Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of August 14, 2020 (this
“Amendment”), is entered into among RITCHIE BROS. AUCTIONEERS INCORPORATED, a
Canadian corporation (the “Company”), certain Subsidiaries of the Company
identified on the signature pages hereto as a “Borrower” (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”), U.S. Swing Line Lender and L/C Issuer. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed
thereto in the Credit Agreement (defined below).

 

RECITALS

 

A.             The Borrowers, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Credit Agreement dated as of October 27, 2016
(as amended and modified from time to time, the “Credit Agreement”).

 

B.              The parties hereto have agreed to amend the Credit Agreement as
provided herein.

 

C.              In consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1.              Amendments to Credit Agreement.

 

(a)            The Credit Agreement is hereby amended and restated in its
entirety to read in the form attached hereto as Annex A (the credit agreement
attached hereto as Annex A being referred to herein as the “Amended Credit
Agreement”).

 

(b)           A new Schedule 1.01(a) is hereby added to the Credit Agreement to
read in the form of Schedule 1.01(a) attached hereto.

 

(c)            Schedule 2.01 to the Credit Agreement is hereby amended to read
in the form of Schedule 2.01 attached hereto.

 

(d)            Exhibit 6.02 to the Credit Agreement is hereby amended to add the
following in the heading on the first page thereof:

 

¨ Check for distribution to Public Lenders and private-side Lenders.

 

2.              Effectiveness; Conditions Precedent. This Amendment shall be
effective upon satisfaction of the following conditions precedent:

 

(a)            Amendment. Receipt by the Administrative Agent of executed
counterparts of this Amendment properly executed by the Loan Parties and each
Lender.

 

(b)            Opinions of Counsel. Receipt by the Administrative Agent of
customary favorable opinions of legal counsel to the Loan Parties (or, with
respect to each Loan Party incorporated or organized in Australia, the
Netherlands, Ireland or England and Wales, of legal counsel to the
Administrative Agent), addressed to the Administrative Agent and each Lender,
dated as of the Third Amendment Effective Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

 



   

 

 

(c)            Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)            copies of the up-to-date Organization Documents of each Loan
Party certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary or (where customary) a director of such Loan Party to be true, correct
and in effect as of the Third Amendment Effective Date;

 

(ii)           such customary certificates of resolutions or other customary
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority, capacity and specimen signatures of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;

 

(iii)          with respect to each Loan Party incorporated or organized in the
Netherlands, Mexico or England and Wales, resolutions signed by all holders of
the issued shares or equity interests, as the case may be of such Loan Party,
authorizing and approving such Loan Party’s execution, delivery and performance
of this Amendment and the other Loan Documents to which it is party, if
applicable;

 

(iv)          with respect to each Loan Party incorporated in England and Wales;
a copy of any change of name certificates, if applicable;

 

(v)           with respect to each Loan Party incorporated in England and Wales,
a formalities certificate signed by a director or authorized signatory,
confirming that borrowing or guaranteeing, as appropriate, the total aggregate
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on such Loan Party) to be exceeded; and that each copy document relating to it
specified in this Amendment is correct, complete and in full force as at a date
no earlier than the date of this Amendment; and

 

(vi)          to the extent applicable under applicable Law, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its jurisdiction of
organization or formation (including, without limitation, in the case of any
Loan Party incorporated or organized in the Netherlands, an up-to-date extract
of the registration of such Loan Party in the trade register of the Dutch
Chamber of Commerce).

 

(d)           KYC Information.

 

(i)            Upon the reasonable written request of any Lender made at least
five (5) days prior to the date hereof, each Borrower shall have provided to
such Lender the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act and the Canadian AML Acts, in each case
at least two (2) days prior to the date hereof.

 



  2 

 

 

(ii)            Upon the written request of any Lender made at least five
(5) days prior to the date hereof, if any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall deliver a
Beneficial Ownership Certification in relation to such Borrower, in each case at
least two (2) days prior to the date hereof.

 

(e)            Specified Commitment Line Contact. The Revolving B Lenders shall
have confirmed that the Japanese Borrowers fall under either one of the
companies listed in Article 2, Paragraph 1 of the Act on Specified Commitment
Line Contract of Japan (Act No. 4 of 1999) at the time of the execution of this
Amendment.

 

(f)            Fees. Receipt by the Administrative Agent and the Lead Arrangers
of any fees required to be paid to them by the Loan Parties in connection with
this Amendment on or before the Third Amendment Effective Date.

 

(g)           Expenses. The Borrowers shall have paid all reasonable and
documented out-of-pocket expenses owed by the Borrowers to the Administrative
Agent, including all reasonable and documented fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent), to the extent payable pursuant to the Loan Documents
and invoiced at least one (1) Business Day prior to the date hereof, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the date hereof (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent) to the extent such estimate is invoiced at least one
(1) Business Day prior to the date hereof.

 

3.               Exiting Lender. The entity executing this Amendment under the
heading “Exiting Lender”, in its capacity as an existing Lender under the Credit
Agreement (an “Exiting Lender”), is signing this Amendment for the sole purpose
of amending the Credit Agreement and assigning its Commitments and outstanding
Loans to the other Lenders party hereto. Upon giving effect to this Amendment,
the outstanding Loans and Commitments of the Exiting Lender under the Credit
Agreement shall be fully assigned at par to the other Lenders party hereto to
the extent necessary such that after giving effect thereto, the Commitments (and
related Loans) shall be held by the non-exiting Lenders according to Schedule
2.01 hereto, provided that interest and fees that have accrued for the account
of the Exiting Lender prior to the effectiveness of this Amendment will be paid
to the Exiting Lender, and the Exiting Lender shall cease to be a Lender under
the Credit Agreement as of the Third Amendment Effective Date. The assignment
effected by this Section shall be an assignment for all purposes of the Credit
Agreement and be deemed to have been consummated in accordance with
Section 11.06 of the Credit Agreement.

 

4.               Re-Allocation. On the Third Amendment Effective Date, the loans
and commitments made by the Lenders under the Existing Credit Agreement shall be
assigned, re-allocated and restated, as the Administrative Agent may deem
necessary, among the Lenders so that, and loans and commitments shall be made by
the Lenders so that, as of the Third Amendment Effective Date, the respective
commitments of the Lenders shall be as set forth on Schedule 2.01 attached
hereto. The Administrative Agent and the Lenders hereby waive any notice period
requirements set forth in Section 2.02, Section 2.05 or otherwise set forth in
the Credit Agreement with respect to any Borrowings, prepayments or
re-allocations of loans and commitments to occur on the Third Amendment
Effective Date in connection with the transactions contemplated by this
Amendment.

 

5.               Ratification of Credit Agreement; Reaffirmation. Each Loan
Party acknowledges and consents to the terms set forth herein and agrees that
this Amendment does not impair, reduce or limit any of its obligations under the
Loan Documents. Each Loan Party hereby confirms its obligation under each Loan
Document to which it is a party and agrees that, after giving effect to this
Amendment, neither the modification of the Credit Agreement or any other Loan
Document effected pursuant to the Amendment, nor the execution, delivery,
performance or effectiveness of this Amendment or any other Loan Document
impairs the validity or effectiveness of any Loan Document to which it is a
party or impairs the validity, effectiveness or priority of the Liens granted
pursuant to any other Loan Document to which it is a party or by which it is
otherwise bound.

 



  3 

 

 

6.              Authority/Enforceability. Each Loan Party represents and
warrants as follows:

 

(a)            It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

(c)            No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment other
than (a) those that have already been obtained and are in full force and effect,
and (b) except to the extent that the failure to obtain or make such approval,
consent, exemption, authorization, registration, action, notice or filing would
not reasonably be expected to have a Material Adverse Effect.

 

(d)           The execution, delivery and performance of this Amendment does not
(i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Permitted Liens) under (A) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in each case, except to the
extent any such conflict, breach or contravention would not reasonably be
expected to have a Material Adverse Effect or (iii) violate any applicable Law,
except to the extent any such violation would not reasonably be expected to have
a Material Adverse Effect.

 

7.               Representations and Warranties of the Borrowers. Each Borrower
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of the Loan Parties set forth in Article V of the
Credit Agreement are true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct) as of such earlier date,
and (b) no Default exists. Each Japanese Borrower represents and warrants that
it falls under either one of the companies listed in Article 2, Paragraph 1 of
the Act on Specified Commitment Line Contract of Japan (Act No. 4 of 1999) at
the time of its execution of this Amendment.

 



  4 

 

 

8.               Counterparts/Facsimile. This Amendment is a Loan Document. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of executed counterparts of
this Amendment by facsimile or pdf shall be effective as an original.

 

9.               Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be governed by and construed and interpreted in
accordance with the laws of the state of NEW YORK.

 

[remainder of page intentionally left blank]

 



  5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS   AND GUARANTORS: RITCHIE BROS. AUCTIONEERS INCORPORATED,   a Canadian
corporation, as a Borrower and a Guarantor   By: /s/ Sharon Driscoll Name:
Sharon Driscoll Title: Chief Financial Officer     RITCHIE BROS. HOLDINGS LTD.,
  a Canadian corporation, as a Borrower and a Guarantor     By: /s/ Sharon
Driscoll Name: Sharon Driscoll Title: President     RITCHIE BROS. PROPERTIES
LTD.,   a Canadian corporation, as a Borrower and a Guarantor     By: /s/ Sharon
Driscoll Name: Sharon Driscoll Title: President     RITCHIE BROS. AUCTIONEERS
(CANADA) LTD.,   a Canadian corporation, as a Borrower and a Guarantor     By:
/s/ Sharon Driscoll Name: Sharon Driscoll Title: President     RITCHIE BROS.
AUCTIONEERS (AMERICA) INC.,   a Washington corporation, as a Borrower and a
Guarantor     By: /s/ Timothy Kirschbaum Name: Timothy Kirschbaum Title:
Secretary     RITCHIE BROS. PROPERTIES INC.,   a Washington corporation, as a
Borrower and a Guarantor          By: /s/ Timothy Kirschbaum Name: Timothy
Kirschbaum Title: Secretary

 

RITCHIE BROS. AUCTIONEERS INCORPORATED 

THIRD AMENDMENT TO CREDIT AGREEMENT

 



   

 

 

BORROWERS   AND GUARANTORS: RITCHIE BROS. HOLDINGS (AMERICA) INC.,   a
Washington corporation, as a Borrower and a Guarantor     By: /s/ Timothy
Kirschbaum Name: Timothy Kirschbaum Title: Secretary     RITCHIE BROS. HOLDINGS
INC.,   a Washington corporation, as a Borrower and a Guarantor     By: /s/
Timothy Kirschbaum Name: Timothy Kirschbaum Title: Secretary     RITCHIE BROS.
HOLDINGS B.V.,   a private company with limited liability (besloten
vennootschap) incorporated under the laws of The Netherlands,   as a Borrower
and a Guarantor   By: /s/ Sharon Driscoll Name: Sharon Driscoll Title:
Attorney-in-fact     RITCHIE BROS. PROPERTIES B.V.,   a private company with
limited liability (besloten vennootschap) incorporated under the laws of The
Netherlands,   as a Borrower and a Guarantor   By: /s/ Sharon Driscoll Name:
Sharon Driscoll Title: Attorney-in-fact     RITCHIE BROS. B.V.,   a private
company with limited liability (besloten vennootschap) incorporated under the
laws of The Netherlands,   as a Borrower and a Guarantor   By: /s/ Sharon
Driscoll Name: Sharon Driscoll Title: Attorney-in-fact

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



   

 

 

  RITCHIE BROS. SHARED SERVICES B.V.,   a private company with limited liability
(besloten vennootschap)   incorporated under the laws of The Netherlands,   as a
Borrower and a Guarantor       By: /s/ Sharon Driscoll   Name: Sharon Driscoll  
Title: Attorney-in-fact

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT



   

 

 

 

BORROWERS

AND GUARANTORS:

 

SIGNED for and on behalf of RITCHIE BROS. AUCTIONEERS PTY LTD. (ACN 080 895
898), as a Borrower and a Guarantor, by its attorney Sharon Driscoll under a
power of attorney dated 21 October 2016 and the attorney declares that the
attorney has not received any notice of the revocation of such power of attorney
in the presence of: )
)
)
)
)
)
)
)         /s/ Darren Watt   /s/ Sharon Driscoll Signature of witness   Signature
of attorney       Darren Watt     Name of witness    

 

SIGNED for and on behalf of RITCHIE BROS. PROPERTIES PTY LTD. (ACN 080 895 772),
as a Borrower and a Guarantor, by its attorney Sharon Driscoll under a power of
attorney dated 21 October 2016 and the attorney declares that the attorney has
not received any notice of the revocation of such power of attorney in the
presence of: )
)
)
)
)
)
)
)         /s/ Darren Watt   /s/ Sharon Driscoll Signature of witness   Signature
of attorney       Darren Watt     Name of witness    

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

BORROWERS

AND GUARANTORS:             RITCHIE BROS. PROPERTIES JAPAN K.K.,   a Japanese
corporation,   as a Borrower and a Guarantor     By: /s/ Sharon Driscoll   Name:
Sharon Driscoll   Title: Attorney in fact     RITCHIE BROS. AUCTIONEERS (JAPAN)
KABUSHIKI KAISHA,   a Japanese corporation,   as a Borrower and a Guarantor    
By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Attorney in fact    
Signed by Darren Watt for and on behalf of RITCHIE BROS. UK LIMITED, as a
Borrower and a Guarantor   By: /s/ Darren Watt   Name: Darren Watt   Title:
Director

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

GUARANTORS:             RITCHIE BROS. AUCTIONEERS (INTERNATIONAL) LTD.,   a
British Columbia corporation,   as a Guarantor     By:   /s/ Sharon Driscoll  
Name: Sharon Driscoll   Title: President     RITCHIE BROS. FINANCIAL SERVICES
LTD.,   a Canadian corporation,   as a Guarantor     By:   /s/ Sharon Driscoll  
Name:   Sharon Driscoll   Title:   Authorized Signatory     RITCHIE BROS.
FINANCE LTD.,   a Canadian corporation,   as a Guarantor     By:   /s/ Sharon
Driscoll   Name:   Sharon Driscoll   Title: President     RITCHIE BROS. REAL
ESTATE SERVICES LTD.,   a Canadian corporation,   as a Guarantor     By:   /s/
Sharon Driscoll   Name: Sharon Driscoll   Title: President    
ASSETNATION, INC.,   a Delaware corporation,   as a Guarantor     By:   /s/
Timothy Kirschbaum   Name: Timothy Kirschbaum   Title: Secretary     RBA
HOLDINGS INC.,   a Delaware corporation,   as a Guarantor     By:       /s/
Timothy Kirschbaum   Name: Timothy Kirschbaum   Title: Secretary

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

GUARANTORS:             MASCUS USA INC.,   a Florida corporation,   as a
Guarantor     By: /s/ Timothy Kirschbaum   Name: Timothy Kirschbaum   Title:  
Secretary     RITCHIE BROS. FINANCIAL SERVICES (AMERICA) INC.,   a Nevada
corporation,   as a Guarantor     By: /s/ Darren Jeffrey Watt   Name: Darren
Jeffrey Watt   Title: Secretary     SALVAGESALE MEXICO HOLDING LLC,   a Delaware
limited liability company,   as a Guarantor     By: /s/ Sharon Driscoll   Name:
Sharon Driscoll   Title: Authorized Person

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

GUARANTORS: ASSOCIATED AUCTION SERVICES, LLC,   a Delaware limited liability
company,   as a Guarantor       By: /s/ Sharon Driscoll   Name: Sharon Driscoll
  Title: Authorized Person       IRONPLANET, INC.,   a Delaware corporation,  
as a Guarantor       By: /s/ Darren Jeffrey Watt   Name: Darren Jeffrey Watt  
Title: Secretary       IRONPLANET MOTORS, LLC,   a Delaware limited liability
company,   as a Guarantor       By: /s/ Sharon Driscoll   Name: Sharon Driscoll
  Title: Authorized Person       KRUSE ENERGY & EQUIPMENT AUCTIONEERS, LLC,   a
Texas limited liability company,   as a Guarantor       By: /s/ Darren Jeffrey
Watt   Name: Darren Jeffrey Watt   Title: Secretary

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

GUARANTORS: IRONPLANET CANADA LTD.,   an Alberta corporation,   as a Guarantor  
    By: /s/ Darren Jeffrey Watt   Name: Darren Jeffrey Watt   Title: Secretary  
    Signed by Darren Watt for and on behalf of IRONPLANET UK LIMITED,   an
English limited liability company, as a Guarantor       By: /s/ Darren Watt  
Name: Darren Watt   Title: Director       IRONPLANET MEXICO, S. DE R.L. DE C.V.,
  a Mexican sociedad de responsabilidad limitada de capital variable,   as a
Guarantor       By: /s/ Darren Jeffrey Watt   Name: Darren Jeffrey Watt   Title:
Attorney-in-fact

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

GUARANTORS:

 

GIVEN under the Common Seal of IRONPLANET LIMITED, as a Guarantor, and DELIVERED
as a DEED   /s/ Michael Power       Name: Michael Power   Title: Director      
/s/ Brendan McCauley   Name: Brendan McCauley   Title: Secretary         For and
on behalf of Walkers Corporate Services (Ireland) Limited Company Secretary

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

 

ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent     By: /s/ Maurice Washington   Name: Maurice
Washington   Title: Vice President

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

LENDERS:  BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and U.S. Swing Line Lender     By: /s/ Daryl K. Hogge  
Name: Daryl K. Hogge   Title: Senior Vice President

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

  bank of america, national association, Tokyo Branch       By: /s/ Ryota Suzuki
  Name: Ryota Suzuki   Title: Branch Manager

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 





 

  bank of america, n.a., acting through its Canada branch       By: /s/ Medina
Sales de Andrade   Name: Medina Sales de Andrade   Title: Vice President

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

  ROYAL BANK OF CANADA,
as a Lender, an L/C Issuer and Canadian Swing Line Lender     By: /s/ Curtis
Standerwick   Name: Curtis Standerwick   Title: Authorized Signatory

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

  U.S. BANK NATIONAL ASSOCIATION,
as a Lender       By: /s/ Chris Jacomino   Name: Chris Jacomino   Title: Vice
President

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

  WELLS FARGO BANK, N.A., CANADIAN BRANCH,
as a Lender       By: /s/ John Davis   Name: John Davis   Title: Senior
Vice-President Regional Manager

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

  CANADIAN IMPERIAL BANK OF COMMERCE,
as a Lender     By: /s/ Ben Fallico   Name: Ben Fallico   Title: Authorized
Signatory         By: /s/ Iris Zhou   Name: Iris Zhou   Title: Authorized
Signatory

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

  EXPORT DEVELOPMENT CANADA,
as a Lender     By: /s/ Mohamed Al-Serri   Name: Mohamed Al-Serri   Title:
Senior Associate         By: /s/ Michael Ross   Name: Michael Ross   Title:
Senior Financing Manager

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 



 



 

 



  HSBC BANK CANADA,     as a Lender             By: /s/ Reid Hamilton     Name:
Reid Hamilton     Title: Director, Large Corporate Banking             By: /s/
Todd Patchell     Name: Todd Patchell     Title: Vice President, Region Head of
Large Corporate Banking  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 



  MUFG Bank, Ltd., Canada Branch,     as a Lender             By: /s/ Beau
Filkowski     Name: Beau Filkowski     Title: Director  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 



  NATIONAL BANK OF CANADA,     as a Lender             By: /s/ Manny Deol    
Name: Manny Deol     Title: Managing Director             By: /s/ David Torrey  
  Name: David Torrey     Title: Managing Director  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  GOLDMAN SACHS BANK USA,     as a Lender             By: /s/ Ryan Durkin    
Name: Ryan Durkin     Title: Authorized Signatory  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

  BANK OF MONTREAL,     as a Lender             By: /s/ Bernardo A. Arreaga    
Name: Bernardo A. Arreaga     Title: Managing Director             By: /s/
Charlotte Anami     Name: Charlotte Anami     Title: Director  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 



  CITIZENS BANK NA,     as a Lender             By: /s/ Darran Wee     Name:
Darran Wee     Title: Senior Vice President  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 



  THE BANK OF NOVA SCOTIA,     as a Lender             By: /s/ Manny Bassi    
Name: Manny Bassi     Title: Associate Director, National Accounts            
By: /s/ Edwin Ho     Name: Edwin Ho     Title: Director, National Accounts  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 



EXITING LENDER: RAYMOND JAMES BANK, N.A.,     as the Exiting Lender            
By: /s/ Cormac Mac Lochlainn     Name: Cormac Mac Lochlainn     Title: SVP,
Corporate Banking  

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

THIRD AMENDMENT TO CREDIT AGREEMENT

 





 

 

Annex A

 

Amended Credit Agreement

 

(See attached)

 







 



 

ANNEX A 

TO 

THIRD AMENDMENT DATED AS OF AUGUST 14, 2020

 

Published CUSIP Number: C7880JAA3

 

CREDIT AGREEMENT

 

Dated as of October 27, 2016

 

among

 

RITCHIE BROS. AUCTIONEERS INCORPORATED 

and 

CERTAIN SUBSIDIARIES OF RITCHIE BROS. AUCTIONEERS INCORPORATED, 

as the Borrowers,

 

CERTAIN SUBSIDIARIES OF RITCHIE BROS. AUCTIONEERS INCORPORATED, 

as the Guarantors,

 

BANK OF AMERICA, N.A., 

as Administrative Agent, U.S. Swing Line Lender and L/C Issuer,

 

ROYAL BANK OF CANADA, 

as Canadian Swing Line Lender and L/C Issuer

 

and

 

THE OTHER LENDERS PARTY HERETO

 



 



ROYAL BANK OF CANADA,

 

as Syndication Agent,

 

CANADIAN IMPERIAL BANK OF COMMERCE, 

EXPORT DEVELOPMENT CANADA, 

HSBC BANK CANADA, 

NATIONAL BANK OF CANADA, 

MUFG Bank, Ltd., Canada Branch, 

U.S. BANK NATIONAL ASSOCIATION 

and 

WELLS FARGO BANK, N.A., CANADIAN BRANCH, 

as Co-Senior Managing Agents

 

Arranged By: 

BOFA SECURITIES, INC. 

and 

RBC CAPITAL MARKETS,1

as Joint Lead Arrangers and Joint Bookrunners



 



1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 





 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1     1.01Defined Terms 1 1.02Other
Interpretive Provisions 44 1.03Accounting Terms 46 1.04Rounding 46 1.05Exchange
Rates; Currency Equivalents 46 1.06Additional Alternative Currencies 47
1.07Change of Currency 48 1.08Times of Day 48 1.09Letter of Credit Amounts 49
1.10Australian Code of Banking Practice 49 1.11Pro Forma Calculations 49      
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 50       2.01Revolving Loans
and Delayed-Draw Term Loan 50 2.02Borrowings, Conversions and Continuation of
Loans 51 2.03Letters of Credit 53 2.04AU.S. Swing Line Loans 62 2.04BCanadian
Swing Line Loans 65 2.05Prepayments 69 2.06Termination or Reduction of
Commitments 73 2.07Repayment of Loans 73 2.08Interest 74 2.09Fees 75
2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
76 2.11Evidence of Debt 77 2.12Payments Generally; Administrative Agent’s
Clawback 78 2.13Sharing of Payments by Lenders 79 2.14Cash Collateral 80
2.15Defaulting Lenders 81 2.16Incremental Facility Loans 83 2.17Designated
Borrowers 85 2.18[Reserved] 86 2.19Designated Lender 87       ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY 87       3.01Taxes 87 3.02Illegality 94
3.03Inability to Determine Rates 95 3.04Increased Costs; Reserves on
Eurocurrency Rate Loans 97 3.05Compensation for Losses 99 3.06Mitigation
Obligations; Replacement of Lenders 100 3.07Survival 100       ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 100       4.01Conditions of Initial
Credit Extension 100 4.02Conditions to all Credit Extensions 102 4.03Conditions
to Delayed-Draw Term Loan 103

 



i

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES 106       5.01Existence, Qualification
and Power 106 5.02Authorization; No Contravention 106 5.03Governmental
Authorization; Other Consents 107 5.04Binding Effect 107 5.05Financial
Statements; No Material Adverse Effect 107 5.06Litigation 107 5.07No Default 108
5.08Ownership of Property 108 5.09Environmental Compliance 108 5.10Insurance 108
5.11Taxes 108 5.12ERISA Compliance; Canadian Plans 108 5.13Subsidiaries 110
5.14Margin Regulations; Investment Company Act 110 5.15Disclosure 110
5.16Compliance with Laws 111 5.17Intellectual Property; Licenses, Etc. 111
5.18Solvency 111 5.19Perfection of Security Interests in the Collateral 111
5.20Sanctions and Anti-Social Force 111 5.21Anti-Corruption Laws 111 5.22No EEA
Financial Institution 112 5.23Australian Borrowers 112 5.24Japanese Borrowers
112 5.25International Loan Parties 112       ARTICLE VI AFFIRMATIVE COVENANTS
114       6.01Financial Statements 115 6.02Certificates; Other Information 116
6.03Notices 116 6.04Payment of Taxes 116 6.05Preservation of Existence, Etc. 116
6.06Maintenance of Properties 117 6.07Maintenance of Insurance 117
6.08Compliance with Laws 117 6.09Books and Records 117 6.10Inspection Rights 117
6.11Use of Proceeds 118 6.12ERISA Compliance; Canadian Plans 119 6.13Additional
Guarantors 120 6.14Pledged Assets 120 6.15Anti-Corruption Laws 120
6.16Post-Closing Matters 120       ARTICLE VII NEGATIVE COVENANTS 120      
7.01Liens 121 7.02Investments 123 7.03Indebtedness 125 7.04Fundamental Changes
127

 



ii

 

 

7.05Dispositions 127 7.06Restricted Payments 128 7.07Change in Nature of
Business 128 7.08Transactions with Affiliates 128 7.09Burdensome Agreements 129
7.10Use of Proceeds 130 7.11Financial Covenants 130 7.12Prepayment of Certain
Other Indebtedness, Etc. 130 7.13Organization Documents; Fiscal Year; Legal
Name, Jurisdiction of Formation and Form of Entity 131 7.14Sanctions 131
7.15Anti-Social Force 131 7.16Anti-Corruption Laws 131 7.17Canadian Defined
Benefit Pension Plan 131       ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 132
      8.01Events of Default 132 8.02Remedies Upon Event of Default 134
8.03Application of Funds 135       ARTICLE IX ADMINISTRATIVE AGENT 136      
9.01Appointment and Authority 136 9.02Rights as a Lender 139 9.03Exculpatory
Provisions 137 9.04Reliance by Administrative Agent 137 9.05Delegation of Duties
138 9.06Resignation of Administrative Agent 138 9.07Non-Reliance on
Administrative Agent and Other Lenders 138 9.08No Other Duties; Etc. 140
9.09Administrative Agent May File Proofs of Claim; Credit Bidding 140
9.10Collateral and Guaranty Matters 140 9.11Secured Cash Management Agreements
and Secured Hedge Agreements 141       ARTICLE X GUARANTY 141       10.01The
Guaranty 143 10.02Obligations Unconditional 143 10.03Reinstatement 143
10.04Certain Additional Waivers 144 10.05Remedies 144 10.06Rights of
Contribution 144 10.07Guarantee of Payment; Continuing Guarantee 145
10.08Keepwell 145 10.09Release of Guarantors 145       ARTICLE XI MISCELLANEOUS
146       11.01Amendments, Etc. 147 11.02Notices; Effectiveness; Electronic
Communications 149 11.03No Waiver; Cumulative Remedies; Enforcement 157
11.04Expenses; Indemnity; Damage Waiver 152 11.05Payments Set Aside 154
11.06Successors and Assigns 155

 



iii

 

 

11.07Treatment of Certain Information; Confidentiality 159 11.08Rights of Setoff
160 11.09Interest Rate Limitation 161 11.10Counterparts; Integration;
Effectiveness 161 11.11Survival of Representations and Warranties 161
11.12Severability 162 11.13Replacement of Lenders 162 11.14Governing Law;
Jurisdiction; Etc. 163 11.15Waiver of Jury Trial 164 11.16No Advisory or
Fiduciary Responsibility 164 11.17Electronic Execution of Assignments and
Certain Other Documents 165 11.18USA PATRIOT Act and Canadian AML Act Notice 165
11.19Judgement Currency 165 11.20Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 166 11.21Subordination of Intercompany Indebtedness 166

 

SCHEDULES      1.01  Existing Letters of Credit  1.01(a)  L/C Commitments and
Swing Line Commitments  2.01  Commitments and Applicable Percentages  5.13 
Subsidiaries  7.01  Liens Existing on the Closing Date  7.02  Investments
Existing on the Closing Date  7.03  Indebtedness Existing on the Closing Date 
11.02  Certain Addresses for Notices 

 

EXHIBITS      1.01A  Form of Secured Party Designation Notice  1.01B  Form of
Canadian Security Agreement  1.01C  Form of U.S. Security Agreement  2.02 
Form of Loan Notice  2.04A  Form of U.S. Swing Line Loan Notice  2.04B  Form of
Canadian Swing Line Loan Notice  2.11(a)  Form of Note  2.17(a)  Form of
Designated Borrower Request 2.17(b)  Form of Designated Borrower Joinder
Agreement  3.01  Forms of U.S. Tax Compliance Certificates  4.03  Form of
Solvency Certificate  6.02  Form of Compliance Certificate  6.13  Form of
Joinder Agreement  11.06(b)  Form of Assignment and Assumption  11.06(b)(iv) 
Form of Administrative Questionnaire

 



iv

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of October 27, 2016 among RITCHIE BROS.
AUCTIONEERS INCORPORATED, a Canadian corporation (the “Company”), certain
Subsidiaries of the Company from time to time party hereto as Borrowers
identified in Section 2.17 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and each a “Borrower”), the Guarantors (defined herein)
from time to time party hereto, the Lenders (defined herein) from time to time
party hereto, ROYAL BANK OF CANADA, as Canadian Swing Line Lender and L/C Issuer
and BANK OF AMERICA, N.A., as Administrative Agent, U.S. Swing Line Lender and
L/C Issuer.

 

The Borrowers have requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger, amalgamation or consolidation
with such other Person. Notwithstanding the foregoing, any acquisition of real
property shall not constitute an Acquisition.

 

“Adjustment” has the meaning specified in Section 3.03(c).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, and any branch, office or Affiliate of it
(including, Bank of America, N.A., acting through its Canada branch for Loans
that are denominated in Canadian Dollars), or any successor administrative
agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



 

 

 

“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Revolving A Lenders. The amount of the Aggregate Revolving A Commitments in
effect on the Third Amendment Effective Date is $470,000,000.

 

“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Revolving B Lenders. The amount of the Aggregate Revolving B Commitments in
effect on the Third Amendment Effective Date is $60,000,000.

 

“Agreement” means this Credit Agreement.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurocurrency Rate, Canadian Prime Rate or Base Rate floor or otherwise, in each
case, incurred or payable by the Borrowers generally to all lenders of such
Indebtedness; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement, structuring, commitment, underwriting or other similar fees
(regardless of whether paid in whole or in part to any or all lenders) or other
fees not paid generally to all lenders of such Indebtedness.

 

“Alternative Currency” means (a) with respect to the Revolving A Commitments,
Euro, Sterling and Canadian Dollars and each other currency (other than Dollars)
that is approved in accordance with Section 1.06, (b) with respect to the
Revolving B Commitments, Euro, Sterling and Canadian Dollars, Yen and Australian
Dollars and each other currency (other than Dollars) that is approved in
accordance with Section 1.06; provided that, in each case, for each Alternative
Currency, such requested currency is an Eligible Currency and (c) with respect
to Letters of Credit, Euro, Sterling, Canadian Dollars, Yen, Australian Dollars
and each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving A Commitments and $300,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“Anti-Social Conduct” means: (a) a demand and conduct with force and arms;
(b) an unreasonable demand and conduct having no legal cause; (c) threatening or
committing violent behavior relating to its business transactions; (d) an action
to defame the reputation or interfere with the business of the Administrative
Agent or the Lenders by spreading rumor, using fraudulent means or resorting to
force; or (e) other actions similar or analogous to any of the foregoing in any
jurisdiction.

 

“Anti-Social Group” means: (a) an organized crime group (as defined in the Law
relating to Prevention of Unjustifiable Acts by Gang Members of Japan (Law
No. 77 of 1991, as amended)); (b) a member of an organized crime group; (c) a
Person who used to be a member of an organized crime group but has only ceased
to be a member of an organized crime group for a period of less than five years;
(d) quasi-member of an organized crime group (bouryokudan jun-kosei-in); (e) a
related or associated company of an organized crime group; (f) a corporate
racketeer or blackmailer advocating social cause or a special intelligence
organized crime group; or (g) a member of any other criminal force similar or
analogous to any of the foregoing in any jurisdiction.

 



 2 

 

 

“Anti-Social Relationship” means in relation to a Person: (a) an Anti-Social
Group controls its management; (b) an Anti-Social Group is substantively
involved in its management; (c) it has entered into arrangements with an
Anti-Social Group for the purpose of, or which have the effect of, unfairly
benefiting itself or a third party or prejudicing a third party; (d) it is
involved in the provision of funds or other benefits to an Anti-Social Group; or
(e) any of its directors or any other Person who is substantively involved in
its management has a socially objectionable relationship with an Anti-Social
Group.

 

“Applicable International Loan Party Documents” means this Agreement and the
other Loan Documents to which an applicable International Loan Party is a party.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Revolving A Lender’s Revolving A Commitment at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving A
Commitments represented by such Revolving A Lender’s Revolving A Commitment at
such time; provided that if the commitment of each Revolving A Lender to make
Revolving A Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving A Commitments have expired, then the Applicable Percentage of each
Revolving A Lender shall be determined based on the Applicable Percentage of
such Revolving A Lender most recently in effect, giving effect to any subsequent
assignments, (b) with respect to such Revolving B Lender’s Revolving B
Commitment at any time, the percentage (carried out to the ninth decimal place)
of the Aggregate Revolving B Commitments represented by such Revolving B
Lender’s Revolving B Commitment at such time; provided that if the commitment of
each Revolving B Lender to make Revolving B Loans has been terminated pursuant
to Section 8.02 or if the Aggregate Revolving B Commitments have expired, then
the Applicable Percentage of each Revolving B Lender shall be determined based
on the Applicable Percentage of such Revolving B Lender most recently in effect,
giving effect to any subsequent assignments, and (c) with respect to such Term
Lender’s portion of an outstanding Term Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
such Term Loan held by such Term Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable. The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b);
provided, that the Applicable Rate in effect from the Third Amendment Effective
Date until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b) for the fiscal quarter
ending June 30, 2020 shall be determined based upon Pricing Tier 4:

 

Pricing
Tier Consolidated
Leverage Ratio Commitment
Fee
Letter of Credit Fee Eurocurrency
Rate Loans Base Rate
Loans and
Canadian Prime
Rate Loans
Standby Commercial 1 > 3.50 to 1.00 0.60% 3.00% 1.500% 3.00% 2.00% 2 < 3.50 to
1.00 but > 2.75 to 1.00 0.55% 2.75% 1.375% 2.75% 1.75% 3 < 2.75 to 1.00 but >
2.25 to 1.00 0.50% 2.50% 1.250% 2.50% 1.50% 4 < 2.25 to 1.00 but > 1.50 to 1.00
0.45% 2.25% 1.125% 2.25% 1.25% 5 < 1.50 to 1.00 but > 0.75 to 1.00 0.40% 2.00%
1.000% 2.00% 1.00% 6 < 0.75 to 1.00 0.35% 1.75% 0.875% 1.75% 0.75%

 



 3 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, with respect to any Person on any date, in
respect of any capital lease, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, changes in
equity and cash flows of the Company and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Australian Borrower” means any Borrower organized under the Laws of Australia.
As of the Closing Date, Ritchie Bros. Auctioneers Pty Ltd., a company
incorporated under the laws of Australia, with ACN 080 895 898, and Ritchie
Bros. Properties Pty Ltd., a company incorporated under the laws of Australia
with ACN 080 895 772, were the Australian Borrowers. As of the Third Amendment
Effective Date, Ritchie Bros. Auctioneers Pty Ltd., a company incorporated under
the laws of Australia, with ACN 080 895 898, and Ritchie Bros. Properties Pty
Ltd., a company incorporated under the laws of Australia with ACN 080 895 772,
are the Australian Borrowers.

 



 4 

 

 

“Australian Dollar” means the lawful currency of Australia.

 

“Autoborrow Agreement” means the Canadian Autoborrow Agreement and/or the U.S.
Autoborrow Agreement, as the context requires.

 

“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving A
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving A Lender to make Revolving A Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02, (b) with respect to the Revolving B Commitments, the period from
and including the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Aggregate Revolving B Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving B Lender to make Revolving B Loans pursuant to Section 8.02 and
(c) with respect to the Delayed-Draw Term Loan Commitments, the period from the
Closing Date to the earliest of (i) October 27, 2017, (ii) the date of
termination of the IronPlanet Acquisition Agreement, (iii) the date of
termination of the Delayed-Draw Term Loan Commitments pursuant to Section 2.06,
and (iv) the date of termination of the commitment of each Lender to make Loans
pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject
to the interest rate floors set forth therein; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans are only available to U.S. Borrowers and Canadian Borrowers and
shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 



 5 

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“BofA Securities” means BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the applicable Lenders pursuant to
Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Toronto, Ontario, or in the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and: (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
eurodollar market; (b) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day; (c) if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan denominated
in a currency other than Dollars or Euro, means any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
London or other applicable interbank market for such currency; (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;
(e) with respect to any notice, disbursement or payment with respect to any
Eurocurrency Rate Loan made to an Australian Borrower, any day other than a
Saturday or Sunday or other day on which commercial banks are authorized to
close under the Laws of, or are in fact closed in, Sydney, Australia or Hong
Kong; and (f) with respect to any notice, disbursement or payment with respect
to any Eurocurrency Rate Loan made to a Japanese Borrower, any day other than a
Saturday or Sunday or other day on which commercial banks are authorized to
close under the Laws of, or are in fact closed in, Tokyo, Japan or Hong Kong.

 

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

 

“Canadian Autoborrow Agreement” has the meaning specified in
Section 2.04B(b)(ii).

 



 6 

 

 

“Canadian Borrower” means any Borrower organized under the Laws of Canada or any
province or territory thereof. As of the Closing Date, the Canadian Borrowers
were the Company, Ritchie Bros. Holdings Ltd., Ritchie Bros. Properties Ltd. and
Ritchie Bros. Auctioneers (Canada) Ltd. As of the Third Amendment Effective
Date, the Canadian Borrowers are the Company, Ritchie Bros. Holdings Ltd.,
Ritchie Bros. Properties Ltd. and  Ritchie Bros. Auctioneers (Canada) Ltd.

 

“Canadian Defined Benefit Pension Plan” means a Canadian Plan that contains or
has ever contained a “defined benefit provision” as such term is defined in
Section 147.1(1) of the Income Tax Act (Canada), other than a Canadian Plan that
is not sponsored by any Loan Party or any Subsidiary thereof and in respect of
which the obligations of any Loan Party or any Subsidiary thereof are limited to
making fixed contributions set out in a collective agreement.

 

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

“Canadian Plan” means, in respect of the Loan Parties or any Subsidiary thereof,
any deferred compensation, bonus, incentive or other compensation, share option
or purchase, severance, termination pay, hospitalization or other medical
benefit, life or other insurance, vision, dental, drug, sick leave, disability,
salary continuation, vacation, supplemental unemployment benefits, profit
sharing, mortgage assistance, pension or supplemental pension, retirement
compensation, group registered retirement savings, deferred profit sharing,
employee profit sharing, savings, retirement or supplemental retirement, and any
other plan, program or arrangement, whether funded or unfunded, formal or
informal, written or unwritten, that is maintained, contributed to, or required
to be maintained or contributed to, by any Loan Party or any Subsidiary thereof,
or to which any Loan Party or any Subsidiary thereof is a party, or bound by, or
under which any Loan Party or any Subsidiary thereof has any liability or
contingent liability for the benefit of any Loan Party’s or any Subsidiary
thereof’s current and former directors, officers, shareholders, consultants,
independent contractors and employees and their dependents, other than those
provided generally by any Governmental Authority (such as the Canada Pension
Plan and Employment Insurance).

 

“Canadian Prime Rate” means, for any day a fluctuating rate of interest per
annum equal to the greater of (a) the per annum rate of interest quoted or
established as the “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars in Canada to its
Canadian borrowers; and (b) the average CDOR Rate for a 30-day term plus
one-half of one percent (0.50%) per annum, adjusted automatically with each
quoted or established change in such rate, all without the necessity of any
notice to any Borrower or any other Person. Such prime rate is based on various
factors including cost and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the prime rate
shall take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding anything to the contrary contained
herein, if the Canadian Prime Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Canadian Prime Rate Loan” means a Revolving Loan, a Term Loan or Swing Line
Loan that bears interest based on the Canadian Prime Rate. All Canadian Prime
Rate Loans are only available to Canadian Borrowers and shall be denominated in
Canadian Dollars.

 

“Canadian Security Agreement” means, collectively, (a) the Canadian security and
pledge agreement substantially in the form of Exhibit 1.01B hereto (with such
changes as may be agreed by the Administrative Agent and the Company), among the
Administrative Agent for the benefit of the holders of the Obligations and
certain Loan Parties and (b) each deed of hypothec between each Loan Party that
is party thereto and the Administrative Agent for the benefit of the holders of
the Obligations.

 



 7 

 

 

“Canadian Subsidiary” means any Subsidiary that is organized under the Laws of
Canada or any province or territory thereof.

 

“Canadian Swing Line Commitment” means, as to the Canadian Swing Line Lender,
its obligation to make Canadian Swing Line Loans pursuant to Section 2.04B in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite the Canadian Swing Line Lender’s name on Schedule 1.01(a), as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Canadian Swing Line Lender” means Royal Bank of Canada, through itself or
through one of its designated Affiliates or branch offices, in its capacity as
provider of Canadian Swing Line Loans, or any successor Canadian swing line
lender hereunder.

 

“Canadian Swing Line Loan” has the meaning specified in Section 2.04B(a).

 

“Canadian Swing Line Loan Notice” means a notice of a Borrowing of Canadian
Swing Line Loans pursuant to Section 2.04B(b), which shall be substantially in
the form of Exhibit 2.04B or such other form as approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approve by the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the applicable Borrower.

 

“Canadian Swing Line Sublimit” means an amount equal to $15,000,000. The
Canadian Swing Line Sublimit is part of, and not in addition to, the Aggregate
Revolving A Commitments.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Revolving A
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date, (1) with respect to the Company or any
of its Subsidiaries: (a) securities issued or directly and fully guaranteed or
insured by the United States, or Canada, or any agency or instrumentality
thereof (provided that the full faith and credit of the United States or Canada,
as applicable, is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition, (b) Dollar or Canadian Dollar
denominated time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (iii) any bank whose short-term commercial
paper rating (at the date of acquisition thereof) from S&P is at least A-2 or
the equivalent thereof or from Moody’s is at least P-2 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than twelve (12) months from the date of acquisition, (c) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated (at the date of acquisition thereof) A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including the Lender) or recognized securities dealer having capital
and surplus in excess of $250,000,000 for direct obligations issued by or fully
guaranteed by the United States or Canada in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) Investments with average
maturities of twelve (12) months or less from the date of acquisition in money
market funds rated (at the time of acquisition thereof) AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and (f) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $250,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (e) and (2) with respect to the Company or any
International Subsidiary of the Company (other than a Canadian Subsidiary) or
Investments made in a country outside the United States or Canada, Cash
Equivalents shall also include (i) investments of the type and maturity
described in clauses (a) through (e) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by the Company or any
International Subsidiary of the Company in accordance with normal investment
practices for cash management in investments analogous to the foregoing
investments in clauses (a) through (e) and in this definition.

 



 8 

 

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“CDOR Rate” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)            any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 45% or more of the Voting Stock of
the Company representing 45% or more of the combined voting power of all Voting
Stock of the Company on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); provided, that, notwithstanding the foregoing, a Person shall not
be deemed to have “beneficial ownership” of Equity Interests subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement;

 



 9 

 

 

(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

 

(c)            the Company fails to own and control, directly or indirectly,
100% of the Equity Interests of each Designated Borrower (other than nominal
shares and directors’ qualifying shares mandated by applicable Law); or

 

(d)            a “change of control” as defined in the documentation governing
the Long-Term Financing occurs.

 

“Chinese Facilities” means the line of credit and other extensions of credit
provided by a Foreign Credit Facilities Bank to one or more Wholly-Owned
Subsidiaries of the Company that are incorporated under the laws of the People’s
Republic of China, in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding.

 

“Closing Date” means October 27, 2016.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Canadian Security Agreement and other security documents as may be executed
and delivered by any Loan Party pursuant to the terms of Section 6.14 or any of
the Loan Documents.

 

“Commitment” means, as to each Lender, the Revolving A Commitment of such
Lender, the Revolving B Commitment of such Lender and/or the Delayed-Draw Term
Loan Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 



 10 

 

 

“Company Materials” has the meaning specified in Section 6.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income (other than clauses (iv) and (v)):
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable for such period,
(iii) depreciation and amortization expense for such period, (iv) expected cost
savings, operating expense reductions and synergies for such period related to
the consummation of the IronPlanet Acquisition projected by the Company in good
faith to result from actions with respect to which substantial steps have been
taken, will be taken, or are expected to be taken; provided that (A) such cost
savings, operating expense reductions and synergies are expected to be realized
(in the good faith determination of the Company) within 24 months after the
IronPlanet Acquisition Closing Date, which are reasonably identifiable and
factually supportable and (B) amounts added-back for any period pursuant to this
clause (iv) shall not exceed $20,000,000 during the term of this Agreement (it
being understood that no addbacks pursuant to this clause (iv) shall be
permitted subsequent to 24 months after the IronPlanet Acquisition Closing
Date), (v) expected cost savings, operating expense reductions and synergies for
such period related to mergers and other business combinations, Acquisitions
(other than the IronPlanet Acquisition), Dispositions, restructuring, or cost
savings initiatives which are reasonably identifiable and factually supportable
and other similar initiatives and projected by the Company in good faith to
result from actions with respect to which substantial steps have been taken,
will be taken, or are expected to be taken; provided that (A) such cost savings,
operating expense reductions and synergies are expected to be realized (in the
good faith determination of the Company) within 12 months after such transaction
or initiative is consummated and (B) amounts added-back for any period pursuant
to this clause (v) shall not exceed 5% of Consolidated EBITDA for such period
(calculated prior to giving effect to such adjustments) (it being understood
that no addbacks pursuant to this clause (v) with respect to any specific
merger, business combination, Acquisition, Disposition, restructuring or cost
savings initiative shall be permitted subsequent to 12 months after the
applicable merger, business combination, Acquisition, Disposition, restructuring
or cost savings initiative), (vi) non-cash losses, charges and expenses
(including non-cash compensation charges but excluding (A) losses, charges and
expenses to the extent representing an accrual of or reserve for cash losses,
charges or expenses in any future period and (B) write-downs or reserves of
account receivables or inventory), (vii) unusual or non-recurring losses,
charges and expenses in an aggregate amount not to exceed $10,000,000 during
such period, (viii) cash restructuring and related charges and business
optimization expenses in an aggregate amount not to exceed $10,000,000 during
such period, (ix) unrealized losses due to foreign exchange adjustments
(including, without limitation, losses and expenses in connection with currency
and exchange rate fluctuations), (x) costs and expenses in connection with the
Loan Documents and the IronPlanet Acquisition (including, without limitation,
one-time expenses associated with vested and unvested options), (xi) expenses or
charges related to any offering of Equity Interests, permitted Investment,
Permitted Acquisition (other than the IronPlanet Acquisition), Disposition,
recapitalization or incurrence of permitted Indebtedness (whether or not
consummated), including non-operating or non-recurring professional fees, costs
and expenses related thereto in an aggregate amount not to exceed $10,000,000
during such period, and (xii) losses from discontinued operations and
non-ordinary course Dispositions, minus (c) the following to the extent included
in calculating such Consolidated Net Income: (i) non-cash income or gains,
(ii) unrealized gains due to foreign exchange adjustments (including, without
limitation, gains in connection with currency and exchange rate fluctuations)
and (iii) income or gains from discontinued operations and non-ordinary course
Dispositions.

 



 11 

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Company and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all purchase money indebtedness;
(c) all direct or contingent obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business) solely to the extent such obligation is evidenced by a note
or similar instrument and such obligation is included as a liability on the
balance sheet of the Company and its Subsidiaries in accordance with GAAP;
(e) all Attributable Indebtedness; (f) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or a
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person; provided, that,
notwithstanding anything herein to the contrary, Indebtedness in respect of the
Long-Term Financing shall not constitute Consolidated Funded Indebtedness to the
extent (and for so long as) such Long-Term Financing has been funded into escrow
to fund the IronPlanet Acquisition and remains in escrow.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, plus (b) the portion of rent expense with respect to such period
under capital leases that is treated as interest in accordance with GAAP, but
excluding any payments with respect to make-whole premiums, prepayment penalties
or other breakage costs of any Indebtedness; provided, that, notwithstanding
anything herein to the contrary, interest in connection with the Long-Term
Financing shall not constitute Consolidated Interest Charges to the extent (and
for so long as) such Long-Term Financing has been funded into escrow to fund the
IronPlanet Acquisition and remains in escrow.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) Consolidated EBITDA for the most recently
completed four fiscal quarters to (b) Consolidated Interest Charges paid in cash
for the most recently completed four fiscal quarters.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, net income (or loss) for such period;
provided that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such period and (b) any income (or loss) for such
period of any Person if such Person is not a Subsidiary, except that the
Company’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Company or a Subsidiary as
a dividend or other distribution.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 



 12 

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning specified in Section 11.22.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CTA” means the United Kingdom Corporation Tax Act 2009.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), the Dutch Bankruptcy
Code (Faillissementswet), Insolvency Act 1986 (United Kingdom), the Corporations
Act 2001 (Cth), the Bankruptcy Act 1966 (Cth), and all other liquidation,
provisional liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, administration,
insolvency, stay, winding up, deregistration, compromise or composition,
reorganization, scheme of arrangement, Laws affecting creditors’ rights
generally or similar debtor relief Laws of the United States, Australia, Canada,
Japan, the Netherlands, the United Kingdom or other applicable jurisdictions
from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate or
the Canadian Prime Rate, as applicable, plus the Applicable Rate for Revolving
Loans that are Base Rate Loans or Canadian Prime Rate Loans plus two percent
(2%), in each case, to the fullest extent permitted by applicable Law.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 13 

 

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets (except for EDC) or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(d)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Delayed-Draw Term Loan” has the meaning specified in Section 2.01(c). The
aggregate principal amount of the Delayed-Draw Term Loans of all of the Lenders
outstanding on the Third Amendment Effective Date is $100,000,000.

 

“Delayed-Draw Term Loan Commitment” means, as to any Term Lender, such Term
Lender’s obligation to make its portion of the Delayed-Draw Term Loan to the
Company and/or Ritchie Bros. Auctioneers (Canada) Ltd. pursuant to
Section 2.01(c), in the principal amount set forth opposite such Term Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Joinder Agreement” has the meaning specified in
Section 2.17.

 

“Designated Borrower Request” has the meaning specified in Section 2.17.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration in connection with a Disposition pursuant to Section 7.05(d) that
is designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Company, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 365 days following the
consummation of the applicable Disposition).

 



 14 

 

 

“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Recovery Event.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)            matures or is mandatorily redeemable (other than solely for
Equity Interests in such Person or the Company that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)            is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person or the Company that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or

 

(c)            is redeemable (other than solely for Equity Interests in such
Person or the Company and cash in lieu of fractional shares of such Equity
Interests) or is required to be repurchased by such Person or any of its
Affiliates, in whole or in part, at the option of the holder thereof;

 

in each case, on or prior to the date 91 days after the Maturity Date; provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale,” “condemnation event,” a “change of control” or
similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Obligations that are accrued and payable and the termination of the
Commitments and (ii) if an Equity Interest in any Person is issued pursuant to
any plan for the benefit of employees of the Company or any of its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Company or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations of such Person or as a result of
such employee’s termination, death, or disability.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dutch Borrower” means any Borrower organized under the Laws of the Netherlands.
As of the Closing Date, Ritchie Bros. Holdings B.V., a Netherlands company,
Ritchie Bros. B.V., a Netherlands company, Ritchie Bros. Properties B.V., a
Netherlands company, and Ritchie Bros. Shared Services B.V., a Netherlands
company, were the Dutch Borrowers. As of the Third Amendment Effective Date,
Ritchie Bros. Holdings B.V., a Netherlands company, Ritchie Bros. B.V., a
Netherlands company, Ritchie Bros. Properties B.V., a Netherlands company, and
Ritchie Bros. Shared Services B.V., a Netherlands company, are the Dutch
Borrowers.

 



 15 

 

 

"EDC" means Export Development Canada, a corporation established by an Act of
the Parliament of Canada.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency
or (c) providing such currency is impracticable for the Lenders (each of (a),
(b), and (c) a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Company, and such country’s currency shall
no longer be an Alternative Currency until such time as the Disqualifying
Event(s) no longer exist. Within, five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

 

“Environmental Laws” means any and all federal, state, provincial, territorial,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 



 16 

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, and
all of the warrants, options or other rights for the purchase or acquisition
from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate or (i) a failure by the Company
or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by the Company or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)for any Interest Period with respect to a Eurocurrency Rate Loan:

 

(i)            in the case of a Eurocurrency Rate Loan denominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for such LIBOR Quoted Currency for a period
equal in length to such Interest Period) (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;

 



 17 

 

 

(ii)           in the case of a Eurocurrency Rate Loan denominated in Euros, the
rate per annum equal to the Euro Interbank Offered Rate (“EURIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “EURIBOR Rate”) at or
about 11:00a.m. (Brussels, Belgium time) on the Rate Determination Date with a
term equivalent to such Interest Period;

 

(iii)          in the case of a Eurocurrency Rate Loan denominated in Canadian
Dollars, the rate per annum equal to the Canadian Dollar Offered Rate (“CDOR”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “CDOR Rate”) at
or about 10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period;

 

(iv)          in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars: (A) the rate per annum equal to the Australian Bank Bill Swap Reference
Rate (Bid) administered by ASX Benchmarks Pty Limited (or any other person which
takes over the administration of that rate) for the relevant period displayed on
page BBSY of the Thomson Reuters Screen (or any replacement Thomson Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period; and (B) if the rate
described in sub-paragraph (A) above is not available, the sum of 0.05% per
annum and the Australian Bank Bill Swap Reference Rate administered by ASX
Benchmarks Pty Limited (or any other person which takes over the administration
of that rate) for the relevant period displayed on page BBSW of the Thomson
Reuters Screen (or any replacement Thomson Reuters page which displays the rate)
or on the appropriate page of such other information service which publishes
that rate from time to time in place of Thomson Reuters (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period; provided, that, in the case of a Eurocurrency Rate Loan
denominated in Australian Dollars with an Interest Period of less than one
month, such rate shall be the rate per annum equal to the average bid rate
published at or about 10:30 a.m. (Melbourne, Australia time) on the first
Business Day of such Interest Period on the applicable Thomson Reuters Screen
page under the heading “BBSY” for bills having a tenor approximately as close as
possible the length of such Interest Period (for clarification, for an Interest
Period of not less than seven days or more than thirty days, that tenor will be
taken to be one month);

 

(v)           in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06; and

 



 18 

 

 

(b)            for any interest rate calculation with respect to a Base Rate
Loan on any date, the rate per annum equal to the LIBOR Rate, at about 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits for a term of one month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency (other than Canadian Prime Rate Loans) must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless otherwise agreed in writing by the Company and
the Administrative Agent, any IP Rights (i) for which a perfected Lien thereon
is not effected either by filing of a Uniform Commercial Code financing
statement, a PPSA financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office, the United States
Patent and Trademark Office or the Canadian Intellectual Property Office or
(ii) that consist of any intent-to-use trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable U.S. federal Law,
(c) unless otherwise agreed in writing by the Company and the Administrative
Agent, any personal property (in the case of the UCC) or any property (in the
case of the PPSA), in each case other than property described in clause
(b) above, for which the attachment or perfection of a Lien thereon is not
governed by the Uniform Commercial Code or the PPSA, as applicable, (d) any
motor vehicles and other assets subject to certificates of title that any Loan
Party takes interests in (whether as consignee or purchaser) for the purposes of
selling at auction, to the extent that a security interest therein cannot be
perfected by filing a Uniform Commercial Code or PPSA financing statement,
(e) letter of credit rights (other than to the extent such rights can be
perfected by filing a Uniform Commercial Code or a PPSA financing statement),
(f) “margin stock” (within the meaning of Regulation U of the FRB) and pledges
and security interests prohibited by applicable Law, rule or regulation or
agreements with any Governmental Authority or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such security interest unless such consent, approval, license or authorization
has been received, in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or the PPSA or other
applicable Law, (g) any Equity Interests of a Person to the extent that, and for
so long as (i) such Equity Interests constitute less than 100% of all Equity
Interests of such Person, and the Person or Persons holding the remainder of
such Equity Interests are not the Company or its Subsidiaries and (ii) the
granting of a security interest in such Equity Interests in favor of the
Administrative Agent are not permitted by the terms of such issuing Person’s
Organization Documents or otherwise require the consent of a Person or Persons
who are not Subsidiaries of the Company (other than any approval or consent that
may be required from the board of directors or shareholders of any Canadian
Subsidiary pursuant to its constating documents), other than to the extent that
any such law, rule, regulation, term, prohibition, restriction or condition
would be rendered ineffective pursuant to the Uniform Commercial Code, the PPSA
or any other applicable Law (including Debtor Relief Laws) or principles of
equity, (h) deposit accounts, securities accounts, commodities accounts and
other similar accounts maintained for the sole purpose of funding payroll
obligations, employee benefit or health benefit obligations, tax obligations,
escrow arrangements or holding funds owned by Persons other than the Company or
any Subsidiary, (i) the Equity Interests of any direct International Subsidiary
(other than a Canadian Subsidiary) of any Loan Party to the extent not required
to be pledged to secure the Obligations pursuant to Section 6.14(a), (j) any
property which, subject to the terms of Section 7.09, is subject to a Lien of
the type described in Section 7.01(i) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such property, (k) any General
Intangible (as defined in the Uniform Commercial Code), permit, lease, license,
contract or other Instrument (as defined in the Uniform Commercial Code) of any
Loan Party to the extent the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument in the manner
contemplated by any Collateral Document, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Loan Party’s rights, titles and interests thereunder (including upon
the giving of notice or the lapse of time or both); provided that (1) any such
limitation described in this clause (k) shall only apply to the extent that  any
such prohibition would not be rendered ineffective pursuant to the Uniform
Commercial Code, the PPSA or any other applicable Law (including Debtor Relief
Laws) or principles of equity and (2) in the event of the termination or
elimination of any such prohibition or the requirement for any consent contained
in any applicable Law, General Intangible, permit, lease, license, contract or
other Instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically shall be included as “Collateral”, and (l) any assets of such
Loan Party as to which the Administrative Agent and the Company agree in writing
(including by e-mail) that the cost, burden or consequences (including adverse
tax consequences) of obtaining or perfecting a security interest in such assets
is excessive in relation to the value of such assets as Collateral.

 



 19 

 

 

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Subsidiary
that (i) is not permitted by applicable Law to provide the Guaranty, (ii) would
require governmental (including regulatory) consent, approval, license or
authorization to provide the Guaranty, unless such consent, approval, license or
authorization has been obtained (it being understood there is no obligation to
obtain the same), (iii) is a non-Wholly-Owned Subsidiary, (iv) is a captive
insurance company or (v) is a not-for-profit Subsidiary, (c) any CFC, any U.S.
Subsidiary all or substantially all of the assets of which consist of the Equity
Interests of one or more CFCs, or any U.S. Subsidiary that is a Subsidiary of a
CFC, in each case pursuant to this clause (c), except to the extent that the
Administrative Agent and the Company have mutually agreed in writing (including
by email) that the cost of, or the adverse tax consequences to the Company and
its Subsidiaries as a result of, obtaining the Guaranty of such Subsidiary would
not be excessive in light of the practical benefits to the Lenders afforded
thereby.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.08 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

 



 20 

 



 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(f), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(h), (d) any
Taxes compensated for under Section 3.01(b)(ii) (or would have been compensated
for under that paragraph but was not so compensated solely because one of the
exceptions in Section 3.01(b)(iii) applied) and (e) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” means letters of credit set forth on Schedule 1.01.

 

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit that
have been Cash Collateralized).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, and any
intergovernmental agreements implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means, collectively, (a) the letter agreement, dated October 4,
2016 among the Company, the Administrative Agent and Merril Lynch, Pierce,
Fenner & Smith Incorporated and (b) the letter agreement, dated July 20, 2020
among the Company, the Administrative Agent and BofA Securities.

 



 21 

 

 

“Foreign Credit Facilities Bank” means any Lender, the Administrative Agent or
any Affiliate thereof that is a party to a Secured Foreign Credit Facility and
with respect to which a Secured Party Designation Notice has been delivered to
the Administrative Agent (unless such Foreign Credit Facilities Bank is the
Administrative Agent or an Affiliate thereof) prior to the execution and
delivery of such Secured Foreign Credit Facility.

 

“Foreign Lender” means (a) with respect to a Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Plan” means any employee benefit plan (other than an Canadian Plan)
maintained by the Company or any of its Subsidiaries that is mandated or
governed by any Law, rule or regulation of any Government Authority other than
the United States, any state thereof or any other political subdivision thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving A Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving A Lenders in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

 

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including the Financial Conduct Authority, the
Prudential Regulation Authority, any supra-national bodies such as the European
Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 



 22 

 

 

“Guarantors” means, collectively, (a) each Subsidiary of the Company identified
as a “Guarantor” on the signature pages hereto and not otherwise designated as a
“Borrower” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 6.13 or otherwise, (c) with respect to (i) all
Obligations of each Designated Borrower, (ii) all Obligations of any Subsidiary
of the Company under any Secured Hedge Agreement, (iii) all Obligations of any
Subsidiary of the Company under any Secured Cash Management Agreement, (iv) all
Swap Obligations of each Specified Loan Party (determined before giving effect
to Sections 10.01 and 10.08) under the Guaranty and (v) all Obligations of any
Subsidiary of the Company under any Secured Foreign Credit Facility, the
Company, (d) with respect to (i) all Obligations of the Company and each other
Designated Borrower, (ii) all Obligations of the Company or any other Subsidiary
under any Secured Hedge Agreement, (iii) all Obligations of the Company or any
other Subsidiary under any Secured Cash Management Agreement, (iv) all Swap
Obligations of each Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.08) under the Guaranty and (v) all Obligations of any
other Subsidiary of the Company under any Secured Foreign Credit Facility, each
Designated Borrower and (e) the successors and permitted assigns of the
foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (ii) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (iii) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract; provided,
in the case of a Secured Hedge Agreement with a Person who is no longer a Lender
(or Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 



 23 

 

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Incremental Facility Amendment” has the meaning specified in Section 2.16.

 

“Incremental Facility Loans” has the meaning specified in Section 2.16.

 

“Incremental Request” has the meaning specified in Section 2.16.

 

“Incremental Revolving Commitments” has the meaning specified in Section 2.16.

 

“Incremental Revolving Loans” has the meaning specified in Section 2.16.

 

“Incremental Term Facility” has the meaning specified in Section 2.16.

 

“Incremental Term Loans” has the meaning specified in Section 2.16.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)            the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments issued by or for the account of such
Person;

 

(c)            the Swap Termination Value of any Swap Contract;

 

(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of the Company and its Subsidiaries in accordance
with GAAP and if not paid when due and payable);

 

(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)             all Attributable Indebtedness of such Person;

 

(g)            all obligations of such Person in respect of Disqualified Equity
Interests of such Person;

 

(h)            all Guarantees of such Person in respect of any of the foregoing;
and

 



 24 

 

 

(i)             all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person;

 

provided that the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller, and (iii) accrued expenses.  For all purposes hereof, the Indebtedness
of the Company and its Wholly-Owned Subsidiaries shall exclude intercompany
liabilities arising from their cash management and accounting operations and
intercompany loans, advances or Indebtedness among the Company and its
Wholly-Owned Subsidiaries having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Indian Facilities” means the line of credit and other extensions of credit
provided by a Foreign Credit Facilities Bank to one or more Wholly-Owned
Subsidiaries of the Company that are incorporated under the laws of India, in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding.

 

“Information” has the meaning specified in Section 11.07.

 

“Intercreditor Agreement” means any intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent, among the
Administrative Agent and the holders of the Long-Term Financing (or their
authorized representative).

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or any Canadian Prime Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Loan Notice; provided that:

 

(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)            no Interest Period shall extend beyond the Maturity Date;

 



 25 

 

 

provided, further, that, in the case of a Eurocurrency Rate Loan denominated in
Australian Dollars only, if the Administrative Agent agrees, the relevant
Australian Borrower may select an Interest Period which ends on a day other than
the last day of a month (but no more than five days before or after the last day
of the relevant month), where necessary to ensure that the Interest Period is in
the same half month maturity pool used by Australian market convention for
determining rates that would have applied had the selection of either or both of
the maturity pool or the selection of the Interest Period not followed a
modified following business day convention.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986.

 

“International Loan Party” means any Loan Party other than a U.S. Borrower or a
U.S. Guarantor.

 

“International Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of the Company and its Wholly-Owned
Subsidiaries, intercompany loans, advances, or Indebtedness among the Company
and its Wholly-Owned Subsidiaries having a term not exceeding 364 days
(inclusive of any rollover or extensions of terms) and made in the ordinary
course of business), or (c) an Acquisition. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“Ipso Facto Event” means, in relation to an Australian Borrower, a Borrower is
the subject of (a) an announcement, application, compromise, arrangement,
managing controller, or administration as described in section 415D(1),
434J(1) or 451E(1) of the Corporations Act 2001 (Cth), or (b) any process which
under any law with a similar purpose may give rise to a stay on, or prevention
of, the exercise of contractual rights.

 

“Irish Guarantor” means any Guarantor incorporated under the laws of Ireland.

 

“IRS” means the United States Internal Revenue Service.

 

“IronPlanet” means IronPlanet Holdings, Inc., a Delaware corporation, and its
Subsidiaries.

 

“IronPlanet Acquisition” means the Acquisition of IronPlanet pursuant to the
terms of the IronPlanet Acquisition Agreement.

 

“IronPlanet Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of August 29, 2016 among the Company, Topaz
Mergersub, Inc., IronPlanet Holdings, Inc., a Delaware corporation, and Fortis
Advisors LLC, as representative for the indemnifying security-holders referred
to therein, and all exhibits, schedules and annexes thereto.

 

“IronPlanet Acquisition Closing Date” means the date that the IronPlanet
Acquisition is consummated.

 



 26 

 

 

“IronPlanet Guarantors” means IronPlanet Holdings, Inc. and any Subsidiary of
IronPlanet Holdings, Inc. in existence on the IronPlanet Acquisition Closing
Date that is required to become a Guarantor pursuant to Section 6.13.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“ITA” means the United Kingdom Income Tax Act 2007.

 

“Japanese Borrower” means any Borrower organized under the Laws of Japan. As of
the Closing Date, Ritchie Bros. Properties Japan K.K. and Ritchie Bros.
Auctioneers (Japan) Kabushiki Kaisha were Japanese Borrowers. As of the Third
Amendment Effective Date, Ritchie Bros. Properties Japan K.K. and Ritchie Bros.
Auctioneers (Japan) Kabushiki Kaisha are Japanese Borrowers.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.13 executed and delivered by a Subsidiary in accordance with the
provisions of Section 6.13 or any other documents as the Administrative Agent
shall deem appropriate and reasonably request for such purpose.

 

“Judgment Currency” has the meaning specified in Section 11.19.

 

“Junior Financing” means Indebtedness of a Loan Party that is secured by the
Collateral on a junior–priority basis with the Obligations or subordinated to
the Obligations expressly by its terms (other than intercompany Indebtedness),
in each case pursuant to an intercreditor agreement or subordination agreement
on terms reasonably acceptable to the Administrative Agent.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of Law.

 

“L/C Advance” means, with respect to each Revolving A Lender, such Revolving A
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Commitment” means, as to any L/C Issuer, its obligation to issue Letters of
Credit pursuant to Section 2.03 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite its name on Schedule
1.01(a), as such amount may be adjusted from time to time in accordance with
this Agreement.

 



 27 

 

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (i) Bank of America, through itself or through one of its
designated Affiliates or branch offices, (ii) Royal Bank of Canada, through
itself or through one of its designated Affiliates or branch offices,
(iii) Wells Fargo Bank, N.A., Canadian Branch, through itself or through one of
its designated Affiliates or branch offices, (iv) HSBC Bank Canada, through
itself or through one of its designated Affiliates or branch offices, and/or
(v) each other Lender selected by the Company as an L/C Issuer, with such
selection to be agreed to by such Lender in its sole discretion and approved by
the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), in each case, in its capacity as issuer of Letters of
Credit hereunder, with each of their respective successors in such capacity. In
the event there is more than one L/C Issuer at any time, references herein and
in the other Loan Documents to the L/C Issuer shall be deemed to refer to the
L/C Issuer in respect of the applicable Letter of Credit or to all L/C Issuers,
as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arranger” means each of BofA Securities and Royal Bank of Canada in its
capacity as joint lead arranger and joint bookrunner.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns, in each case, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and, unless the context requires otherwise, includes the Swing Line
Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means (a) any letter of credit issued hereunder providing for
the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit and (b) any bank guaranty to secure the
payment of financial obligations (or the performance of non-financial
obligations) of the Company or any Subsidiary. A Letter of Credit may be a
commercial letter of credit, a standby letter of credit or bank guaranty.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
Notwithstanding anything to the contrary contained herein, a letter of credit or
bank guaranty issued by an L/C Issuer other than Bank of America (or a
designated Affiliate thereof) shall not be a “Letter of Credit” for purposes of
the Loan Documents until such time as the Administrative Agent has been notified
of the issuance thereof by the applicable L/C Issuer and has confirmed
availability under the Aggregate Revolving A Commitments and the Letter of
Credit Sublimit with the applicable L/C Issuer.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 



 28 

 

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Sterling and Yen, in each case as long as
there is a published LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate, the
definition of Interest Period, timing and frequency of determining rates and
making payments of interest and other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Company, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving A Loan, Revolving B Loan, Swing Line Loan or the
Delayed-Draw Term Loan, and shall include, as the context requires, any
Incremental Facility Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Designated Borrower Joinder Agreement, the Collateral
Documents, any Autoborrow Agreement, each Incremental Facility Amendment, the
Intercreditor Agreement (if any), the Fee Letter (but specifically excluding
Secured Hedge Agreements, Secured Cash Management Agreements and Secured Foreign
Credit Facilities) and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (other than Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit 2.02 or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of a Borrower.

 



 29 

 

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Long-Term Financing” means secured or unsecured Indebtedness of the Company
consisting of term loans or debt securities (including private placement notes)
in an aggregate principal amount not to exceed $600,000,000 that has been
incurred solely for purposes of financing the IronPlanet Acquisition and related
transactions; provided that if such Indebtedness is secured by Liens on assets
of the Company or any of its Subsidiaries (other than, in the case of debt
securities issued into escrow, Liens on the proceeds of such debt securities and
any cash or Cash Equivalents consisting of prefunded accrued interest in respect
of such debt securities), it shall be subject to an Intercreditor Agreement in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation or has its Facility Office by any Governmental Authority.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents or of the ability of the Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of the Loan Documents to which it is a party.

 

“Material Subsidiary” means (a) each Loan Party and (b) each Subsidiary of the
Company whose working capital plus fixed assets represent 5% or more of the
consolidated working capital plus consolidated fixed assets of the Company and
its Subsidiaries, on a consolidated basis.

 

“Maturity Date” means October 27, 2023; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Mexican Guarantor” means any Guarantor incorporated under the laws of the
United Mexican States.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Minimum Guaranty Requirement” has the meaning specified in Section 6.13.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 



 30 

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Recovery Event, net of (a) costs incurred in connection therewith
(including legal, accounting and investment banking fees, sales commissions,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other related
expenses and brokerage, consultant and other customary fees), (b) taxes paid or
payable as a result thereof, (c) in the case of any Disposition or any Recovery
Event, the amount necessary to retire any Indebtedness secured by a Permitted
Lien (ranking senior to any Lien of the Administrative Agent) on the related
property; (d) in the case of a Disposition or Recovery Event or similar
proceeding, (i) any funded escrow established pursuant to the documents
evidencing any Disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such Disposition; provided
that the amount of any subsequent reduction of such escrow (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds occurring on the date of such reduction solely to the
extent that the Company or any Subsidiary receives cash in an amount equal to
the amount of such reduction, and (ii) the amount of any liabilities directly
associated with such asset and retained by the Company or any Subsidiary and
(e) the amount of any reserves established by the Company or any Subsidiary to
fund contingent liabilities reasonably estimated to be payable, that are
associated with such event, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Company at such time
of Net Cash Proceeds in the amount of such reduction; it being understood that
“Net Cash Proceeds” shall include any cash or Cash Equivalents received upon the
sale or other disposition of any non-cash consideration received by any Loan
Party or any Subsidiary in any Disposition, Debt Issuance or Recovery Event.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency. As of the Third Amendment Effective Date, the Non-LIBOR Quoted
Currencies are Euro, Canadian Dollars and Australian Dollars.

 

“North American Loan Party” means any Canadian Borrower, Canadian Guarantor,
U.S. Borrower or U.S. Guarantor.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, (ii) all obligations of any Loan Party or any Subsidiary owing to a Cash
Management Bank or a Hedge Bank in respect of Secured Cash Management Agreements
or Secured Hedge Agreements and (iii) all obligations of any Loan Party or any
Subsidiary owing to a Foreign Credit Facilities Bank in respect of Secured
Foreign Credit Facilities, in each case identified in clauses (i), (ii) and
(iii) whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

 



 31 

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 



 32 

 

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan (other than a Multiemployer Plan)) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Internal Revenue Code.

 

“Permitted Acquisition” means (a) the IronPlanet Acquisition and (b) any other
Acquisition (other than a Hostile Acquisition) by any Loan Party or any
Subsidiary, provided that, in the case of this clause (b), (i) no Event of
Default shall have occurred and be continuing on the date of consummation of
such Acquisition or would result from such Acquisition, (ii) the Company is in
compliance with Section 7.07 upon giving effect to such Acquisition, and
(iii) the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that the Loan Parties would be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 7.11 recomputed as of the end of the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 6.01(a) or (b) (or, if prior to the first such delivery
after the Closing Date, as of June 30, 2016) on a Pro Forma Basis.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Loan Parties and their Subsidiaries
that are Disposed of in the ordinary course of business; (c) Dispositions of
property to the Company or any Subsidiary; provided, that (i) if the transferor
of such property is a North American Loan Party then the transferee thereof must
be a North American Loan Party and (ii) if the transferor of such property is a
Loan Party that is not a North American Loan Party then the transferee thereof
must be a Loan Party; (d) Dispositions of accounts receivable in connection with
the collection or compromise thereof; (e) licenses, sublicenses, leases or
subleases granted to others (including licenses of IP Rights), and terminations
thereof not interfering in any material respect with the business of the Company
and its Subsidiaries; (f) the sale or Disposition of cash and Cash Equivalents
for fair market value; (g) Dispositions of obsolete or worn-out equipment,
whether now owned or hereafter acquired, in the ordinary course of business;
(h) the abandonment of IP Rights no longer used or useful in the conduct of the
business of the Company or any of its Subsidiaries; (i) Dispositions of property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property; (j) to the extent constituting Dispositions, transactions
permitted by Sections 7.01, 7.02, 7.04 and 7.06 (in each case other than by
reference to Section 7.05); (k) the surrender or waiver of contractual rights
and settlement or waiver of contractual or litigation claims by the Company or
any Subsidiary in the ordinary course of business; (l) the unwinding of any Swap
Contract pursuant to its terms; (m) Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (n) the issuance or sale of
shares of any Subsidiary’s Equity Interests to qualify directors if required by
applicable Law; and (o) Dispositions of property or assets subject to a Recovery
Event.

 



 33 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate
with respect to which the Company may have liability (other than a Multiempoyer
Plan) is required to contribute on behalf of any of its employees other than a
Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“PPSA” means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Personal Property
Security Act as in effect in a Canadian jurisdiction other than the Province of
Ontario, or the Civil Code of Quebec, “PPSA” means the Personal Property
Security Act as in effect from time to time in such other jurisdiction or the
Civil Code of Quebec, as applicable, for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

 

“Pro Forma Basis” means, with respect to compliance with any financial test,
covenant or ratio hereunder, the determination or calculation of such test,
covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.11.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 6.01(a) or (b) (or, if prior to the
first such delivery after the Closing Date, as of June 30, 2016) after giving
effect to the applicable transaction on a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 11.22.

 



 34 

 

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, (c) with respect to a U.S. Swing Line
Loan at any time a U.S. Autoborrow Agreement is not in effect, a U.S. Swing Line
Loan Notice and (d) with respect to a Canadian Swing Line Loan at any time a
Canadian Autoborrow Agreement is not in effect, a Canadian Swing Line Loan
Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 



 35 

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, general
counsel, secretary, assistant secretary, managing director or controller of a
Loan Party, and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to the Company’s or such Subsidiary’s stockholders, partners or members (or the
equivalent Person thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iii) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

 

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Revolving A
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving A Lender becomes a party hereto or in any documentation
executed by such Lender pursuant to Section 2.16, as applicable as such amount
may be adjusted from time to time in accordance with this Agreement. Revolving A
Commitments shall include any Incremental Revolving Commitment in the form of
additional Revolving A Commitments.

 

“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate Outstanding Amount at such time of its Revolving A Loans and its
participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving A Lender” any Person that has a Revolving A Commitment or a portion
of the Total Revolving A Outstandings, and its successors and assigns and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Revolving A Loan” has the meaning specified in Section 2.01(a).

 



 36 

 

 

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrowers pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Revolving B Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Revolving B Lender becomes
a party hereto or in any documentation executed by such Lender pursuant to
Section 2.16, as applicable as such amount may be adjusted from time to time in
accordance with this Agreement. Revolving B Commitments shall include any
Incremental Revolving Commitment in the form of additional Revolving B
Commitments.

 

“Revolving B Credit Exposure” means, as to any Revolving B Lender at any time,
the aggregate Outstanding Amount at such time of its Revolving B Loans.

 

“Revolving B Lender” any Person that has a Revolving B Commitment or a portion
of the Total Revolving B Outstandings, and its successors and assigns and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Revolving B Loan” has the meaning specified in Section 2.01(b).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the Canadian Government, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 8.03 and
Section 9.11.

 

“Secured Foreign Credit Facilities” means (a) the Chinese Facilities, (b) the
Indian Facilities, (c) the Singapore Facilities and (d) any other lines of
credit, credit agreements or similar facilities or extensions of credit made by
a Foreign Credit Facilities Bank to one or more International Subsidiaries
(other than, except as otherwise agreed by the Administrative Agent,
Subsidiaries organized under the Laws where any then-exiting Loan Party is
organized) in an aggregate principal amount under this clause (d) not to exceed
$50,000,000 at any one time outstanding; notwithstanding the foregoing, any of
the facilities described in clauses (a) through (d) above that are provided by
Person that is not the Administrative Agent or an Affiliate thereof shall not
constitute a Secured Foreign Credit Facility until (i) a Secured Party
Designation Notice has been delivered to the Administrative Agent and (ii) the
Company has acknowledged in writing that such Secured Foreign Credit Facility
does not cause the limitations on the aggregate principal amount of Secured
Foreign Credit Facilities permitted by this Agreement to be exceeded.

 



 37 

 

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 8.03
and Section 9.11.

 

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01A.

 

“Security Agreement” means the security and pledge agreement substantially in
the form of Exhibit 1.01C hereto (with such changes as may be agreed by the
Administrative Agent and the Company), among the Administrative Agent for the
benefit of the holders of the Obligations and certain Loan Parties.

 

“Singapore Facilities” means the line of credit and other extensions of credit
provided by a Foreign Credit Facilities Bank to one or more Wholly-Owned
Subsidiaries of the Company that are incorporated under the laws of Singapore,
in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able (and is not deemed or presumed
under applicable Law to be unable) to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature in the ordinary course of business,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital, (d) the fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person and (e) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 



 38 

 



 

“Specified Acquisition” means any Permitted Acquisition (other than the
IronPlanet Acquisition) with a purchase price in excess of $75,000,000 that is
designated in writing to the Administrative Agent by the Company as a “Specified
Acquisition” prior to the date of consummation of such Permitted Acquisition.

 

“Specified Acquisition Period” means, with respect to any Specified Acquisition,
the period of four consecutive fiscal quarters commencing with the fiscal
quarter in which consummation of the applicable Specified Acquisition occurs;
provided that the Company shall have delivered to the Administrative Agent a
written request that a Specified Acquisition Period shall be invoked.

 

“Specified Loan Party” has the meaning specified in Section 10.08.

 

“Specified Representations” means the representations and warranties of the Loan
Parties (including the IronPlanet Guarantors ) made in subclause (a) of Sections
5.01 (other than with respect to organization or formation, and good standing),
subclause (b)(ii) of Sections 5.01 (other than with respect to governmental
licenses, authorizations, consents and approvals), subclause (a) of
Section 5.02, subclause (c) of Section 5.02 (solely with respect to Laws
described in Sections 7.15 and 7.16 hereof), Section 5.04, Section 5.14,
Section 5.18 (after giving effect to the consummation of the IronPlanet
Acquisition, the Borrowing of the Delayed-Draw Term Loan and the payment of the
fees and costs associated with the IronPlanet Acquisition), and Section 5.19
(but only with respect to (i) assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code or PPSA and (ii) the pledge and perfection of security interests in Equity
Interests of the Company’s Subsidiaries (excluding delivery of stock
certificates of IronPlanet and its Subsidiaries to the extent not received from
IronPlanet at least two Business Days prior to the IronPlanet Acquisition
Closing Date)).

 

“Specified Transaction” means (a) any Investment that results in a Person
becoming a Subsidiary, (b) any Permitted Acquisition, (c) any Disposition that
results in a Subsidiary ceasing to be a Subsidiary, (d) any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, (e) any Disposition of a business unit,
line of business or division of the Company or a Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise, or (f) any proposed
incurrence of Indebtedness, payment in respect of Indebtedness or other
transaction in respect of which compliance with any financial ratio is by the
terms of this Agreement required to be calculated on a Pro Forma Basis.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 



 39 

 

 

“Supported QFC” has the meaning specified in Section 11.22.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means the Canadian Swing Line Lender and the U.S. Swing Line
Lender. References herein and in the other Loan Documents to the Swing Line
Lender shall be deemed to refer to the Swing Line Lender in respect of the
applicable Swing Line Loans or to all Swing Line Lenders, as the context
requires.

 

“Swing Line Loan” means a Canadian Swing Line Loan and/or a U.S. Swing Line
Loans, as the context requires.

 

“Swing Line Loan Notice” means a Canadian Swing Line Loan Notice and/or a U.S.
Swing Line Loan Notice, as the context requires.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



 40 

 

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of a Loan is either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes;

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA.

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
UK Payment, other than a deduction or withholding for or on account of FATCA.

 

“Tax Payment” means either the increase in a payment made by a Borrower to a
Lender under Section 3.01(a), (b) or (f).

 

“Term Lender” any Person that has a Delayed-Draw Term Loan Commitment, a
commitment in respect of an Incremental Term Facility or a portion of an
outstanding Term Loan, and its successors and assigns.

 

“Term Loan” means the Delayed-Draw Term Loan or any Incremental Term Loan.

 

“Term SOFR” means the forward-looking term rate for any period (a) that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period”,
(b) that is based on SOFR and (c) that has been selected or recommended by the
Relevant Governmental Body, in each case as published on an information service
as selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Threshold Amount” means $35,000,000.

 

“Third Amendment Effective Date” means August 14, 2020.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.

 

“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans.

 



 41 

 

 

“Treaty State” means a country which has a double taxation treaty (a “Treaty”)
in force with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan,
Canadian Prime Rate Loan or a Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Bank Lender” means a Lender which is (a) is a “bank” (as defined for the
purposes of section 879 of the ITA in section 991 of the ITA) and within the
charge to United Kingdom corporation tax as regards any payment of interest made
in respect of that Loan or would be within such charge as respects such payments
apart from section 18A of CTA and or (b) was a “bank” (as defined for the
purposes of section 879 of the ITA in section 991 of the ITA) at the time that
Loan was made, and was within the charge to United Kingdom corporation tax as
respect any payments of interest made in respect of that Loan.

 

“UK Borrower” means any Borrower that is incorporated in the United Kingdom. As
of the Closing Date, the UK Borrower was Ritchie Bros. UK Limited. As of the
Third Amendment Effective Date, the UK Borrower is Ritchie Bros. UK Limited.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Guarantor” means any Guarantor incorporated in the United Kingdom.

 

“UK Non-Bank Lender” means a Lender which is: (i) is a company resident in the
United Kingdom for United Kingdom tax purposes; or (ii) a partnership each
member of which is: (a) a company so resident in the United Kingdom; or (b) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or (iii) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to payments
to that Lender in respect of a Loan and is: (a) a UK Bank Lender; (b) a UK
Non-Bank Lender; or (c) a UK Treaty Lender.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“UK Treaty Lender” means in relation to a payment of interest on a Loan, a
Lender which is: (i) treated as resident in a Treaty State for the purposes of
the Treaty; (ii) does not carry on a business in the United Kingdom through a
permanent establishment and does not perform professional services from a fixed
base in the United Kingdom in either case with which that Lender’s participation
in the Loan is effectively connected; and (iii) fulfils any other conditions
which must be fulfilled under the Treaty and by residents of the Treaty State
for such residents to obtain the full exemption from Tax imposed on interest
payments made by the Obligors under a relevant Loan (including, for the
avoidance of doubt, any conditions relating to the interest or the method of
computation or calculation of the interest), subject to the completion of any
necessary procedural formalities.

 



 42 

 

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Autoborrow Agreement” has the meaning specified in Section 2.04A(b)(ii).

 

“U.S. Borrower” means any Borrower that is organized under the Laws of any state
of the United States or the District of Columbia. As of the Third Amendment
Effective Date, the U.S. Borrowers are Ritchie Bros. Holdings Inc., Ritchie
Bros. Holdings (America) Inc., Ritchie Bros. Properties Inc., and Ritchie Bros.
Auctioneers (America) Inc.

 

“U.S. Guarantor” means any Guarantor that is organized under the Laws of any
state of the United States or the District of Columbia.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.

 

“U.S. Subsidiary” means any Subsidiary that is organized under the Laws of any
state of the United States or the District of Columbia.

 

“U.S. Swing Line Commitment” means, as to the U.S. Swing Line Lender, its
obligation to make U.S. Swing Line Loans pursuant to Section 2.04A in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite the U.S. Swing Line Lender’s name on Schedule 1.01(a), as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“U.S. Swing Line Lender” means Bank of America, through itself or through one of
its designated Affiliates or branch offices, in its capacity as provider of U.S.
Swing Line Loans, or any successor U.S. swing line lender hereunder.

 

“U.S. Swing Line Loan” has the meaning specified in Section 2.04A(a).

 

“U.S. Swing Line Loan Notice” means a notice of a Borrowing of U.S. Swing Line
Loans pursuant to Section 2.04A(b), which shall be substantially in the form of
Exhibit 2.04A or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

 

“U.S. Swing Line Sublimit” means an amount equal to $25,000,000. The U.S. Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(h)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 



 43 

 

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than nominal
shares and directors’ qualifying shares mandated by applicable Law), on a
fully-diluted basis, are owned by such Person and/or by one or more wholly-owned
Subsidiaries of such Person.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Loan Document or Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 



 44 

 

 

(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)            Without prejudice to the generality of any provision of this
Agreement, for all other purposes pursuant to which the interpretation or
construction of this Agreement, any Collateral Document or any other Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (i) “personal
property” shall be deemed to include “movable property”, (ii) “real property”
shall be deemed to include “immovable property” and an “easement” shall be
deemed to include a “servitude”, (iii) “tangible property” shall be deemed to
include “corporeal property”, (iv) “intangible property” shall be deemed to
include “incorporeal property”, (v) “security interest”, “lien”, “mortgage” and
“charge” shall be deemed to include a “hypothec”, (vi) all references to filing,
registering or recording financing statements shall be deemed to include
publication under the Civil Code of Quebec, and all references to releasing any
lien shall be deemed to include a release, discharge and mainlevée of a
hypothec, (vii) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (viii) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (ix) an “agent” shall be
deemed to include a “mandatary”, and (x) all references to “perfection” of or
“perfected” liens or security interest shall be deemed to include a reference to
an “opposable” or “set up” lien or security interest as against third parties,
(xi) “construction liens” shall be deemed to include “legal hypothecs”,
(xii) “joint and several” shall be deemed to include “solidary”, (xiii) “gross
negligence or willful misconduct” shall be deemed to include “intentional or
gross fault”, (xiv) “beneficial ownership” shall be deemed to include “ownership
on behalf of another as mandatary”, (xv) “survey” shall be deemed to include
“certificate of location and plan”, (xvi)  “fee simple title” shall be deemed to
include “absolute ownership”, (xvii) “accounts” shall be deemed to include
“claims”, and (xviii) “guarantee” or “guarantor” shall be deemed to include
“suretyship” or “surety”.

 

(e)            Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 



 45 

 

 

1.03Accounting Terms.

 

(a)            Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)            Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent (for transmittal to the Lenders) financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)            Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 7.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis with respect to (i) any Disposition of all of the
Equity Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Acquisition, in each case, occurring during the
applicable period.

 

1.04Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05Exchange Rates; Currency Equivalents.

 

(a)            The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 



 46 

 

 

(b)            Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

(c)            The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor to any of such rates (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.

 

(d)            Notwithstanding anything to the contrary contained herein, if any
Delayed-Draw Term Loan is denominated in Canadian Dollars, the Spot Rate
therefor shall be fixed as of the date of the Borrowing thereof for the term of
this Agreement.

 

1.06Additional Alternative Currencies.

 

(a)            The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be a LIBOR Quoted Currency
to the extent that there is published LIBOR rate for such currency. In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Lenders obligated to make Credit Extensions in such currency; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)            Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each affected Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each affected Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., five (5) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 



 47 

 

 

(c)            Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the affected Lenders consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that a Eurocurrency Rate is available to be used for such requested
currency, the Administrative Agent shall so notify the Company and (i) the
Administrative Agent and such Lenders may amend the definition of Eurocurrency
Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Rate for such currency and (ii) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

 

1.07        Change of Currency.  

  

(a)            Each obligation of a Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 



 48 

 

 

1.09Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.10Australian Code of Banking Practice.

 

The parties agree that the Australian Banking Code of Practice (2020, as
published by the Australian Banking Association, as amended or revised from time
to time) shall not apply to the Loan Documents or the transactions thereunder.

 

1.11Pro Forma Calculations.

 

(a)            Notwithstanding anything to the contrary herein, the Consolidated
Leverage Ratio, Consolidated EBITDA and Consolidated Interest Coverage Ratio
shall be calculated in the manner prescribed by this Section 1.11.

 

(b)            For purposes of calculating the Consolidated Leverage Ratio,
Consolidated EBITDA and Consolidated Interest Coverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have occurred (i) during the applicable measurement period or
(ii) subsequent to such measurement period and prior to or simultaneously with
the Specified Transaction for which the calculation of any such ratio or amount
is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable measurement period.
If since the beginning of any applicable measurement period any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into the Company or any of its Subsidiaries since the beginning of such
measurement period shall have consummated any Specified Transaction that would
have required adjustment pursuant to this Section 1.11, then the Consolidated
Leverage Ratio, Consolidated EBITDA and Consolidated Interest Coverage Ratio
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.11.

 

(c)            If in connection with a Specified Transaction, the Company or any
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement or extinguishment) any Indebtedness
included in the calculations of the Consolidated Leverage Ratio, Consolidated
EBITDA and the Consolidated Interest Coverage Ratio, as the case may be,
(i) during the applicable measurement period or (ii) subsequent to the end of
the applicable measurement period and prior to or simultaneously with the
Specified Transaction for which the calculation of any such ratio is made, then
the Consolidated Leverage Ratio, Consolidated EBITDA and the Consolidated
Interest Coverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of such Indebtedness, to the extent required, as if the
same had occurred on the first day of the applicable measurement period, and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 



 49 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01Revolving Loans and Delayed-Draw Term Loan.

 

(a)            Revolving A Loans. Subject to the terms and conditions set forth
herein, each Revolving A Lender severally agrees to make loans (each such loan,
a “Revolving A Loan”) to the Borrowers (other than Australian Borrowers or
Japanese Borrowers) in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving A
Lender’s Revolving A Commitment; provided, however, that after giving effect to
any Borrowing of Revolving A Loans, (i) the Total Revolving A Outstandings shall
not exceed the Aggregate Revolving A Commitments, (ii) the Revolving A Credit
Exposure of any Revolving A Lender shall not exceed such Revolving A Lender’s
Revolving A Commitment and (iii) the aggregate Outstanding Amount of all
Revolving A Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Revolving A Lender’s
Revolving A Commitment, and subject to the other terms and conditions hereof,
the Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving A Loans may be Base Rate Loans,
Canadian Prime Rate Loans or Eurocurrency Rate Loans, or a combination thereof,
as further provided herein.

 

(b)            Revolving B Loans. Subject to the terms and conditions set forth
herein, each Revolving B Lender severally agrees to make loans (each such loan,
a “Revolving B Loan”) to the Borrowers in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Revolving B Lender’s Revolving B Commitment; provided, however, that after
giving effect to any Borrowing of Revolving B Loans, (i) the Total Revolving B
Outstandings shall not exceed the Aggregate Revolving B Commitments, and
(ii) the Revolving B Credit Exposure of any Revolving B Lender shall not exceed
such Revolving B Lender’s Revolving B Commitment. Within the limits of each
Revolving B Lender’s Revolving B Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Revolving B Loans may
be Base Rate Loans, Canadian Prime Rate Loans or Eurocurrency Rate Loans, or a
combination thereof, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.
Notwithstanding the foregoing, (x) Loans denominated in Australian Dollars are
only available to Australian Borrowers, and Australian Borrowers may only borrow
Loans denominated in Australian Dollars and (y) Loans denominated in Yen are
only available to Japanese Borrowers, and Japanese Borrowers may only borrow
Loans denominated in Yen.

 

(c)            Delayed-Draw Term Loan. Subject to the terms and conditions set
forth herein, each Term Lender with a Delayed-Draw Term Loan Commitment
severally agrees to make its portion of a term loan to the Company and/or
Ritchie Bros. Auctioneers (Canada) Ltd. in Dollars or Canadian Dollars in up to
five (5) Borrowings which shall all be made on a single Business Day during the
Availability Period in an amount not to exceed such Term Lender’s Delayed-Draw
Term Loan Commitment (such Borrowings, individually and collectively, the
“Delayed-Draw Term Loan”). Amounts repaid on the Delayed-Draw Term Loan may not
be reborrowed. The Delayed-Draw Term Loan may consist of Base Rate Loans (to the
extent that the initial Borrowing thereof was in Dollars), Canadian Prime Rate
Loans (to the extent that the initial Borrowing thereof was in Canadian Dollars)
or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein.

 



 50 

 

 

2.02Borrowings, Conversions and Continuations of Loans.

 

(a)            Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to the Administrative Agent, which may
be given by (A) telephone, or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than (x) 1:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) except
as otherwise provided in this Section 2.02(a), three (3) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies or of any conversion of Eurocurrency Rate
Loans denominated in Canadian Dollars to Canadian Prime Rate Loans, as
applicable, (iii) on the requested date of any Borrowing of Canadian Prime Rate
Loans, and (iv) on the requested date of any Borrowing of Base Rate Loans,
(y) 1:00 p.m. four (4) Business Days prior to the requested date of any
Borrowing of, or continuation of, Eurocurrency Loans denominated in Australian
Dollars and (z) 1:00 p.m. four (4) Business Days prior to the requested date of
any Borrowing of, or continuation of, Eurocurrency Loans denominated in Yen.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of, or continuation of Eurocurrency Loans
denominated in Australian Dollars shall be in a principal amount of AUS$200,000
or a whole multiple of AUS$50,000 in excess thereof. Each Borrowing of, or
continuation of, Eurocurrency Loans denominated in Yen shall be in a principal
amount of ¥20,000,000 or a whole multiple of ¥50,000 in excess thereof. Each
Borrowing of, or continuation of, Eurocurrency Loans denominated in Sterling
shall be in a principal amount of £200,000 or a whole multiple of £50,000 in
excess thereof. Except as provided in Sections 2.03(c), 2.04A(c) and 2.04B(c),
each Borrowing of or conversion to Base Rate Loans or Canadian Prime Rate Loans,
as applicable, shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
applicable Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
borrowed. Except as provided in Section 2.01(b), if a Borrower fails to specify
a currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If a Borrower fails to specify a Type of a Loan in a
Loan Notice or if a Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans or Canadian Prime Rate Loans, if applicable;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency (other than
Canadian Dollars), such Loans shall be continued as Eurocurrency Rate Loans in
their original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans or Canadian Prime Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency.

 



 51 

 

 

(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by a Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or Canadian Prime Rate Loans, if applicable, or continuation
of Loans denominated in a currency other than Dollars or Canadian Dollars, in
each case as described in the preceding subsection. In the case of a Borrowing,
each applicable Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
(i) Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01) or (ii) Section 4.03 in the case of the initial Borrowing of the
Delayed-Draw Term Loan, the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving A Loans denominated in Dollars is given by a Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the applicable Borrower as provided above.

 

(c)            Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the outstanding Eurocurrency Rate
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

 

(d)            The Administrative Agent shall promptly notify the applicable
Borrower and the applicable Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.

 

(e)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than twenty (20) Interest Periods in effect, or such
greater number as the Administrative Agent may agree in its sole discretion.

 

(f)            This Section 2.02 shall not apply to Swing Line Loans.

 



 52 

 

 

2.03Letters of Credit.

 

(a)The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving A Lenders severally agree to participate in Letters of Credit issued
for the account of the Company or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving A Outstandings shall not exceed
the Aggregate Revolving A Commitments, (y) the Revolving A Credit Exposure of
any Revolving A Lender shall not exceed such Revolving A Lender’s Revolving A
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit; provided, further, that, after giving
effect to all L/C Credit Extensions, the aggregate Outstanding Amount of all
Letters of Credit issued by any L/C Issuer shall not exceed such L/C Issuer’s
L/C Commitment. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms hereof.

 

(ii)The L/C Issuer shall not issue any Letter of Credit if:

 

(A)            subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Revolving A Lenders (other than Defaulting
Lenders) holding a majority of the Revolving A Credit Exposure have approved
such expiry date; or

 

(B)             the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving A Lenders
have approved such expiry date.

 

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 



 53 

 

 

(B)             the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)             except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(D)             the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(E)             any Revolving A Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Company or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(b)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

 

(F)             such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)             such Letter of Credit consists of a bank guaranty.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 



 54 

 

 

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least one (1) Business Day
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving A Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving A Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)          If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrowers that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each case directing the L/C Issuer not to permit such extension.

 



 55 

 

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Revolving A Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving A Lender’s Applicable Percentage thereof. In such event, the Company
shall be deemed to have requested a Borrowing of Revolving A Loans that are Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
unutilized portion of the Aggregate Revolving A Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 



 56 

 

 

(ii)           Each Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated deposits in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving A Loans that are Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving A
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving A Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)          Until each Revolving A Lender funds its Revolving A Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving A
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)           Each Revolving A Lender’s obligation to make Revolving A Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving A
Lender may have against the L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving A Lender’s obligation to make
Revolving A Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 



 57 

 



 

(vi)           If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving A Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving A Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving A Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving A
Lender’s Revolving A Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Revolving A Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)            Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving A Lender such Revolving A
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving A Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

 

(ii)            If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving A Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving A Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving A Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)            Obligations Absolute. The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 



58

 

 

(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Company or any waiver by
the L/C Issuer which does not in fact materially prejudice the Company;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms and conditions of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary;

 

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers as provided
herein) suffered by the Company or any Subsidiary to the extent caused by the
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 



59

 

 

(f)            Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)            Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Company for, and the L/C Issuer’s rights and remedies against the Company
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.

 



60

 

 

(h)            Letter of Credit Fees. The Company shall pay to the
Administrative Agent for the account of each Revolving A Lender in accordance,
subject to Section 2.15, with its Applicable Percentage, in Dollars, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, (x) the amount of such Letter
of Credit shall be determined in accordance with Section 1.09 and (y) each bank
guaranty shall be treated as a standby Letter of Credit. Letter of Credit Fees
shall be (i) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Company shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate specified in the Fee Letter, computed on the Dollar
Equivalent of the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Company and the L/C Issuer, computed on the Dollar Equivalent of the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit (which shall include for
this purpose any bank guaranty), at the rate per annum specified in the Fee
Letter, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Company shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(j)            Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)            Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(l)            Additional L/C Issuers; Monthly Reports. Subject to the prior
approval of the Administrative Agent, not be unreasonably withheld, the Company
may appoint another Lender as an L/C Issuer. Upon such appointment, such Person
shall become an L/C Issuer, be entitled to all the benefits and subject to the
obligations of an L/C Issuer hereunder with respect to Letters of Credit issued
by it. The Company may select which L/C Issuer it requests to issue a Letter of
Credit if there are multiple L/C Issuers. The Administrative Agent, the Company
and any L/C Issuer appointed as such after the Closing Date may amend this
Agreement as the Administrative Agent reasonably determines is necessary or
appropriate to reflect such appointment. Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit issued by it
(together with type and amounts) on a monthly basis.

 



61

 

 

2.04A     U.S. Swing Line Loans.

 

(a)            U.S. Swing Line Facility. Subject to the terms and conditions set
forth herein, the U.S. Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04A, may in its sole discretion
subject to the terms of any U.S. Autoborrow Agreement make loans (each such
loan, a “U.S. Swing Line Loan”) to the U.S. Borrowers in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the U.S. Swing Line Sublimit
or the U.S. Swing Line Lender’s Swing Line Commitment, notwithstanding the fact
that such U.S. Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Revolving A Loans and L/C Obligations of the Lender
acting as U.S. Swing Line Lender, may exceed the amount of such Lender’s
Revolving A Commitment; provided, however, that (i) after giving effect to any
U.S. Swing Line Loan, (A) the Total Revolving A Outstandings shall not exceed
the Aggregate Revolving A Commitments and (B) the Revolving A Credit Exposure of
any Revolving A Lender shall not exceed such Revolving A Lender’s Revolving A
Commitment, (ii) the U.S. Borrowers shall not use the proceeds of any U.S. Swing
Line Loan to refinance any outstanding U.S. Swing Line Loan and (iii) the U.S.
Swing Line Lender shall not be under any obligation to make any U.S. Swing Line
Loan if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the U.S. Borrowers may borrow under this Section 2.04A,
prepay under Section 2.05, and reborrow under this Section 2.04A. Each U.S.
Swing Line Loan shall be a Base Rate Loan; provided however, that if a U.S
Autoborrow Agreement is in effect, the U.S. Swing Line Lender may, at its
discretion, provide for an alternate rate of interest on U.S. Swing Line Loans
under the U.S. Autoborrow Agreement with respect to any U.S. Swing Line Loans
for which the U.S. Swing Line Lender has not requested that the Revolving A
Lenders fund Revolving A Loans to refinance, or to purchase and fund risk
participations in, such U.S. Swing Line Loans pursuant to Section 2.04A(c)).
Immediately upon the making of a U.S. Swing Line Loan, each Revolving A Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the U.S. Swing Line Lender a risk participation in such U.S. Swing
Line Loan in an amount equal to the product of such Revolving A Lender’s
Applicable Percentage times the amount of such U.S. Swing Line Loan.

 

(b)            Borrowing Procedures.

 

(i)            At any time a U.S. Autoborrow Agreement is not in effect, each
Borrowing of U.S. Swing Line Loans shall be made upon the applicable Borrower’s
irrevocable notice to the U.S. Swing Line Lender and the Administrative Agent,
which may be given by (A) telephone or (B) by a U.S. Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the U.S. Swing Line Lender and the Administrative Agent of a U.S. Swing Line
Loan Notice. Each such U.S. Swing Line Loan Notice must be received by the U.S.
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof and (ii) the requested borrowing date, which shall be
a Business Day. Promptly after receipt by the U.S. Swing Line Lender of any U.S.
Swing Line Loan Notice, the U.S. Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such U.S. Swing Line Loan Notice and, if not, the U.S. Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the U.S. Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Borrowing of U.S.
Swing Line Loans (A) directing the U.S. Swing Line Lender not to make such U.S.
Swing Line Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04A(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the U.S. Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such U.S. Swing Line
Loan Notice, make the amount of its U.S. Swing Line Loan available to the
applicable U.S. Borrower.

 



62

 

 

(ii)            In order to facilitate the borrowing of U.S. Swing Line Loans,
the U.S. Borrowers and the U.S. Swing Line Lender may mutually agree to, and are
hereby authorized to, enter into a U.S. Autoborrow Agreement in form and
substance satisfactory to the Administrative Agent and the U.S. Swing Line
Lender (the “U.S. Autoborrow Agreement”) providing for the automatic advance by
the U.S. Swing Line Lender of U.S. Swing Line Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein. At any time a U.S. Autoborrow Agreement is in effect, the requirements
for borrowings of U.S. Swing Line Loans set forth in the immediately preceding
paragraph shall not apply, and all Borrowings of U.S. Swing Line Loans under the
U.S. Autoborrow Agreement shall be made in accordance with the U.S. Autoborrow
Agreement. For purposes of determining the Outstanding Amount under the
Aggregate Revolving A Commitments at any time during which a U.S. Autoborrow
Agreement is in effect, the Outstanding Amount of all U.S. Swing Line Loans
shall be deemed to be Outstanding Amount of U.S. Swing Line Loans at such time
plus the maximum amount available to be borrowed under the U.S. Autoborrow
Agreement. For purposes of any borrowing of U.S. Swing Line Loans pursuant to
the U.S. Autoborrow Agreement, all references to Bank of America shall be deemed
to be a reference to Bank of America, in its capacity as U.S. Swing Line Lender
hereunder.

 

(c)            Refinancing of U.S. Swing Line Loans.

 

(i)            The U.S. Swing Line Lender at any time in its sole discretion may
request, on behalf of the U.S. Borrowers (which hereby irrevocably authorizes
the U.S. Swing Line Lender to so request on its behalf), that each Revolving A
Lender make a Revolving A Loan that is a Base Rate Loan in an amount equal to
such Revolving A Lender’s Applicable Percentage of the amount of U.S. Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving A Commitments and
the conditions set forth in Section 4.02. The U.S. Swing Line Lender shall
furnish the U.S. Borrowers with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving A
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable U.S. Swing Line Loan) for the account of the U.S.
Swing Line Lender at the applicable Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04A(c)(ii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the U.S. Swing Line Lender.

 



63

 

 

(ii)            If for any reason any U.S. Swing Line Loan cannot be refinanced
by such a Borrowing of Revolving A Loans in accordance with Section 2.04A(c)(i),
the request for Revolving A Loans that are Base Rate Loans submitted by the U.S.
Swing Line Lender as set forth herein shall be deemed to be a request by the
U.S. Swing Line Lender that each of the Revolving A Lenders fund its risk
participation in the relevant U.S. Swing Line Loan and each Revolving A Lender’s
payment to the Administrative Agent for the account of the U.S. Swing Line
Lender pursuant to Section 2.04A(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)            If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the U.S. Swing Line Lender any amount
required to be paid by such Revolving A Lender pursuant to the foregoing
provisions of this Section 2.04A(c) by the time specified in
Section 2.04A(c)(i), the U.S. Swing Line Lender shall be entitled to recover
from such Revolving A Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the U.S. Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the U.S. Swing Line Lender in connection
with the foregoing. If such Revolving A Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving A
Lender’s Revolving A Loan included in the relevant Borrowing or funded
participation in the relevant U.S. Swing Line Loan, as the case may be. A
certificate of the U.S. Swing Line Lender submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)            Each Revolving A Lender’s obligation to make Revolving A Loans
or to purchase and fund risk participations in U.S. Swing Line Loans pursuant to
this Section 2.04A(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving A Lender may have against
the U.S. Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving A Lender’s obligation to make Revolving A
Loans pursuant to this Section 2.04A(c) is subject to the conditions set forth
in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the U.S. Borrowers to repay U.S. Swing Line
Loans, together with interest as provided herein.

 

(d)            Repayment of Participations.

 

(i)            At any time after any Revolving A Lender has purchased and funded
a risk participation in a U.S. Swing Line Loan, if the U.S. Swing Line Lender
receives any payment on account of such U.S. Swing Line Loan, the U.S. Swing
Line Lender will distribute to such Revolving A Lender its Applicable Percentage
thereof in the same funds as those received by the U.S. Swing Line Lender.

 



64

 

 

(ii)            If any payment received by the U.S. Swing Line Lender in respect
of principal or interest on any U.S. Swing Line Loan is required to be returned
by the U.S. Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the U.S.
Swing Line Lender in its discretion), each Revolving A Lender shall pay to the
U.S. Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the U.S. Swing Line Lender. The obligations of the Revolving A Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)            Interest for Account of U.S. Swing Line Lender. The U.S. Swing
Line Lender shall be responsible for invoicing the U.S. Borrowers for interest
on the U.S. Swing Line Loans. Until each Revolving A Lender funds its Revolving
A Loans that are Base Rate Loans, or risk participation pursuant to this
Section 2.04A to refinance such Revolving A Lender’s Applicable Percentage of
any U.S. Swing Line Loan, interest in respect of such Applicable Percentage
shall be solely for the account of the U.S. Swing Line Lender.

 

(f)            Payments Directly to U.S. Swing Line Lender. The U.S. Borrowers
shall make all payments of principal and interest in respect of the U.S. Swing
Line Loans directly to the U.S. Swing Line Lender.

 

2.04B     Canadian Swing Line Loans.

 

(a)            Canadian Swing Line Facility. Subject to the terms and conditions
set forth herein, the Canadian Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04B, may in its sole
discretion subject to the terms of any Canadian Autoborrow Agreement make loans
(each such loan, a “Canadian Swing Line Loan”) to the Canadian Borrowers in
Canadian Dollars from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Canadian Swing Line Sublimit or the Canadian Swing Line Lender’s Swing
Line Commitment, notwithstanding the fact that such Canadian Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving A Loans and L/C Obligations of the Lender acting as Canadian Swing
Line Lender, may exceed the amount of such Lender’s Revolving A Commitment;
provided, however, that (i) after giving effect to any Canadian Swing Line Loan,
(A) the Total Revolving A Outstandings shall not exceed the Aggregate Revolving
A Commitments, (B) the Revolving A Credit Exposure of any Revolving A Lender
shall not exceed such Revolving A Lender’s Revolving A Commitment and (C) the
aggregate Outstanding Amount of all Revolving A Loans and Canadian Swing Line
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit, (ii) the Canadian Borrowers shall not use the proceeds of any
Canadian Swing Line Loan to refinance any outstanding Canadian Swing Line Loan
and (iii) the Canadian Swing Line Lender shall not be under any obligation to
make any Canadian Swing Line Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure. For purposes of determining the
Outstanding Amount under the Aggregate Revolving A Commitments at any time, the
Outstanding Amount of all Canadian Swing Line Loans shall be deemed to be
Outstanding Amount of Canadian Swing Line Loans at such time plus the maximum
amount available to be borrowed under the Canadian Swing Line Sublimit. Within
the foregoing limits, and subject to the other terms and conditions hereof, the
Canadian Borrowers may borrow under this Section 2.04B, prepay under
Section 2.05, and reborrow under this Section 2.04B. Each Canadian Swing Line
Loan shall be a Canadian Prime Rate Loan; provided however, that if a Canadian
Autoborrow Agreement is in effect, the Canadian Swing Line Lender may, at its
discretion, provide for an alternate rate of interest on Canadian Swing Line
Loans under the Canadian Autoborrow Agreement with respect to any Canadian Swing
Line Loans for which the Canadian Swing Line Lender has not requested that the
Revolving A Lenders fund Revolving A Loans to refinance, or to purchase and fund
risk participations in, such Canadian Swing Line Loans pursuant to
Section 2.04B(c)). Immediately upon the making of a Canadian Swing Line Loan,
each Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Swing Line Lender a risk
participation in such Canadian Swing Line Loan in an amount equal to the product
of such Revolving A Lender’s Applicable Percentage times the amount of such
Canadian Swing Line Loan.

 



65

 

 

(b)            Borrowing Procedures.

 

(i)            At any time a Canadian Autoborrow Agreement is not in effect,
each Borrowing of Canadian Swing Line Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Canadian Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Canadian
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Canadian Swing Line Lender and the Administrative
Agent of a Canadian Swing Line Loan Notice. Each such Canadian Swing Line Loan
Notice must be received by the Canadian Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of CAD$100,000 and integral multiples of CAD$100,000 in excess thereof and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Canadian Swing Line Lender of any Canadian Swing Line Loan
Notice, the Canadian Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Canadian Swing Line Loan Notice and, if not, the Canadian Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Canadian Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 3:00 p.m. on the date of the proposed Borrowing
of Canadian Swing Line Loans (A) directing the Canadian Swing Line Lender not to
make such Canadian Swing Line Loan as a result of the limitations set forth in
the first proviso to the first sentence of Section 2.04B(a), or (B) that one or
more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Canadian Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Canadian
Swing Line Loan Notice, make the amount of its Canadian Swing Line Loan
available to the applicable Canadian Borrower.

 

(ii)            In order to facilitate the borrowing of Canadian Swing Line
Loans, the Canadian Borrowers and the Canadian Swing Line Lender may mutually
agree to, and are hereby authorized to, (i) enter into a Canadian Autoborrow
Agreement in form and substance satisfactory to the Administrative Agent and the
Canadian Swing Line Lender providing for the automatic advance by the Canadian
Swing Line Lender of Canadian Swing Line Loans under the conditions set forth in
such agreement, which shall be in addition to the conditions set forth herein,
which shall be in addition to the conditions set forth herein and/or
(ii) establish overdraft services linked to the Borrower’s checking accounts
maintained with the Canadian Swing Line Lender (collectively (i) and (ii), the
“Canadian Autoborrow Agreement”). At any time a Canadian Autoborrow Agreement is
in effect, the requirements for borrowings of Canadian Swing Line Loans set
forth in the immediately preceding paragraph shall not apply, and all Borrowings
of Canadian Swing Line Loans under the Canadian Autoborrow Agreement shall be
made in accordance with the Canadian Autoborrow Agreement. For purposes of any
borrowing of Canadian Swing Line Loans pursuant to the Canadian Autoborrow
Agreement, all references to Royal Bank of Canada shall be deemed to be a
reference to Royal Bank of Canada, in its capacity as Canadian Swing Line Lender
hereunder.

 



66

 

 

(c)            Refinancing of Canadian Swing Line Loans.

 

(i)            The Canadian Swing Line Lender at any time in its sole discretion
may request, on behalf of the Canadian Borrowers (which hereby irrevocably
authorizes the Canadian Swing Line Lender to so request on its behalf), that
each Revolving A Lender make a Revolving A Loan that is a Canadian Prime Rate
Loan in an amount equal to such Revolving A Lender’s Applicable Percentage of
the amount of Canadian Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Canadian Prime Rate Loans but subject to the unutilized portion of the
Aggregate Revolving A Commitments and the conditions set forth in Section 4.02.
The Canadian Swing Line Lender shall furnish the Canadian Borrowers with a copy
of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving A Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Canadian Swing
Line Loan) for the account of the Canadian Swing Line Lender at the applicable
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04B(c)(ii), each Revolving A
Lender that so makes funds available shall be deemed to have made a Revolving A
Loan that is a Canadian Prime Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Canadian Swing
Line Lender.

 

(ii)            If for any reason any Canadian Swing Line Loan cannot be
refinanced by such a Borrowing of Revolving A Loans in accordance with
Section 2.04B(c)(i), the request for Revolving A Loans that are Canadian Prime
Rate Loans submitted by the Canadian Swing Line Lender as set forth herein shall
be deemed to be a request by the Canadian Swing Line Lender that each of the
Revolving A Lenders fund its risk participation in the relevant Canadian Swing
Line Loan and each Revolving A Lender’s payment to the Administrative Agent for
the account of the Canadian Swing Line Lender pursuant to
Section 2.04B(c)(i) shall be deemed payment in respect of such participation.

 



67

 

 

(iii)            If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the Canadian Swing Line Lender any
amount required to be paid by such Revolving A Lender pursuant to the foregoing
provisions of this Section 2.04B(c) by the time specified in
Section 2.04B(c)(i), the Canadian Swing Line Lender shall be entitled to recover
from such Revolving A Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Canadian Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Canadian Swing Line Lender in
connection with the foregoing. If such Revolving A Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving A Lender’s Revolving A Loan included in the relevant Borrowing or
funded participation in the relevant Canadian Swing Line Loan, as the case may
be. A certificate of the Canadian Swing Line Lender submitted to any Revolving A
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)            Each Revolving A Lender’s obligation to make Revolving A Loans
or to purchase and fund risk participations in Canadian Swing Line Loans
pursuant to this Section 2.04B(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving A Lender may have against
the Canadian Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving A Lender’s obligation to make Revolving A
Loans pursuant to this Section 2.04B(c) is subject to the conditions set forth
in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Canadian Borrowers to repay Canadian
Swing Line Loans, together with interest as provided herein.

 

(d)            Repayment of Participations.

 

(i)            At any time after any Revolving A Lender has purchased and funded
a risk participation in a Canadian Swing Line Loan, if the Canadian Swing Line
Lender receives any payment on account of such Canadian Swing Line Loan, the
Canadian Swing Line Lender will distribute to such Revolving A Lender its
Applicable Percentage thereof in the same funds as those received by the
Canadian Swing Line Lender.

 

(ii)            If any payment received by the Canadian Swing Line Lender in
respect of principal or interest on any Canadian Swing Line Loan is required to
be returned by the Canadian Swing Line Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the Canadian Swing Line Lender in its discretion), each Revolving A Lender shall
pay to the Canadian Swing Line Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Canadian Swing Line Lender. The obligations of the Revolving
A Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)            Interest for Account of Canadian Swing Line Lender. The Canadian
Swing Line Lender shall be responsible for invoicing the Canadian Borrowers for
interest on the Canadian Swing Line Loans. Until each Revolving A Lender funds
its Revolving A Loans that are Canadian Prime Rate Loans, or risk participation
pursuant to this Section 2.04B to refinance such Revolving A Lender’s Applicable
Percentage of any Canadian Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Canadian Swing Line
Lender.

 



68

 

 

(f)            Payments Directly to Canadian Swing Line Lender. The Canadian
Borrowers shall make all payments of principal and interest in respect of the
Canadian Swing Line Loans directly to the Canadian Swing Line Lender.

 

2.05        Prepayments.

 

(a)            Voluntary Prepayments.

 

(i)            Loans (Other than Swing Line Loans). The Borrowers may, upon
notice from a Borrower to the Administrative Agent, at any time or from time to
time voluntarily prepay Loans (other than Swing Line Loans) in whole or in part
without premium or penalty; provided that (A) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, (3) one Business Day prior to any date of
prepayment of Canadian Prime Rate Loans and (4) on the date of prepayment of
Base Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding);
(C) any prepayment of Base Rate Loans or Canadian Prime Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding) and (D) any
prepayment of the Delayed-Draw Term Loan shall be applied as directed by the
Company (and in the absence of such direction, to the remaining principal
amortization payments in direct order of maturity). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by a Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein; provided
that if such notice specifies that it is conditioned upon the occurrence of
another transaction, such notice may be revoked by the Company if such condition
is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required in connection therewith pursuant to Section 3.05.
Subject to Section 2.15, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(ii)            U.S. Swing Line Loans. At any time the U.S. Autoborrow Agreement
is not in effect, the Borrowers may, upon notice to the U.S. Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay U.S. Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the U.S. Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by a Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that if
such notice specifies that it is conditioned upon the occurrence of another
transaction, such notice may be revoked by the Company if such condition is not
satisfied.

 



69

 

 

(iii)            Canadian Swing Line Loans. At any time the Canadian Autoborrow
Agreement is not in effect, the Borrowers may, upon notice to the Canadian Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Canadian Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Canadian Swing Line Lender and the Administrative Agent not later than 1:00
p.m. on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by a Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that if such notice specifies that it is conditioned upon the
occurrence of another transaction, such notice may be revoked by the Company if
such condition is not satisfied.

 

(b)            Mandatory Prepayments.

 

(i)            Revolving A Commitments and Revolving B Commitments.

 

(A)            If the Administrative Agent notifies the Borrowers that the Total
Revolving A Outstandings at any time exceed the Aggregate Revolving A
Commitments then in effect, the Borrowers shall promptly (and in any event with
in one Business Day after receipt of such notice) prepay Revolving A Loans
and/or Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving A Loans
and Swing Line Loans the Total Revolving A Outstandings exceed the Aggregate
Revolving A Commitments then in effect.

 

(B)            If the Administrative Agent notifies the Borrowers that the Total
Revolving B Outstandings at any time exceed the Aggregate Revolving B
Commitments then in effect, the Borrowers shall promptly (and in any event with
in one Business Day after receipt of such notice)prepay Revolving B Loans in an
aggregate amount equal to such excess.

 

(C)            If the Administrative Agent notifies the Borrowers at any time
that the Outstanding Amount of all Revolving A Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrowers shall prepay Revolving A Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

 



70

 

 

(ii)            Dispositions and Recovery Events. If the Consolidated Leverage
Ratio as of the end of the most recently ended fiscal quarter for which
financial statements of the Company are available is greater than 3.00 to 1.00
at the time that any Net Cash Proceeds are received by any Loan Party or any
Subsidiary in respect of any Disposition (other than any Permitted Transfers) or
Recovery Event, the Borrowers shall, within three (3) Business Days after such
Net Cash Proceeds are so received, prepay the Loans and/or Cash Collateralize
the L/C Obligations as hereafter provided in an aggregate amount equal to 100%
of the Net Cash Proceeds received by any Loan Party or any Subsidiary from such
Disposition (other than Permitted Transfers) or Recovery Event; provided that,
the Company or any Subsidiary may cause the Net Cash Proceeds from such event
(or a portion thereof) to be invested within 365 days after receipt by the
Company or any Subsidiary of such Net Cash Proceeds in the business of the
Company and its Subsidiaries (including to consummate any Acquisition permitted
hereunder but excluding investments in current assets), in which case no
prepayment shall be required pursuant to this subsection in respect of the Net
Cash Proceeds from such event (or such portion of such Net Cash Proceeds so
invested) except to the extent of any such Net Cash Proceeds that have not been
so invested by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Company or one or
more Subsidiaries shall have entered into an agreement or binding commitment to
invest such Net Cash Proceeds or portion thereof), at which time a prepayment
shall be required in an amount equal to the Net Cash Proceeds that have not been
so invested; provided further, that notwithstanding the foregoing, (A) no
prepayment shall be required to the extent the aggregate amount of such Net Cash
Proceeds received by any Loan Party or any Subsidiary with respect to such event
does not exceed $10,000,000 and (B) the Borrowers may use a portion of such Net
Cash Proceeds to prepay, redeem or repurchase any Indebtedness that ranks pari
passu in right of payment priority with the Obligations and is secured by the
Collateral on a pari passu basis with the Loans to the extent such Indebtedness
and the Liens securing the same are permitted hereunder and the documentation
governing such Indebtedness requires such a prepayment or repurchase thereof
with the proceeds of such Disposition or Recovery Event, in each case in an
amount not to exceed the product of (x) the amount of such Net Cash Proceeds and
(y) a fraction, the numerator of which is the outstanding principal amount of
such Indebtedness and the denominator of which is the aggregate outstanding
principal amount of the Loans, L/C Obligations and such Indebtedness.

 

(iii)            Debt Issuances. No later than one (1) Business Day after
receipt by any Loan Party or any Subsidiary of the Net Cash Proceeds of any Debt
Issuance, the Borrowers shall prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereafter provided in an aggregate amount equal to 100% of such
Net Cash Proceeds.

 

(iv)            Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)            with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(A), first, ratably to the L/C Borrowings and the Swing Line
Loans (without any reduction in related Commitments), second, to the outstanding
Revolving A Loans (without any reduction in related Commitments), and, third, to
Cash Collateralize the remaining L/C Obligations; and

 

(B)            with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(B), to the outstanding Revolving B Loans (without any
reduction in related Commitments);

 



71

 

 

(C)            with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(C), to the outstanding Revolving A Loans (without any
reduction in related Commitments); and

 

(D)            with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii) and (iii), first to the Delayed-Draw Term Loan (ratably to the
remaining principal amortization payments), second, ratably to the L/C
Borrowings and the Swing Line Loans (without any reduction in related
Commitments), third, ratably to the outstanding Revolving Loans (without any
reduction in related Commitments), and, fourth, to Cash Collateralize the
remaining L/C Obligations.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and Canadian Prime Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

(v)            Limitation of Prepayment Obligations. Notwithstanding any other
provisions of this Section 2.05(b), (i) to the extent that any or all of the Net
Cash Proceeds of any Asset Sale by an International Subsidiary (other than a
Canadian Subsidiary) (each such Asset Sale an “International Asset Sale”) or the
Net Cash Proceeds of any Recovery Event incurred by an International Subsidiary
(other than a Canadian Subsidiary) (each such Recovery Event an “International
Recovery Event”) are prohibited or delayed by applicable local Law (including
financial assistance and corporate benefit restrictions and fiduciary and
statutory duties of the relevant directors) from being repatriated to the
Borrowers to repay the Obligations pursuant to Section 2.05(b)(ii), the portion
of such Net Cash Proceeds so affected will not be required to be applied to
repay the Obligations at the time provided in Section 2.05(b)(ii), but may be
retained by the applicable International Subsidiary so long, but only so long,
as the applicable local Law will not permit repatriation to the Borrowers (the
Borrowers hereby agreeing to use, and cause their Subsidiaries to use,
commercially reasonable efforts to overcome or eliminate any such restrictions
on repatriation and/or minimize any such costs of prepayment and/or use the
other cash and Cash Equivalents of the Company and its Subsidiaries that are not
affected by such restrictions to make the relevant prepayment), and if and when
the repatriation of any of such affected Net Cash Proceeds is permitted under
the applicable local Law, such repatriation will be immediately effected and
such repatriated Net Cash Proceeds will be promptly (and in any event not later
than two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof and additional costs relating to
such repatriation) to the repayment of the Obligations pursuant to this
Section 2.05 or (ii) to the extent that the Company has reasonably determined in
good faith that repatriation to the Borrowers to repay the Obligations pursuant
to Section 2.05(b)(ii) of any of or all the Net Cash Proceeds of any
International Asset Sale or Net Cash Proceeds of any International Recovery
Event attributable to International Subsidiaries (other than Canadian
Subsidiaries) would have material adverse tax consequences with respect to such
Net Cash Proceeds, such Net Cash Proceeds so affected will not be required to be
applied to repay such Obligations at the time provided in Section 2.05(b)(ii),
but may be retained by the applicable International Subsidiary so long, but only
so long, as the applicable adverse tax consequences with respect to such Net
Cash Proceeds remain (the Borrowers hereby agreeing to use commercially
reasonable efforts to overcome or eliminate any adverse tax consequences and/or
use the other cash and Cash Equivalents of the Company and its Subsidiaries that
are not affected by such adverse tax consequences to make the relevant
prepayment), and if and when the repatriation of any of such affected Net Cash
Proceeds would no longer have materially adverse tax consequences, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Obligations pursuant to this Section 2.05.

 



72

 

 

2.06       Termination or Reduction of Commitments.

 

(a)            Optional Reductions. The Company may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving A Commitments, the
Aggregate Revolving B Commitments or the Delayed-Draw Term Loan Commitments, or
from time to time permanently reduce the Aggregate Revolving A Commitments, the
Aggregate Revolving B Commitments or the Delayed-Draw Term Loan Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Revolving A Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving A Outstandings would exceed the Aggregate Revolving A
Commitments, (iv) the Company shall not terminate or reduce the Aggregate
Revolving B Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving B Outstandings would exceed the
Aggregate Revolving B Commitments, and (v) if, after giving effect to any
reduction of the Aggregate Revolving A Commitments, the Letter of Credit
Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving A Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving A Commitments, the Aggregate Revolving B Commitments
or the Delayed-Draw Term Loan Commitments. Any reduction of the Aggregate
Revolving A Commitments, the Aggregate Revolving B Commitments or the
Delayed-Draw Term Loan Commitments, as applicable, shall be applied to the
Revolving A Commitment of each Revolving A Lender, the Revolving B Commitment of
each Revolving B Lender or the Delayed-Draw Term Loan Commitments, as
applicable, in each case according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving A
Commitments, the Aggregate Revolving B Commitments or the Delayed-Draw Term Loan
Commitments shall be paid on the effective date of such termination.
Notwithstanding anything herein to the contrary, if such reduction or
termination notice specifies that it is conditioned upon the occurrence of
another transaction, such notice may be revoked by the Company if such condition
is not satisfied.

 

(b)            Mandatory Reductions. All Delayed-Draw Term Loan Commitments
shall automatically terminate at the end of the Availability Period applicable
thereto.

 

2.07        Repayment of Loans.

 

(a)            Revolving A Loans. The Borrowers shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Revolving A Loans
outstanding on such date.

 

(b)            Revolving B Loans. The Borrowers shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Revolving B Loans
outstanding on such date.

 



73

 

 

(c)            Swing Line Loans. At any time an Autoborrow Agreement is in
effect with respect to such Swing Line Loans, the Swing Line Loans shall be
repaid in accordance with the terms of such Autoborrow Agreement. At any time no
Autoborrow Agreement is in effect with respect to such Swing Line Loans, the
Borrowers shall repay each Swing Line Loan on the earlier to occur of (i) the
date fifteen (15) Business Days after such Swing Line Loan is made and (ii) the
Maturity Date.

 

(d)            Delayed-Draw Term Loan. Each of the Company and Ritchie Bros.
Auctioneers (Canada) Ltd. shall repay the outstanding principal amount of its
Delayed-Draw Term Loan in the currency in which it was originally funded, in
installments payable on the last day of each calendar quarter (i.e. March 31,
June 30, September 30 and December 31), commencing on the first full calendar
quarter after the Delayed-Draw Term Loan has been funded, with each such
installment subsequent to the Third Amendment Effective Date being equal to 2.5%
of the principal amount of the Delayed-Draw Term Loan outstanding on the Third
Amendment Effective Date, in each case, as such installments may be adjusted as
a result of prepayments made pursuant to Section 2.05, unless accelerated sooner
pursuant to Section 8.02; provided, that, to the extent not previously paid, the
aggregate unpaid principal balance of the Delayed-Draw Term Loan shall be due
and payable on the Maturity Date.

 

2.08        Interest.

 

(a)            Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurocurrency Rate for such Interest Period plus the Applicable Rate applicable
to such Loan; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Base Rate plus the Applicable Rate applicable to such
Loan; (iii) each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Rate; (iv) each U.S. Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the sum of the Base
Rate plus the Applicable Rate applicable to such Loan (or with respect to any
U.S. Swing Line Loan advanced pursuant to a U.S. Autoborrow Agreement, such
other rate as separately agreed in writing between the U.S. Borrowers and the
U.S. Swing Line Lender); and (v) each Canadian Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Canadian Prime Rate
plus the Applicable Rate applicable to such Loan (or with respect to any
Canadian Swing Line Loan advanced pursuant to a Canadian Autoborrow Agreement,
such other rate as separately agreed in writing between the Canadian Borrowers
and the Canadian Swing Line Lender).

 

(b)           (i)             If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)            If any amount (other than principal of any Loan) payable by a
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 



74

 

 

(iii)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)            For the purposes of the Interest Act (Canada), (i) whenever a
rate of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields. Each Loan Party hereby irrevocably agrees not to
plead or assert, whether by way of defense or otherwise, in any proceeding
relating to this Agreement and the other Loan Documents, that the interest
payable under this Agreement and the calculation thereof has not been adequately
disclosed to it, whether pursuant to section 4 of the Interest Act (Canada) or
any other applicable law or legal principle.

 

2.09        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)            Commitment Fees.

 

(i)            The Company shall pay to the Administrative Agent, for the
account of the Revolving A Lenders in accordance with their respective
Applicable Percentages, a commitment fee in Dollars equal to the product of
(A) the Applicable Rate times (B) the actual daily amount by which the Aggregate
Revolving A Commitments exceed the sum of (y) the Outstanding Amount of
Revolving A Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving A Commitments for purposes of
determining this commitment fee. This commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. This commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 



75

 

 

(ii)            The Company shall pay to the Administrative Agent, for the
account of the Revolving B Lenders in accordance with their respective
Applicable Percentage, a commitment fee in Dollars equal to the product of
(A) the Applicable Rate times (B) the actual daily amount by which the Aggregate
Revolving B Commitments exceed the Outstanding Amount of Revolving B Loans,
subject to adjustment as provided in Section 2.15. This commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. This commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(iii)           The Company shall pay to the Administrative Agent, for the
account of each Term Lender with a Delayed-Draw Term Loan Commitment in
accordance with its Applicable Percentage, a commitment fee in Dollars equal to
the product of (A) the Applicable Rate times (B) the actual daily amount of its
Delayed-Draw Term Loan Commitment, subject to adjustment as provided in
Section 2.15. This commitment fee shall accrue at all times prior to the
termination of the Delayed-Draw Term Loan Commitments, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date. This commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 

(b)            Other Fees.

 

(i)            The Company shall pay to BofA Securities and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

(ii)           The Company shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)            All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) and Loans
denominated in Canadian Dollars or Australian Dollars shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 



76

 



 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to a Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under this Agreement. The Borrowers’ obligations under this paragraph shall
survive for one year following the termination of the Commitments and the
repayment of all other Obligations hereunder.

 

2.11       Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit 2.11(a) (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 



77

 

 

2.12       Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, a Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)          (i)            Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If a Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)          Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the applicable Borrower has not in fact
made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 



78

 

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13       Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)          the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).

 



79

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14       Cash Collateral.

 

(a)          Certain Credit Support Events. If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Company
shall be required to provide Cash Collateral pursuant to Section 8.02(c) or
(iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(b) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall provide Cash Collateral for the Outstanding Amount of the L/C Obligations
in an amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.

 

(b)          Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines and notifies
the Company in writing that Cash Collateral is subject to any Lien in favor of
any Person other than the Administrative Agent, the L/C Issuer or the Lenders as
herein provided (other than Liens permitted under Section 7.01(a) or
Section 7.01(m)), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 



80

 

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15       Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



81

 

 

(iii)         Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Revolving A Lender that is a Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(b)          Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Revolving A Lenders that are
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving A Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving A Commitment. Subject to Section 11.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(c)          Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 



82

 

 

(d)          Defaulting Lender Cure. If the Company, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16       Incremental Facility Loans

 

(a)          Incremental Facility Loans. Subject to the terms and conditions set
forth herein, the Company shall have the right, from time to time after the
consummation of the IronPlanet Acquisition or the termination of the
Delayed-Draw Term Loan Commitments, and upon at least five Business Days’ prior
written notice to the Administrative Agent (an “Incremental Request”), to
request to add one or more additional tranches of term loans (“Incremental Term
Loans”; and any credit facility for providing for any Incremental Term Loans
being referred to as an “Incremental Term Facility”) and/or increase the
Aggregate Revolving A Commitments or the Aggregate Revolving B Commitments (the
“Incremental Revolving Commitments”; and revolving loans made thereunder the
“Incremental Revolving Loans”); the Incremental Revolving Loans, together with
the Incremental Term Loans are referred to herein as the “Incremental Facility
Loans”) subject, however, in any such case, to satisfaction of the following
conditions precedent:

 

(i)           the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loans effected pursuant to this Section 2.16 shall not exceed
$50,000,000;

 

(ii)          on the date on which any Incremental Facility Amendment is to
become effective, both immediately prior to and immediately after giving effect
to the incurrence of such Incremental Facility Loans and any related
transactions, no Default shall have occurred and be continuing;

 

(iii)         on the date on which any Incremental Facility Amendment is to
become effective, after giving effect to the incurrence of such Incremental
Facility Loans to be made on such date and any related transactions, on a Pro
Forma Basis, the Loan Parties shall be in compliance with the financial
covenants set forth in Section 7.11;

 



83

 

 

(iv)         the representations and warranties set forth in Article V shall be
true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) on and as of the date on which such Incremental Facility
Amendment is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) as of such earlier date;

 

(v)          such Incremental Facility Loans shall be in a minimum amount of
$25,000,000 and in integral multiples of $5,000,000 in excess thereof (or such
lesser amounts as agreed by the Administrative Agent);

 

(vi)         any Incremental Revolving Commitments shall be made on the same
terms and provisions (other than upfront fees) as apply to the existing
Revolving A Commitments or Revolving B Commitments, as applicable, including
with respect to maturity date, interest rate and prepayment provisions, and
shall not constitute a credit facility separate and apart from the existing
revolving credit facility set forth in Section 2.01(a) or 2.01(b), as
applicable;

 

(vii)        any Incremental Term Loans shall: (A) rank pari passu in right of
payment priority with the other Term Loans hereunder, (B) share ratably with the
other Loans in rights in the Collateral (if applicable) and the Guaranty,
(C) have a maturity date that is no earlier than the Maturity Date, (D) have a
Weighted Average Life to Maturity that is no shorter than the Weighted Average
Life to Maturity of the Delayed-Draw Term Loan (it being understood that,
subject to the foregoing, the amortization schedule applicable to such
Incremental Term Loans shall be determined by the Company and the Lenders of
such Incremental Term Loans) and (E) otherwise be on terms reasonably
satisfactory to the Administrative Agent, provided that, such terms and
documentation relating to such Incremental Term Loans shall be on terms not
materially more onerous, taken as a whole, to the Company and its Subsidiaries
than the existing Term Loans (except to the extent permitted above or below with
respect to the maturity date, amortization and interest rate and other than
terms which are applicable only after the Maturity Date);

 

(viii)       in the case of any Incremental Term Loans, such Incremental Term
Loans shall not have an All-In Yield that is greater than the All-In Yield
payable pursuant to the terms of this Agreement (as amended through the date of
such calculation) with respect to the Delayed-Draw Term Loan plus 50 basis
points per annum, unless the interest rate with respect to the Delayed-Draw Term
Loan shall be increased (pursuant to the applicable Incremental Facility
Amendment) so as to cause the then applicable All-In Yield under this Agreement
on the Delayed-Draw Term Loan to equal the All-In Yield then applicable to such
Incremental Term Loans minus 50 basis points per annum;

 

(ix)          in the case of any Incremental Facility Loans, the Administrative
Agent shall have received additional commitments in a corresponding amount of
such requested Incremental Facility Loans from either existing Lenders and/or
one or more other institutions that qualify as Eligible Assignees (it being
understood and agreed that no existing Lender shall be required to provide an
additional commitment); and

 

(x)           the Administrative Agent shall have received customary closing
certificates and legal opinions and all other documents (including resolutions
of the board of directors of the Loan Parties) it may reasonably request
relating to the corporate or other necessary authority for such Incremental
Facility Loans and the validity of such Incremental Facility Loans, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

 



84

 

 

(b)          Each Incremental Term Facility and any Incremental Revolving
Commitments shall be evidenced by an amendment (an “Incremental Facility
Amendment”) to this Agreement, giving effect to the modifications permitted by
this Section 2.16 (and subject to the limitations set forth in the immediately
preceding paragraph), executed by the Loan Parties, the Administrative Agent and
each Lender providing a portion of the Incremental Term Facility and/or
Incremental Revolving Commitments, as applicable; which such amendment, when so
executed, shall amend this Agreement as provided therein. Each Incremental
Facility Amendment shall also require such amendments to the Loan Documents, and
such other new Loan Documents, as the Administrative Agent reasonably deems
necessary or appropriate to effect the modifications and credit extensions
permitted by this Section 2.16. Neither any Incremental Facility Amendment, nor
any such amendments to the other Loan Documents or such other new Loan
Documents, shall be required to be executed or approved by any Lender, other
than the Lenders providing such Incremental Term Loans and/or Incremental
Revolving Commitments, as applicable, and the Administrative Agent, in order to
be effective. The effectiveness of any Incremental Facility Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth above and as such other conditions as requested by the Lenders under the
Incremental Facility established in connection therewith.

 

2.17       Designated Borrowers

 

(a)          Effective as of the Closing Date, Ritchie Bros. Holdings Ltd., a
Canadian corporation, Ritchie Bros. Properties Ltd., a Canadian corporation,
Ritchie Bros. Auctioneers (Canada) Ltd., a Canadian corporation, Ritchie Bros.
Auctioneers (America), Inc., a Washington corporation, Ritchie Bros. Holdings
Inc., a Washington corporation, Ritchie Bros. Holdings (America) Inc., a
Washington corporation, Ritchie Bros. Properties Inc., a Washington corporation,
Ritchie Bros. Holdings B.V., a Netherlands company, Ritchie Bros. B.V., a
Netherlands company, Ritchie Bros. Properties B.V., a Netherlands company,
Ritchie Bros. Shared Services B.V., a Netherlands company, Ritchie Bros.
Auctioneers Pty. Ltd., an Australian corporation, Ritchie Bros. Properties Pty
Ltd., an Australian corporation, Ritchie Bros. Auctioneers (UK) Limited, an
English limited company, Ritchie Bros. Properties Japan KK, a Japanese
corporation and Ritchie Bros. Auctioneers (Japan) Kabusiki Kkaisha, a Japanese
corporation, shall be “Designated Borrowers” hereunder and may request Loans for
its account on the terms and conditions set forth in this Agreement.

 



85

 

 

(b)          The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Wholly-Owned Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice in
substantially the form of Exhibit 2.17(a) (a “Designated Borrower Request”). If
the Administrative Agent and each Lender that would be obligated to make Loans
to such Applicant Borrower agree in writing that such Applicant Borrower shall
be entitled to receive Loans hereunder (it being understood that a Lender shall
be deemed to have acted reasonably in withholding its consent if (i) it is
unlawful for such Lender to make Loans under this Agreement to the proposed
“Designated Borrower,” (ii) such Lender cannot or has not determined that it is
lawful to do so, (iii) the making of a Loan to the proposed “Designated
Borrower” would reasonably be expected to subject such Lender to material
adverse tax consequences, (iv) such Lender is required or has determined that it
is prudent to register or file in the jurisdiction of formation or organization
of the proposed Designated Borrower and it does not wish to do so or (v) such
Lender is restricted by operational or administrative procedures or other
applicable internal policies from extending credit under this Agreement to
Persons in the jurisdiction in which such Subsidiary is located), then the
Administrative Agent, the Company and such Applicant Borrower shall execute and
deliver to the Administrative Agent (for transmission to the Lenders) an
agreement in substantially the form of Exhibit 2.17(b) (a “Designated Borrower
Joinder Agreement”). Each Designated Borrower Joinder Agreement shall specify
(i) any additional terms and conditions applicable to Loans to such Applicant
Borrower as agreed to by the Administrative Agent, the Company and such
Applicant Borrower and (ii) the effective date upon which the Applicant Borrower
shall constitute a Designated Borrower for purposes hereof. Each Lender hereby
agrees to permit each Designated Borrower listed in each Designated Borrower
Joinder Agreement to receive Loans hereunder, on the terms and conditions set
forth herein, and each party hereto agrees that each such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice may be submitted by or on behalf of such Designated Borrower
until such effective date. The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel, “know
your customer” information and other documents or information, in form, content
and scope reasonably satisfactory to the Administrative Agent, in connection
with such Designated Borrower Joinder Agreement as are required and reasonably
requested by the Administrative Agent or the Lenders in their reasonable
discretion, and Notes signed by such new Designated Borrowers to the extent any
Lenders so require.

 

(c)          Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.17 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) if elected by such
Borrower in writing to the Administrative Agent, the receipt of the proceeds of
any Loans made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

 

(d)          The Company may from time to time, upon not less than seven
(7) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.18       [Reserved].

 



86

 

 

2.19       Designated Lender.

 

Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
however, if any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Borrower then, on notice thereof by such
Lender to the Company through the Administrative Agent, and until such notice by
such Lender is revoked, any obligation of such Lender to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension shall be
suspended. Upon receipt of such notice, the Loan Parties shall, take all
reasonable actions requested by such Lender to mitigate or avoid such
illegality.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)           Save in respect of any payments made in connection with any Loan
to a UK Borrower (a “UK Payment”) (to which subsection (b) shall apply in place
of this subsection (a)), any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) require the deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (h) below.

 

(ii)          Without limiting any Withholding Agent’s rights under
Section 3.01(a)(i), if any Withholding Agent shall be required by the Internal
Revenue Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment hereunder,
then (A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (h) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 



87

 

 

(iii)         If any Withholding Agent shall be required by any applicable Laws
other than the Internal Revenue Code to withhold or deduct any Taxes from any
payment, then (A) such Withholding Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(h) below, (B) such Withholding Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)          Payments free from UK Taxes.

 

(i)           Each UK Payment made by a Loan Party under any Loan Document shall
be made without a Tax Deduction, except as required by applicable Laws.

 

(ii)          If a Tax Deduction is required by Law to be made from any UK
Payment, the amount of the applicable UK Payment due shall, unless subsection
(iii) below applies, be increased to an amount so that, after the Tax Deduction
is made, the payee receives an amount equal to the amount it would have received
had no Tax Deduction been required.

 

(iii)         No Loan Party is required to make an increased payment to a Lender
under subsection (ii) above for a Tax Deduction in respect of Tax imposed by the
United Kingdom if, on the date that the payment falls due:

 

(A)         the payment could have been made to the relevant Lender without a
Tax Deduction if such Lender had been a UK Qualifying Lender, but on that date
that such Lender is not, or has ceased to be, a UK Qualifying Lender other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or
Treaty or any published practice or published concession of any relevant taxing
authority; or

 

(B)          the relevant Lender is a UK Non-Bank Lender and:

 

(1)          an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that such Lender has received from the UK Borrower making the
payment or from the Company a copy of that Direction; and

 

(2)          the payment could have been made to such Lender without any Tax
Deduction if that Direction had not been made; or

 

(C)          the relevant Lender is a UK Non-Bank Lender and:

 

(1)          the relevant Lender has not given a Tax Confirmation to the
Borrower; and

 

(2)          the payment could have been made to such Lender without any Tax
Deduction if such Lender had given a Tax Confirmation to the UK Borrower, on the
basis that the Tax Confirmation would have enabled the UK Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

 



88

 

 

(D)         such Lender is a Treaty Lender and the UK Borrower is able to
demonstrate that the payment could have been made to that Lender without a Tax
Deduction had that Lender complied with its obligations under subsection
(d)(iv) below.

 

(iv)         The relevant Loan Party which is required to make a Tax Deduction
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction to the relevant taxing authority within the time allowed and in
the minimum amount required by Law.

 

(v)          Within 30 days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the relevant Loan Party making
that Tax Deduction or other payment shall deliver to the Administrative Agent
for the Lender entitled to the interest to which such Tax Deduction or payment
relates, evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.

 

(c)          Lender UK Tax Status.

 

(i)           Each Lender in respect of a Loan to a UK Borrower confirms, for
the benefit of the Administrative Agent and without any liability to the
Lenders, that:

 

(A)         in the case of a Lender party to this Agreement at the Closing Date,
that as at the Closing Date, it has the tax status set out opposite its name in
Schedule 2.01; or

 

(B)          in the case of any other Lender, that as at the relevant date on
which its participation in the relevant Loan becomes effective, it is:

 

(1)          a UK Bank Lender;

 

(2)          a UK Non-Bank Lender;

 

(3)          a UK Treaty Lender; or

 

(4)          it is not a UK Qualifying Lender,

 

as the same shall be expressly indicated in the relevant Assignment and
Assumption that is executes.

 

(ii)          Each Lender expressed to be a “UK Non-Bank Lender” in Schedule
2.01 or in the Assignment and Assumption pursuant to which it becomes a Lender
confirms, for the benefit of the Administrative Agent and without any liability
to the Lenders, that on the Closing Date, or on the relevant effective date
specified in each Assignment and Assumption that it is a UK Non-Bank Lender on
that date.

 



89

 

 

(d)          UK Treaty Lenders.

 

(i)           A UK Treaty Lender which becomes a party to this Agreement on the
Closing Date that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Administrative Agent and without
liability to any Loan Party) by including its scheme reference number and its
jurisdiction of tax residence opposite its name in Schedule 2.01.

 

(ii)          A new Lender that is a UK Treaty Lender and holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall include an indication to that effect (for the benefit of
the Administrative Agent and without liability to any Loan Party) by including
its scheme reference number and its jurisdiction of tax residence in the
Assignment and Assumption which it executes.

 

(iii)         If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with subsections (i) or (ii) above,
then no Loan Party shall make any filing under or in relation to the HMRC DT
Treaty Passport Scheme in respect of that Lender's Commitment(s) or its
participation in any Loan unless that Lender otherwise agrees.

 

(iv)         Each UK Treaty Lender and each Loan Party that makes a UK Payment
to which that UK Treaty Lender is entitled shall cooperate in completing any
procedural formalities as may be necessary for the relevant Loan Party to obtain
authorization to make that payment without a Tax Deduction (except for where a
Lender includes the indication described in subsection (i) or (ii) above, in
which case such Lender shall be under no further obligations pursuant to this
subsection (d)(iv)) save where any form DTTP-2 filed by a Loan Party under the
HMRC DT Treaty Passport Scheme is rejected by HMRC or where any passport held by
such Lender is withdrawn or ceases to be valid or the HMRC DT Treaty Passport
Scheme is withdrawn).

 

(e)          Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) or (b) above, the Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(f)           Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(f)(ii) below.

 



90

 

 

(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(g)          Evidence of Payments. Upon request by the Company, the
Administrative Agent or the applicable Lender, as the case may be, after any
payment of Taxes by any Loan Party, the Administrative Agent or such Lender, as
the case may be, to a Governmental Authority as provided in this Section 3.01,
such Person shall deliver to the requesting Person the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the applicable Person.

 

(h)          Status of Lenders; Tax Documentation.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document (other
than an exemption from, or reduction of, UK withholding Tax in respect of which
the obligations set out in this paragraph shall not apply) shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or the taxing authorities of a
jurisdiction pursuant to such applicable Law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (1) set forth in Section 3.01(h)(ii)(A), 3.01(h)(ii)(B) and
3.01(h)(ii)(D) below or (2) required by applicable Law other than the Internal
Revenue Code or the taxing authorities of the jurisdiction pursuant to such
applicable Law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 



91

 

 

(ii)          Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable)establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)          executed copies of IRS Form W-8ECI;

 

(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01-A to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
such Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-D on behalf of each such direct and
indirect partner;

 



92

 

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit an applicable Withholding Agent to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for an applicable Withholding Agent to comply with its
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(i)           Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid (including, for the avoidance of doubt, any Tax
Payment), by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party pursuant to this Section 3.01(i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

 



93

 

 

(j)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(k)            For the avoidance of doubt, the term “Lender” shall, for purposes
of this Section 3.01, include any L/C Issuer.

 

3.02       Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Credit Extensions or to determine or
charge interest rates based upon the Eurocurrency Rate or the CDOR Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate or the CDOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurocurrency Rate Loans or to
convert Base Rate Loans or Canadian Prime Rate Loans, as applicable, to
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans denominated in Dollars or Canadian Dollars, to
convert Base Rate Loans or Canadian Prime Rate Loans, as applicable, to
Eurocurrency Rate Loans, shall be suspended, (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender, shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, and
(iii) if such notice asserts the illegality of such Lender making or maintaining
Canadian Prime Rate Loans the interest rate on which is determined by reference
to the CDOR Rate component of the Canadian Prime Rate, the interest rate on
which Canadian Prime Rate Loans of such Lender, shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the CDOR Rate component of the Canadian Prime Rate, in each case until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the applicable Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay such Loans or, (A) if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate) or (B) if applicable and such Loans are denominated in Canadian
Dollars, convert all Eurocurrency Rate Loans of such Lender to Canadian Prime
Rate Loans (the interest rate on which Canadian Prime Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the CDOR Rate component of the
Canadian Prime Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans,
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate, and (z) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the CDOR Rate, the
Administrative Agent shall during the period of such suspension compute the
Canadian Prime Rate applicable to such Lender without reference to the CDOR Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the CDOR Rate. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

 



94

 

 

3.03       Inability to Determine Rates.

 

(a)          If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) (or, in the
case of Australian Dollars, bills of exchange accepted by leading banks in the
Australian interbank market) are not being offered to banks in the applicable
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (B) (1) adequate and reasonable means do not
exist for determining the Eurocurrency Rate or the CDOR Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan or Canadian Prime Rate Loan, as applicable
and (2) the circumstances described in Section 3.03(c)(i) do not apply, or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
Required Lenders described in clause (ii) of this Section 3.03(a)) revokes such
notice, and (z) in the event of a determination described in the preceding
sentence with respect to the CDOR Rate component of the Canadian Prime Rate, the
utilization of the CDOR Rate component in determining the Canadian Prime Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, a Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 



95

 

 

(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a)(i) of this Section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Company that such alternative
interest rate does not adequately and fairly reflect the cost to the Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

 

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, but without limiting Sections 3.03(a) and (b) above, if
the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined
(which determination shall be conclusive absent manifest error), that:

 

(i)           adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans in the applicable currency, provided
that, at the time of such statement, there is no successor administrator that is
satisfactory to the Administrative Agent, that will continue to provide LIBOR
after such specific date (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)         syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities syndicated in the U.S. and denominated in the applicable
Alternative Currency for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities syndicated in the U.S. and denominated in the applicable
Alternative Currency such benchmarks, which adjustment or method for calculating
such adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 



96

 

 

(d)          If no LIBOR Successor Rate has been determined for the applicable
currency and the circumstances under clause (c)(i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (i) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods), and
(ii) the Eurocurrency Rate component shall no longer be utilized in determining
the Base Rate. Upon receipt of such notice, (x) the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (ii)) denominated in Dollars in the Dollar Equivalent of the
amount specified therein and (y) (A) any outstanding affected Eurocurrency Rate
Loans denominated in Dollars will be deemed to have been converted into Base
Rate Loans at the end of the applicable Interest Period and (B) any outstanding
affected Eurocurrency Rate Loans denominated in an Alternative Currency shall be
prepaid at the end of the applicable Interest Period in full.

 

(e)          Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

(f)           In connection with the implementation of a LIBOR Successor Rate,
the Administrative Agent will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Conforming Changes to the
Lenders reasonably promptly after such amendment becomes effective.

 

3.04       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 



97

 

 

(iii)         impose on any Lender or the L/C Issuer or the applicable interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
applicable Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the applicable Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Company shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

 

(d)          Mandatory Costs. If any Lender or the L/C Issuer incurs any
Mandatory Costs attributable to the Obligations, then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
Mandatory Costs. Such amount shall be expressed as a percentage rate per annum
and shall be payable on the full amount of the applicable Obligations.

 



98

 

 

(e)          Additional Reserve Requirements. The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs to the Lender of maintaining such reserves (as allocated to such
Loan by such Lender and determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 10 days from receipt of such notice.

 

(f)           Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount) compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by a Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by such Borrower;

 

(c)          any failure by a Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding any loss
of anticipated profits). The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 



99

 

 

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in determining
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires a Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or the L/C Issuer, as applicable, shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon, and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to,
the satisfaction of the following conditions precedent:

 

(a)           Receipt by the Administrative Agent of the following, each in form
and substance reasonably satisfactory to the Administrative Agent and each
Lender:

 

(i)            Loan Documents. Executed counterparts of this Agreement and the
other Loan Documents required to be executed and delivered on the Closing Date,
each properly executed by a Responsible Officer of the signing Loan Party and,
in the case of this Agreement, by each Lender.

 



100

 

 

(ii)           Opinions of Counsel. Favorable opinions of legal counsel to the
Loan Parties (or, if customary in a Loan Party’s jurisdiction of incorporation
or organization, of legal counsel to the Administrative Agent), addressed to the
Administrative Agent and each Lender, dated as of the Closing Date.

 

(iii)           Organization Documents, Resolutions, Etc.

 

(A)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary or (where customary) a director of such Loan Party to be true and
correct as of the Closing Date;

 

(B)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each such Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(C)          with respect to each Loan Party incorporated or organized in the
Netherlands or England and Wales, resolutions signed by all holders of the
issued shares of such Loan Party, authorizing and approving such Loan Party’s
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is party, if applicable;

 

(D)          with respect to each Loan Party incorporated or organized in the
Netherlands, if applicable, a copy of: (i) resolutions of the supervisory board
of such Loan Party approving the terms of, and the transactions contemplated by,
this Agreement and the other Loan Documents to which it is a party; (ii) a
request for advice from the works council of such Loan Party in respect of the
Loan Documents to which it is a party; and (iii) an unconditional positive works
council advice of the works council of such Loan Party; and

 

(E)           to the extent applicable under applicable Law, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its jurisdiction of
organization or formation (including, without limitation, in the case of any
Loan Party incorporated or organized in the Netherlands, an up-to-date extract
of the registration of such Loan Party in the trade register of the Dutch
Chamber of Commerce).

 

(iv)          Closing Certificate. A certificate signed by a Responsible Officer
of the Company certifying that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied.

 



101

 

 

(b)           IronPlanet Acquisition. Receipt by the Administrative Agent of a
fully-executed copy of the IronPlanet Acquisition Agreement, certified as
complete and correct by a Responsible Officer of the Company. The IronPlanet
Acquisition Agreement shall not have been amended, modified or waived nor shall
any consent thereunder have been given subsequent to the execution thereof which
is materially adverse to the Company, the Lenders or the Administrative Agent
without the prior written consent of the Administrative Agent (it is hereby
understood and agreed that (i) a reduction in the purchase price in connection
with the IronPlanet Acquisition of less than 10% shall not be deemed to be
materially adverse to the interests of the Lenders and (ii) an increase in the
purchase price in connection with the IronPlanet Acquisition shall not be deemed
to be materially adverse to the interests of the Lenders if such increase is not
funded with Indebtedness for borrowed money; provided that no purchase price or
similar adjustment provisions set forth in the IronPlanet Acquisition Agreement
shall constitute a reduction or increase in the purchase price).

 

(c)           Repayment of Existing Indebtedness. All of the existing
Indebtedness for borrowed money of the Company and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.02) shall be repaid in
full and all security interests related thereto (if any) shall be terminated on
or prior to the Closing Date.

 

(d)           Specified Commitment Line Contact. The Lenders shall have
confirmed that the Japanese Borrowers fall under either one of the companies
listed in Article 2, Paragraph 1 of the Act on Specified Commitment Line
Contract of Japan (Act No. 4 of 1999) at the time of the execution of this
Agreement.

 

(e)           Fees. Receipt by the Administrative Agent, the Lead Arrangers and
the Lenders of all fees required to be paid to them by the Loan Parties in
connection with this Agreement on or before the Closing Date.

 

(f)           Attorney Costs. The Company shall have paid reasonable and
documented all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent) to the extent such estimate is invoiced at least
one Business Day prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans, and other than the
initial Borrowing of the Delayed-Draw Term Loan) is subject to the following
conditions precedent:

 

(a)           The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or
if such representation and warranty is qualified by materiality or Material
Adverse Effect, it shall be true and correct) as of such earlier date.

 



102

 

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, such currency remains an Eligible Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans, and other than the initial Borrowing of the Delayed-Draw Term Loan)
submitted by a Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

4.03        Conditions to Delayed-Draw Term Loan

 

Notwithstanding any provision herein to the contrary, the obligation of each
Lender make the initial Borrowing of the Delayed-Draw Term Loan is only subject
to the following conditions precedent:

 

(a)           Receipt by the Administrative Agent of the following:

 

(i)            Joinder Agreement. Executed counterparts of a Joinder Agreement,
properly executed by a Responsible Officer of the signing IronPlanet Guarantor.

 

(ii)           Collateral Documents. Executed counterparts of the Security
Agreement and the Canadian Security Agreement, each properly executed by a
Responsible Officer of the signing North American Loan Party.

 

(iii)          Opinions of Counsel. Customary favorable opinions of legal
counsel to the Loan Parties (including the IronPlanet Guarantors) executing the
Loan Documents on the IronPlanet Acquisition Closing Date (or, if customary in a
Loan Party’s jurisdiction of incorporation or organization, of legal counsel to
the Administrative Agent), addressed to the Administrative Agent and each
Lender, dated as of the IronPlanet Acquisition Closing Date.

 

(iv)          Organization Documents, Resolutions, Etc.

 

(A)            copies of the Organization Documents of each IronPlanet Guarantor
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such IronPlanet Guarantor to be true and correct as of the
IronPlanet Acquisition Closing Date;

 



103

 

 

(B)            such customary certificates of resolutions or other customary
action, incumbency certificates and/or other certificates of Responsible
Officers of each IronPlanet Guarantor as the Administrative Agent may require
evidencing the identity, authority and capacity of each such Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such IronPlanet Guarantor is a
party; and

 

(C)            to the extent applicable under applicable Law, such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each IronPlanet Guarantor is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

 

(v)            Solvency Certificate. A solvency certificate, signed by a
financial officer of the Company, in the form of Exhibit 4.03.

 

(vi)            Closing Certificate. A certificate signed by a Responsible
Officer of the Company certifying that the conditions specified in
Section 4.03(e) have been satisfied.

 

(vii)            Personal Property Collateral.

 

(A)            UCC and PPSA financing statements (with respect to that portion
of the Collateral for which a security interest can be perfected by filing a UCC
or PPSA financing statement) to the Administrative Agent in proper form for
filing in the relevant United States state or commonwealth UCC filing
office(s) or other similar Canadian filing office and to authorize and to cause
the applicable grantor to authorize the Administrative Agent to file such UCC
and PPSA financing statements; and

 

(B)            subject to Section 6.16, all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Collateral Documents, together with duly executed in blank, undated stock
powers attached thereto (unless, with respect to the pledged Equity Interests of
any International Subsidiary (other than a Canadian Subsidiary), such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the Law of the jurisdiction of organization of such Person).

 

(b)            IronPlanet Acquisition. The IronPlanet Acquisition shall be
consummated substantially simultaneously with the initial borrowing of the
Delayed-Draw Term Loan in accordance in all material respects with the
IronPlanet Acquisition Agreement (without any amendment, modification or waiver
thereof or any consent thereunder which is materially adverse to the Lenders (in
their capacities as such) without the prior written consent of the
Administrative Agent (it being understood and agreed that (i) a reduction in the
consideration payable under the IronPlanet Acquisition Agreement of less than
10% shall not be deemed to be materially adverse to the interests of the Lenders
and (ii) an increase in such purchase price amount shall not be deemed to be
materially adverse to the Lenders if such increase is not funded with
Indebtedness for borrowed money; provided that no purchase price or similar
adjustment provisions set forth in the IronPlanet Agreement shall constitute a
reduction or increase in the purchase price).

 

(c)            Material Adverse Change. There shall not have occurred a
“Material Adverse Change” (as defined in the IronPlanet Acquisition Agreement)
since August 29, 2016.

 



104

 

 

(d)            Existing Indebtedness. (i) After giving effect to the IronPlanet
Acquisition, IronPlanet shall have outstanding no Indebtedness other than
Indebtedness permitted under this Agreement and (ii) all Indebtedness under that
certain Credit Agreement, dated as of September 16, 2015, among IronPlanet, as
the borrower, the guarantors party thereto, SunTrust Bank, as administrative
agent, and the lenders party thereto shall have been paid in full and all
commitments thereunder and security interests relating thereto shall have been
terminated.

 

(e)            Representations and Warranties. (i) The Specified Representations
shall be true and correct in all material respects (or if such representation
and warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) on and as of the IronPlanet Acquisition Closing Date and
(ii) the representations and warranties made by or on behalf of IronPlanet in
the IronPlanet Acquisition Agreement as are material to the interests of the
Lenders shall be true and correct in all material respects, but only to the
extent that either the Company or any of the Company’s Affiliates has the right
(taking into account any applicable cure provisions) to terminate its
obligations under the IronPlanet Acquisition Agreement or the right to decline
to consummate the IronPlanet Acquisition (in each case, in accordance with the
terms of the IronPlanet Acquisition Agreement) as a result of the failure of
such representations and warranties to be accurate.

 

(f)            Long-Term Financing.

 

(i)            The Company shall have received, or substantially concurrently
with the initial Borrowing of the Delayed-Draw Term Loan shall receive, gross
proceeds of the Long-Term Financing.

 

(ii)            If the Long-Term Financing is secured by Liens on any assets of
the Company or any of its Subsidiaries (other than, in the case of debt
securities issued into escrow, Liens on the proceeds of such debt securities and
any cash or Cash Equivalents consisting of prefunded accrued interest in respect
of such debt securities), the Administrative Agent shall have received a fully
executed Intercreditor Agreement.

 

(g)            Bankruptcy Event of Default. No Event of Default under
Section 8.01(f) or 8.01(g) shall have occurred and be continuing.

 

(h)            Request for Credit Extension. The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(i)            Fees and Expenses. All reasonable and documented out-of-pocket
expenses of the Administrative Agent required to be paid by the Borrowers on the
IronPlanet Acquisition Closing Date (to the extent invoiced at least one
Business Day prior to the funding date of the Delayed-Draw Term Loans) shall,
upon the IronPlanet Acquisition Closing Date, have been, or will be
substantially simultaneously paid. In addition, the Administrative Agent, the
Lead Arrangers and the Lenders shall have received all fees required to be paid
to them by the Loan Parties in connection with this Agreement on or before the
IronPlanet Acquisition Closing Date.

 

(j)            KYC Information. The Administrative Agent shall have received, at
least five Business Days prior to the IronPlanet Acquisition Closing Date, all
documentation and other information about the Loan Parties and their
Subsidiaries required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act and applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), that has been reasonably requested in writing by the
Lenders at least 10 Business Days prior to the IronPlanet Acquisition Closing
Date.

 



105

 

 

The Request for Credit Extension delivered to the Administrative Agent pursuant
to Section 4.03(h) shall be deemed to be a representation and warranty that the
representations and warranties of the Company and its Subsidiaries contained in
Article V are true and correct true and correct in all material respects (or if
such representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) on and as of the IronPlanet Acquisition
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct) as of such earlier date; provided, however, that the only
representations and warranties the accuracy of which shall be a condition
precedent to the initial Borrowing of the Delayed-Draw Term Loan hereunder are
the representations and warranties provided pursuant to Section 4.03(e).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed IronPlanet
Acquisition Closing Date specifying its objection thereto.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.

 

Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing (to the extent the concept exists
in such jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing (to the extent
the concept exists in such jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, in each case, except to the extent any such conflict,
breach or contravention would not reasonably be expected to have a Material
Adverse Effect; or (c) violate any applicable Law, except to the extent any such
violation would not reasonably be expected to have a Material Adverse Effect.

 



106

 

 

5.03       Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which such Loan Party is a party other than (a) those that have already been
obtained and are in full force and effect, (b) filings to perfect the Liens
created by the Collateral Documents, and (c) except to the extent that the
failure to obtain or make such approval, consent, exemption, authorization,
registration, action, notice or filing would not reasonably be expected to have
a Material Adverse Effect.

 

5.04        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)            The financial statements delivered pursuant to Sections
6.01(a) and 6.01(b) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (subject, in the case of unaudited financial statements,
to the absence of footnotes and to normal year-end audit adjustments).

 

(b)            The Audited Financial Statements and the unaudited consolidated
financial statements of the Company and its Subsidiaries for the fiscal quarter
ending June 30, 2016 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby (subject, in the case of
unaudited financial statements, to the absence of footnotes and to normal
year-end audit adjustments).

 

(c)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that would
reasonably be expected to have a Material Adverse Effect.

 



107

 

 

5.07        No Default.

 

(a)            No Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation of such Loan Party or Subsidiary that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

 

(b)            No Default has occurred and is continuing.

 

5.08       Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except where failure
to have any of the foregoing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.

 

Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries and their respective businesses,
operations and properties are in compliance with all applicable Environmental
Laws.

 

5.10        Insurance.

 

The properties of the Loan Parties and their Subsidiaries are insured with
insurance companies (that are not Affiliates of the Company) that the Loan
Parties believe (in the good faith judgment of their management) were
financially sound and reputable at the time the relevant coverage was placed or
renewed, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
business as the applicable Loan Party or applicable Subsidiary), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates.

 

5.11       Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state, provincial
and territorial income and other material tax returns and reports required to be
filed, and have paid all federal, state, provincial and territorial income and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, in each case except (a) those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP (to the extent required thereby) and
(b) where failure to do so would not reasonably be expected to result in a
Material Adverse Effect. There is no proposed tax assessment against any Loan
Party or any Subsidiary that would reasonably be expected to have a Material
Adverse Effect. No Loan Party nor any Subsidiary is party to any tax sharing
agreement or tax funding agreement with a Person that is not an Affiliate, other
than any such agreement entered into in the ordinary course of business.

 

5.12        ERISA Compliance; Canadian Plans.

 

(a)            Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrowers, nothing has occurred which would reasonably
be expected to prevent, or cause the loss of, such qualification, except as
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, each
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any Plan.

 



108

 

 

(b)            There are no pending or, to the knowledge of the Loan Parties,
threatened in writing claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would be reasonably expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.

 

(c)            Except as would not reasonably be expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Borrower or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iii) no Loan Party or any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.

 

(d)            Each Canadian Plan is in compliance in all material respects with
its terms and the applicable provisions of applicable Laws, except for matters
of non-compliance which would not reasonably be expected to have a Material
Adverse Effect. Each Canadian Plan which is registered or required to be
registered under applicable Laws, including the Income Tax Act (Canada) is so
registered, and nothing has occurred which would reasonably be expected to
prevent, or cause the loss of, such registration, except to the extent as would
not reasonably be expected to have a Material Adverse Effect. Each Loan Party
and each Subsidiary thereof has made all required contributions to each
applicable Canadian Plan, except as would not reasonably be expected to have a
Material Adverse Effect. No Loan Party or Subsidiary thereof maintains,
contributes to, or has any direct or indirect, present or future, liability or
obligation, absolute, contingent or otherwise, in respect of a Canadian Defined
Benefit Pension Plan.

 

(e)            There are no pending or, to the knowledge of the Loan Parties,
threatened in writing claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Canadian Plan that would be reasonably expected
to have a Material Adverse Effect. There has been no prohibited transaction or
violation with respect to any Canadian Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(f)            Each of the Canadian Plans is fully funded, on an ongoing basis,
in accordance with the terms of the applicable Canadian Plan, the applicable
law, the administrative requirements of the applicable pension regulator and tax
authority and the commonly accepted actuarial principles, and there are no
solvency deficiencies respecting any of the Canadian Plans, except as would not
reasonably be expected to have a Material Adverse Effect.

 

(g)            No event has occurred with respect to the Canadian Plans that
would reasonably be expected to have a Material Adverse Effect.

 



109

 

 

(h)            The Company and its Subsidiaries have made full payment when due
of all required contributions to any Foreign Plan, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.

 

(i)            As of the Third Amendment Effective Date, none of the Borrowers’
assets is deemed to constitute “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans.

 

5.13        Subsidiaries.

 

Set forth on Schedule 5.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
organization and (ii) percentage of outstanding shares of each class owned
(directly or indirectly) by any Loan Party or any Subsidiary, in each case as of
the Closing Date.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)            No Borrower is engaged and no Borrower will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
such Borrower only or of such Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between any Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

 

(b)            None of the Company or any Subsidiary is or is required to be
registered as an “investment company”, or is otherwise subject to regulation,
under the Investment Company Act of 1940.

 

5.15       Disclosure.

 

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not materially misleading;
provided that (i) to the extent any such written material was based upon or
constitutes a forecast or projection, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such material was prepared (it being recognized by the
Administrative Agent and the Lenders that such information is subject to
significant uncertainties and contingencies and that no assurance can be given
that any particular forecast or projection will be realized and that actual
results during the period or periods covered thereby may vary and such variances
may be material) and (ii) the Loan Parties and their Subsidiaries make no
representations or warranties with respect to information of a general economic
or general industry nature.

 



110

 

 

5.16        Compliance with Laws.

 

Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.

 

Each Loan Party and each Subsidiary owns, or possesses the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, except where the failure to have any such rights,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Except for such claims and infringements that
would not reasonably be expected to have a Material Adverse Effect, (a) no claim
has been asserted and is pending by any Person challenging or questioning the
use of any IP Rights or the validity or effectiveness of any IP Rights, nor does
any Loan Party know of any such claim, and, (b) to the knowledge of the
Responsible Officers of the Loan Parties, the use of any IP Rights by any Loan
Party or any Subsidiary or the granting of a right or a license in respect of
any IP Rights from any Loan Party or any Subsidiary does not infringe on the
rights of any Person.

 

5.18        Solvency.

 

The Company and its Subsidiaries are Solvent on a consolidated basis on the
Closing Date.

 

5.19        Perfection of Security Interests in the Collateral.

 

Subject to Section 6.16 and all exceptions and limitations contained in the Loan
Documents, the Collateral Documents create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens to the
extent required by the applicable Loan Documents, prior to all other Liens other
than Permitted Liens.

 

5.20        Sanctions and Anti-Social Force.

 

(a)            None of the Loan Parties, nor any of their Subsidiaries, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer
or employee thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

(b)            Neither the Company nor any of its Subsidiaries is classified as
an Anti-Social Group, has any Anti-Social Relationship or has engaged in
Anti-Social Conduct, whether directly or indirectly through a third party.

 

5.21        Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries conduct their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the Corruption of
Foreign Public Officials Act (Canada), the UK Bribery Act 2010, and other
similar anti-corruption legislation in other applicable jurisdictions and have
instituted and maintain policies and procedures designed to promote and achieve
compliance with such laws.

 



111

 

 

5.22        No Affected Financial Institution.

 

No Loan Party is an Affected Financial Institution.

 

5.23        Australian Borrowers

 

No Australian Borrower has entered into any Loan Document, or holds any
property, as a trustee of any trust or settlement.

 

5.24        Japanese Borrowers.

 

Each Japanese Borrower falls under either one of the companies listed in
Article 2, Paragraph 1 of the Act on Specified Commitment Line Contract of Japan
(Act No. 4 of 1999) at the time of its execution of this Agreement.

 

5.25        International Loan Parties

 

(a)            No International Loan Party nor any material part of its property
has any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the Laws of the jurisdiction in
which such International Loan Party is organized and existing in respect of its
obligations under the Applicable International Loan Party Documents.

 

(b)            As of the date of execution and delivery thereof, the Applicable
International Loan Party Documents are in proper legal form under the Laws of
the jurisdiction in which each International Loan Party is organized and
existing for the enforcement thereof against such International Loan Party under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable
International Loan Party Documents, in each case subject to any Debtor Relief
Laws, any general principles of law which are specifically referred to in any
opinions of legal counsel delivered to the Administrative Agent under this
Agreement, any general principles of equity and principles of good faith and
fair dealing. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable
International Loan Party Documents that the Applicable International Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which the applicable
International Loan Party is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
International Loan Party Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable International Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

 

(c)            There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which any International Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable International Loan Party Documents or (ii) on any
payment to be made by such International Loan Party (in the case of a UK
Borrower or a UK Guarantor, provided such payment is to a UK Qualifying Lender)
pursuant to the Applicable International Loan Party Documents, except as has
been disclosed to the Lender.

 



112

 

 

(d)            The execution, delivery and performance of the Applicable
International Loan Party Documents executed by each International Loan Party
are, under applicable foreign exchange control regulations of the jurisdiction
in which such International Loan Party is organized and existing, not subject to
any notification or authorization except (i) such as have been made or obtained
or (ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

5.26       Irish Guarantors

 

Each Irish Guarantor and each other Loan Party are members of the same group of
companies consisting of a holding company and its subsidiaries (as those terms
are defined in sections 7 and 8 of the Companies Act 2014 of Ireland) for the
purposes of section 243 of the Companies Act 2014 of Ireland.

 

5.27         Beneficial Ownership Certification.

 

As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Facility Termination Date, each Loan Party shall and shall cause each
Subsidiary to:

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent (for transmittal to the Lenders):

 

(a)            within ninety days after the end of each fiscal year of the
Company, commencing with the fiscal year ending December 31, 2016, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any
exception, qualification or explanatory paragraph with respect to or resulting
from an upcoming maturity date of the Loans occurring within one year from the
time such opinion is delivered); and

 

(b)            within forty-five days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, commencing with the fiscal
quarter ending September 30, 2016, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, and the related
consolidated statements of changes in equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Company as fairly presenting in all material respects the financial
condition, results of operations, equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to changes resulting from
normal year-end audit adjustments and the absence of footnotes.

 



113

 

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b), but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent (for transmittal to the Lenders):

 

(a)            [reserved];

 

(b)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b) (commencing with the financial
statements delivered pursuant to Section 6.01(a) for the fiscal year ending
December 31, 2016), a duly completed Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(c)            not later than March 31 of each year, the financial forecast for
such year reviewed by the Company’s board of directors;

 

(d)            promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
a Loan Party or any Subsidiary files with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, or any comparable agency under comparable
Laws, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(e)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any material investigation or
possible material investigation by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request, including for purposes of compliance with the Beneficial Ownership
Regulation, as applicable.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02 (or any
successor website address); or (ii) on which such documents are (A) available on
the website of the SEC at http://www.sec.gov or (B) posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that in the case of
documents that are not available on http://www.sec.gov: (i) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its written request to the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents and, if
requested by the Administrative Agent, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 



114

 

 

The Company hereby acknowledges that (a) the Administrative Agent and/or BofA
Securities may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, BofA Securities, the L/C Issuer and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States federal and state
securities Laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and BofA Securities shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Company Materials “PUBLIC.”

 

6.03        Notices.

 

Promptly after a Responsible Officer of the Company obtains actual knowledge
thereof, notify the Administrative Agent of:

 

(a)            the occurrence of any Default.

 

(b)            any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect.

 

(c)            the occurrence of any ERISA Event or any failure by any Loan
Party or any Subsidiary thereof to perform its obligations under a Canadian
Plan, in each case that would reasonably be expected to have a Material Adverse
Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

 



115

 

 

6.04        Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary (to the
extent required by GAAP) or (b) the failure to pay or discharge the same would
not reasonably be expected to result in a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.

 

(a)            Preserve, renew and maintain in full force and effect its legal
existence and, if applicable, good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05.

 

(b)            Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)            Preserve or renew all of its IP Rights, the non-preservation or
non-renewal of which would reasonably be expected to have a Material Adverse
Effect.

 

6.06        Maintenance of Properties.

 

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and casualty and condemnation excepted, make all
necessary repairs thereto and renewals and replacements thereof, except, in each
case, where the failure to do and of the foregoing would not reasonably be
expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.

 

(a)            Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance and casualty insurance) with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
business as the applicable Loan Party or applicable Subsidiary), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Party or such Subsidiary operates.

 

(b)            Except to the extent otherwise agreed by the Administrative
Agent, cause the Administrative Agent and its successors and assigns to be named
as lender’s loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use commercially
reasonable efforts to cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.

 



116

 

 

6.08        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and in conformity with GAAP
consistently applied are made of all material financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary, as the
case may be.

 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
(who may be accompanied by each Lender following the occurrence and during the
continuance of an Event of Default) to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that excluding any such visits
and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of an Event of Default and only
one such time shall be at the Company’s expense. The Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Loan Parties’ and their Subsidiaries' independent public
accountants.  Notwithstanding anything to the contrary in this Section 6.10,
none of the Company or any of its Subsidiaries will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement (for which no
exception is available or approval has been obtained) or (iii) that is subject
to attorney client privilege or constitutes attorney work product.

 

6.11       Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes (including Permitted
Acquisitions), and (b) to refinance certain existing Indebtedness; provided that
the proceeds of the Delayed-Draw Term Loan shall be used solely to finance the
IronPlanet Acquisition and related transactions on the IronPlanet Acquisition
Closing Date.

 

6.12        ERISA Compliance; Canadian Plans.

 

(a)            Do, and cause each of its ERISA Affiliates to do, each of the
following: (i) maintain each Plan in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
or state Law; (ii) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (iii) make all
required contributions to any Plan subject to Section 412, Section 430 or
Section 431 of the Internal Revenue Code, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.

 



117

 

 

(b)            Do, cause each of its Subsidiaries to do, the following in
respect of each Canadian Plan: (i) maintain such Canadian Plan and the
registration thereof in compliance in all material respects with its terms and
all applicable Laws; (ii) not to cause or permit anything that would result in
the loss of the registration of such Canadian Plan; and (iii) make all required
contributions on a timely basis to such Canadian Plan, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

 

6.13       Additional Guarantors.

 

(a)            Within thirty days (or such later date as the Administrative
Agent may agree in its sole discretion) after any Person becomes a U.S.
Subsidiary or Canadian Subsidiary (in each case, that is not an Excluded
Subsidiary), cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably request for such purpose,
and (ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
customary favorable opinions of counsel in connection with such Joinder
Agreement or such other documents referenced to in the foregoing clause (i), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

(b)            Notwithstanding anything to the contrary contained herein, cause
any Subsidiary (including any Excluded Subsidiary) that Guarantees the Long-Term
Financing but is not a Loan Party to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably request for such purpose,
and (ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
customary favorable opinions of counsel in connection with such Joinder
Agreement or such other documents referenced to in the foregoing clause (i), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

(c)            Cause such Subsidiaries of the Company as are reasonably
acceptable to the Administrative Agent (it being understood that any Subsidiary
organized under the Laws of Canada or any province or territory thereof, the
United States or any State thereof or the District of Columbia, Australia,
Japan, Netherlands or the United Kingdom is acceptable) to become Guarantors
such that at least 67.5% of the Consolidated EBITDA (determined as of the most
recent fiscal quarter end for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b) (or, if prior to the first such delivery
after the Closing Date, as of June 30, 2016)) is (i) attributable to Persons
that are Loan Parties and (ii) attributable to Persons that are Loan Parties and
have pledged their assets as Collateral to secure the Obligations, to the extent
required by the Loan Documents (the “Minimum Guaranty Requirement”). Such
additional Guarantors shall (A) execute and deliver to the Administrative Agent
a Joinder Agreement or such other documents as the Administrative Agent shall
reasonably request for such purpose, and (B) upon the request of the
Administrative Agent, deliver to the Administrative Agent such Organization
Documents, resolutions and customary favorable opinions of counsel, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 



118

 

 

 

6.14        Pledged Assets.

 

(a)           Equity Interests. Cause 100% of the issued and outstanding Equity
Interests of each Subsidiary directly owned by any Loan Party (other than
Excluded Property) to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Collateral Documents, and, in connection with the foregoing, deliver to
the Administrative Agent such other documentation as the Administrative Agent
may reasonably request including, any filings and deliveries to perfect such
Liens and customary favorable opinions of counsel all in form and substance
reasonably satisfactory to the Administrative Agent; provided, however,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in the case of any pledge of the Equity Interests of any CFC or of the
Equity Interests of any U.S. Subsidiary all or substantially all of the assets
of which consist of the Equity Interests of one or more CFCs, in each case, such
pledge shall be limited to 65% (or such greater percentage that, due to a change
in an applicable Law after the IronPlanet Acquisition Closing Date, (A) could
not reasonably be expected to cause the undistributed earnings of such CFC or of
the CFCs owned by such U.S. Subsidiary as determined for United States federal
income tax purposes, to be treated as a deemed dividend for United States
federal income tax purposes and (B) could not reasonably be expected to cause
any material adverse tax consequences) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in such CFC or such U.S. Subsidiary, as the case may be.

 

(b)           Other Property. Subject to Section 6.16 and the other exceptions
and limitations set forth in the Loan Documents, cause all property (other than
Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the Collateral Documents (subject to Permitted Liens)
and, in connection with the foregoing, deliver to the Administrative Agent such
other documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent and
subject to Section 6.16 and the other exceptions and limitations set forth in
the Loan Documents; provided, however, that, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no assets owned by any
CFC, any U.S. Subsidiary all or substantially all of the assets of which consist
of the Equity Interests of one or more CFCs or any U.S. Subsidiary that is a
Subsidiary of a CFC, shall be required to be subject to a Lien hereunder to
support the Obligations of, or any Guaranty of, any U.S. Borrower or U.S.
Guarantor. Such Liens in personal property and deliveries in connection
therewith will be provided promptly, but in the case of Subsidiaries consisting
of or possessing Collateral that are formed or acquired after the Closing Date,
within thirty (30) days (or such longer period as the Administrative Agent may
agree) of formation or acquisition.

 

(c)           IronPlanet Acquisition. Notwithstanding anything in this
Section 6.14 to the contrary, with respect to the IronPlanet Acquisition, the
only conditions to the initial Borrowing of the Delayed-Draw Term Loan shall be
as set forth in Section 4.03, and the provisions of this Section 6.14 shall not
apply until after the consummation of the IronPlanet Acquisition.

 

(d)           Foreign Collateral Documents. Notwithstanding anything in this
Section 6.14 to the contrary, unless the Company otherwise agrees, nothing in
this Section 6.14 or in any Loan Document shall require any Loan Party or any of
their Subsidiaries to enter into any Collateral Documents governed by, or take
any steps to perfect a security interest under, the Law of any jurisdiction
other than the United States or Canada (or any political subdivision thereof).

 



  119 

 

 

6.15        Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

6.16        Post-Closing Matters

 

To the extent not delivered on the IronPlanet Acquisition Closing Date, deliver
to the Administrative Agent:

 

(a)          within 2 Business Days after the IronPlanet Acquisition Closing
Date (or such later date as agreed by the Administrative Agent in its sole
discretion), all certificates evidencing any certificated Equity Interests of
IronPlanet Holdings, Inc. and its Subsidiaries that are required to be pledged
to the Administrative Agent pursuant to the Collateral Documents, together with
duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interests of any International Subsidiary (other
than a Canadian Subsidiary), such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of organization of such Person);

 

(b)          within 30 days after the IronPlanet Acquisition Closing Date (or
such later date as agreed by the Administrative Agent in its sole discretion):

 

(i)            duly executed notices of grant of security interest in the form
required by the Collateral Documents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States and Canadian registered intellectual property of the North
American Loan Parties, to the extent required by the applicable Collateral
Documents; and

 

(ii)           except to the extent otherwise agreed by the Administrative
Agent, copies of insurance policies or certificates of insurance of the Loan
Parties evidencing liability and casualty insurance meeting the requirements set
forth in Section 6.07(b), including naming the Administrative Agent and its
successors and assigns as additional insured (in the case of liability
insurance) or lender’s loss payee (in the case of property insurance) on behalf
of the Lenders.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) additional property (other
than improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed thereto) does not become subject to such Lien, and
(ii) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03;

 

(c)           Liens (other than Liens imposed under ERISA, and other than Liens
imposed under any Laws governing the administration of any Canadian Plans) for
taxes, assessments or governmental charges or levies not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (to the
extent required thereby);

 



  120 

 

 

(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen and suppliers, construction Liens and other
Liens imposed by law (including Liens imposed under Laws governing the
administration of Canadian Plans) or pursuant to customary reservations or
retentions of title arising in the ordinary course of business, provided that
such Liens secure only amounts not overdue for a period of more than 30 days and
are unfiled and no other action has been taken to enforce the same or are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA and other than Liens
in respect of any Canadian Plans relating to pensions, and pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of insurance carriers providing property, casualty
or liability insurance to the Company or any of its Subsidiaries;

 

(f)            deposits to secure the performance of bids, trade contracts,
government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health safety and
environmental obligations) incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, except for accessions to such
property and the proceeds and the products thereof, and any lease of such
property (including accessions thereto) and the proceeds and products thereof
and (ii) such Liens attach to the acquired property concurrently with or within
270 days after the acquisition thereof;

 

(j)            leases, licenses, sublicenses or subleases granted to others not
interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole;

 



  121 

 

 

(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(l)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.02(a);

 

(m)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(n)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or other applicable Law, on items in the course of
collection;

 

(o)           to the extent the Long-Term Financing consists of private
placement notes or a “term B” loan, Liens on assets constituting Collateral
securing such Long-Term Financing; provided that such Liens (other than, in the
case of debt securities issued into escrow to fund the IronPlanet Acquisition,
Liens on the proceeds of such debt securities and any cash or Cash Equivalents
consisting of prefunded interest in respect of such debt securities) are subject
to an Intercreditor Agreement;

 

(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary; provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than proceeds or products
thereof) and (iii) such Lien covers only specific property and is not a
“blanket” Lien on any category or type of property;

 

(q)           reservations, limitations, provisos and conditions expressed in
any original grants from any Governmental Authority or other grants of real or
immovable property, or interests therein, which do not materially affect the use
of the affected land or detract from the value thereof;

 

(r)            Liens in favor of customs and revenue authorities arising under
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(s)           the rights reserved to or vested in Governmental Authorities by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits, which affect any land, to terminate the leases, licenses, franchises,
grants or permits or to require annual or other periodic payments as a condition
of the continuance thereof;

 

(t)            Liens in favor of public utilities or to any municipalities or
Governmental Authorities or other public authorities when required by such
utilities, municipalities or Governmental Authorities or such other public
authorities in connection with the supply of services or utilities to a Loan
Party or Subsidiary;

 

(u)           Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 7.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition)
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 



  122 

 

 

(v)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(w)          in the case of Indebtedness permitted under Section 7.03 (including
the Long-Term Financing) issued into escrow, Liens on the proceeds of such
Indebtedness and any cash or Cash Equivalents consisting of prefunded interest
in respect of such Indebtedness, in each case for so long as such funds remain
in escrow;

 

(x)           Liens in favor of a consignor encumbering assets delivered to a
Loan Party or a Subsidiary on consignment in the ordinary course of business;
and

 

(y)           additional Liens securing obligations in an aggregate principal
amount not to exceed at any one time outstanding the greater of $50,000,000 and
15% of Consolidated EBITDA as of the most recent four fiscal quarter period
preceding the date of such transaction for which financial statements were
required to be delivered pursuant to Section 6.01(a) or 6.01(b) (or, if prior to
the first such delivery after the Closing Date, as of June 30, 2016) on a Pro
Forma Basis, determined as of the date such Lien is incurred; provided that such
Liens (other than Liens securing obligations in an aggregate principal amount
not to exceed at any one time outstanding $5,000,000) do not encumber (i) owned
real property of the Loan Parties or (ii) assets of Borrowers that are not U.S.
Borrowers or Canadian Borrowers.

 

7.02        Investments.

 

Make any Investments, except:

 

(a)           Investments by such Loan Party or such Subsidiary held in the form
of cash or Cash Equivalents;

 

(b)           (i)  Investments existing as of the Closing Date and set forth on
Schedule 7.02 and (ii) Investments existing as of the Closing Date by the
Company or any Wholly-Owned Subsidiary in the Company or any Wholly-Owned
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 7.02;

 

(c)           Investments in the Company and Investments in Wholly-Owned
Subsidiaries, so long as (i) no Event of Default exists immediately prior and
immediately after giving effect thereto and (ii) immediately after giving effect
to any such Investment on a Pro Forma Basis, the Loan Parties are in compliance
with the financial covenants set forth in Section 7.11;

 

(d)           Investments by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party, and Investments by any Loan Party in
another Loan Party;

 

(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(f)            Guarantees permitted by Section 7.03;

 



  123 

 

 

(g)           Investments made in accordance with the Company’s investment
policy as in effect from time to time;

 

(h)           Permitted Acquisitions;

 

(i)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(j)            loans or advances to officers and employees of any Loan Party or
any Subsidiary for travel arising in the ordinary course of business for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes in an aggregate amount not to exceed
$20,000,000 at any time outstanding;

 

(k)           to the extent constituting Investments, the creation of Liens, the
consummation of fundamental changes, the consummation of Dispositions and the
making of Restricted Payments permitted under Sections 7.01, 7.04, 7.05 and
7.06, respectively (and in each case, without reference to this Section 7.02);

 

(l)            promissory notes and other noncash consideration received in
connection with any Disposition permitted hereunder;

 

(m)          advances in the form of prepayments of expenses, so long as such
expenses were incurred in the ordinary course of business and are paid in
accordance with customary trade terms;

 

(n)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(o)           (i) intercompany advances among the Company and its Wholly-Owned
Subsidiaries arising from their cash management and accounting operations and
(ii) intercompany loans, advances, or Indebtedness among the Company and its
Wholly-Owned Subsidiaries having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business;

 

(p)           Investments represented by Swap Contracts permitted under
Section 7.03;

 

(q)           Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(r)            advances of payroll payments to employees in the ordinary course
of business;

 

(s)            advances to customers pursuant to underwritten contracts in the
ordinary course of business;

 

(t)            other Investments; provided that at the time any such Investment
is made, (i) no Event of Default exists and (ii) the aggregate outstanding
amount of all Investments made in reliance on this clause (t) does not exceed
the greater of $100,000,000 and 25% of Consolidated EBITDA as of the most recent
four fiscal quarter period preceding the date of such transaction for which
financial statements were required to be delivered pursuant to
Section 6.01(a) or 6.01(b) (or, if prior to the first such delivery after the
Closing Date, as of June 30, 2016) on a Pro Forma Basis, determined as of the
date such Investment is made; and

 



  124 

 

 

(u)           additional Investments so long as (i) immediately after giving
effect to such Investment, no Event of Default exists, and (ii) immediately
after giving effect to each such Investment on a Pro Forma Basis, the
Consolidated Leverage Ratio as of the most recent four fiscal quarter period
preceding the date of such transaction for which financial statements were
required to be delivered pursuant to Section 6.01(a) or 6.01(b) (or, if prior to
the first such delivery after the Closing Date, as of June 30, 2016) is less
than or equal to 3.00:1.00.

 

For purposes of determining compliance with this Section 7.02, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses
(a) through (u) above, the Company will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Investment (or portion thereof) between such clauses
(a) through (u), in a manner that otherwise complies with this Section 7.02.

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date set forth on Schedule
7.03 (and renewals, refinancings and extensions thereof); provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
renewal or extension except by an amount otherwise permitted by this
Section 7.03 or equal to a reasonable premium or other reasonable amount paid,
and fees and expenses reasonably incurred, in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms (other than
pricing) taken as a whole, of any such refinancing, renewal or extension are no
less favorable in any material respect to the Loan Parties and their
Subsidiaries or the Lenders than the terms of the Indebtedness being refinanced,
renewed or extended;

 

(c)           intercompany Indebtedness permitted under Section 7.02; provided
that in the case of Indebtedness owing by a Loan Party to an International
Subsidiary (other than a Canadian Subsidiary that is a Loan Party) such
Indebtedness shall not be prepaid unless no Event of Default exists immediately
prior to or immediately after giving effect to such prepayment;

 

(d)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;

 

(e)           purchase money Indebtedness (including obligations in respect of
capital leases) incurred to finance the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, and renewals,
refinancings and extensions thereof, provided that (i) at the time of any such
incurrence of such Indebtedness the aggregate outstanding principal amount of
all such Indebtedness in reliance on this clause (e) shall not exceed at any one
time outstanding the greater of (A) $75,000,000 and (B) 15% of Consolidated
EBITDA as of the most recent four fiscal quarter period preceding the date of
such transaction for which financial statements were required to be delivered
pursuant to Section 6.01(a) or 6.01(b) on a Pro Forma Basis, determined as of
the date such Indebtedness is incurred; and (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed;

 



  125 

 

 

(f)            the Long-Term Financing (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms (other than pricing) taken
as a whole, of any such refinancing, renewal or extension are no less favorable
in any material respect to the Loan Parties and their Subsidiaries or the
Lenders than the terms of the Indebtedness being refinanced, renewed or
extended;

 

(g)           the Secured Foreign Credit Facilities;

 

(h)           Indebtedness of any Person that becomes a Subsidiary after the
Closing Date; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) after giving effect to the
Acquisition of such Subsidiary on a Pro Forma Basis, the Loan Parties are in
compliance with the financial covenants set forth in Section 7.11;

 

(i)            other Indebtedness; provided that, at the time of any such
incurrence of Indebtedness, the aggregate principal amount of Indebtedness that
is outstanding in reliance on this clause (i) shall not exceed the greater of
$75,000,000 and 15% of Consolidated EBITDA as of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or
6.01(b) (or, if prior to the first such delivery after the Closing Date, as of
June 30, 2016) on a Pro Forma Basis, determined as of the date such Indebtedness
is incurred;

 

(j)            Guarantees with respect to Indebtedness permitted under this
Section 7.03;

 

(k)           Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

 

(l)            obligations pursuant to any Cash Management Agreement and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements and Indebtedness arising from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(m)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by in
the ordinary course of business against insufficient funds;

 

(n)           (i) Indebtedness in the form of earn-outs, indemnification,
incentive, non-compete, consulting or other similar arrangements and other
contingent obligations in respect of the IronPlanet Acquisition, any other
Acquisitions or any other Investments permitted by Section 7.02 (both before and
after any liability associated therewith becomes fixed) and (ii) Indebtedness
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the Disposition of any business, assets or Subsidiary; and

 



  126 

 

 

(o)           Indebtedness of International Subsidiaries (other than Canadian
Subsidiaries) in connection with letters of credit and bank guarantees; provided
that, at the time of any such incurrence of Indebtedness, the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(o) shall not exceed $25,000,000.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (o) above, the Borrowers shall, in
their sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate, amalgamate or consolidate with or into another
Person, except that so long as no Event of Default exists or would result
therefrom, (a) the Company may merge, amalgamate or consolidate with any of its
Subsidiaries provided that the Company is the continuing or surviving Person,
(b) any Subsidiary may merge or consolidate with any other Subsidiary provided
that (i) if a North American Loan Party is a party to such transaction, a North
American Loan Party is the continuing or surviving Person and (ii) if a Loan
Party (other than a North American Loan Party) is a party to such transaction, a
Loan Party is the continuing or surviving Person, (c) the Company or any
Subsidiary may merge with any other Person in connection with a Permitted
Acquisition or other Investment permitted hereunder provided that (i) if the
Company is a party to such transaction, the Company is the continuing or
surviving Person and (ii) if a Loan Party is a party to such transaction, a Loan
Party is the surviving Person, (d) any Subsidiary (other than a Borrower) may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, would not reasonably be
expected to have a Material Adverse Effect, and (e) any Subsidiary (other than a
Borrower) may merge, dissolve, liquidate, amalgamate or consolidate with or into
another Person to effect any Disposition permitted under Section 7.05.

 

7.05        Dispositions.

 

Make any Disposition except:

 

(a)           Permitted Transfers;

 

(b)           Dispositions made in connection with the consummation of the
IronPlanet Acquisition that are necessary or advisable to comply with applicable
Law or to avoid any impediment to the consummation of the IronPlanet Acquisition
under any applicable Law;

 

(c)           Dispositions of real property so long as the aggregate net book
value of all real property sold or otherwise disposed of by the Loan Parties and
their Subsidiaries pursuant to this Section 7.05(c) in any fiscal year of the
Company shall not exceed $75,000,000, and during the term of this Agreement
shall not exceed $150,000,000; and

 

(d)           other Dispositions so long as (i) in the case of any such
Dispositions involving assets with a net book value in excess of $5,000,000, at
least 75% of the consideration paid in connection therewith shall be cash or
Cash Equivalents paid contemporaneous with consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of, (ii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Loan Party, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 7.05, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
(x) in any fiscal year of the Company shall not exceed $75,000,000 and
(y) during the term of this Agreement shall not exceed $150,000,000; provided,
that for the purposes of clause (i) above, any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value as
determined by the Company in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (ii) that is
at that time outstanding, not in excess of the greater of $20,000,000, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash.

 



  127 

 

 

7.06        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)           each Subsidiary may make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)           each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(c)           so long as no Event of Default exists immediately prior and after
giving effect thereto, the Company may make additional Restricted Payments in an
aggregate amount during any fiscal year of the Company not to exceed
$125,000,000; provided that (i) after giving effect to any such Restricted
Payment on a Pro Forma Basis, the Loan Parties shall be in compliance with the
financial covenants in Section 7.11 and (ii) any unused portion of the preceding
basket for any fiscal year may be carried forward to the succeeding fiscal
years; and

 

(d)           additional Restricted Payments shall be permitted; provided that
(i) after giving effect to any such Restricted Payment on a Pro Forma Basis, the
Consolidated Leverage Ratio shall be less than or equal to 3.00 to 1.00 and
(ii) no Event of Default exists immediately prior and after giving effect
thereto.

 

7.07        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the Closing
Date or by IronPlanet on the Closing Date or any business reasonably related or
incidental, ancillary or complementary to any of the foregoing or constituting a
reasonable extension of any of the foregoing.

 

7.08        Transactions with Affiliates.

 

Enter into any transaction or series of transactions with any Affiliate of such
Person, whether or not in the ordinary course of business, involving aggregate
consideration in excess of $1,000,000, other than (a) advances of working
capital to any Loan Party or any Subsidiary, (b) transfers of cash and assets to
any Loan Party or any Subsidiary, (c) transactions with an Affiliate permitted
by Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section 7.06,
(d) normal and reasonable compensation and reimbursement of expenses of officers
and directors, (e) transactions between or among Loan Parties, or any entity
that becomes a Loan Party as a result of such transaction, and transactions
between or among the Company and its Subsidiaries not involving any other
Affiliate, (f) employment, bonus, retention and severance arrangements with, and
payments of compensation or benefits to or for the benefit of, or the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, current or former employees, consultants, officers or directors of
the Company and its Subsidiaries in the ordinary course of business,
(g) issuances of Equity Interests of the Company not prohibited by this
Agreement, and (h) except as otherwise specifically limited in this Agreement,
other transactions which are on terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arms’ length
transaction with a Person other than an Affiliate. For purposes of this
Section 7.08, such transaction shall be deemed to have satisfied the standard
set forth in clause (h) of this Section 7.08 if such transaction is approved by
a majority of the Disinterested Directors of the board of directors (or
comparable governing body) of the Company or such Person, as applicable, in a
resolution certifying that such transaction is on terms substantially as
favorable to the Company or such Person than could be obtained on an
arm’s-length basis from unrelated third parties.

 



  128 

 

 

7.09        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) restricts
the ability of any such Person to (i) make Restricted Payments to any Loan
Party, (ii) pay any Indebtedness or other obligation owed to any Loan Party,
(iii) make loans or advances to any Loan Party, (iv) pledge its property
pursuant to the Loan Documents or (v) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except for (1) this Agreement and the other Loan Documents, (2) any
document or instrument governing Indebtedness incurred pursuant to
Section 7.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(3) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (4) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.05 pending the consummation of such sale, (5) any
document or instrument governing the Long-Term Financing, (6) Contractual
Obligations that are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary and the restrictions
contained therein do not apply the Company or any other Subsidiary,
(7) prohibitions, restrictions and conditions imposed by any requirement of Law,
(8) agreements evidencing Indebtedness of a Subsidiary that is not a Loan Party
that is permitted by Section 7.03 but only until such time (if any) as such
Subsidiary becomes a Loan Party, (9) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (10) customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (11) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Company or any Subsidiary, (12) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (13) customary restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business, (14)
customary restrictions arising in connection with cash or other deposits
permitted under Section 7.01, (15) restrictions imposed by any agreement
governing Indebtedness entered into after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Company, no more restrictive with respect to the Company and its Subsidiaries
than customary market terms for Indebtedness of such type (and, in any event,
are no more restrictive than the restrictions contained in this Agreement), so
long as the Company shall have determined in good faith that such restrictions
will not affect its obligation or ability to make any payments required
hereunder or otherwise perform its obligations hereunder, or (b) requires the
grant of any security for any obligation if such property is given as security
for the Obligations except for any document or instrument governing the
Long-Term Financing.

 



  129 

 

 

7.10        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose in each case in violation of
Regulation U.

 

7.11        Financial Covenants.

 

(a)            Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the last day of any fiscal quarter of the Company to be greater than
3.50 to 1.00; and

 

Notwithstanding the foregoing, during a Specified Acquisition Period, the
otherwise applicable maximum Consolidated Leverage Ratio permitted above shall
increase by 0.50 so long as the Company is in compliance with the Consolidated
Leverage Ratio (as adjusted for the Specified Acquisition Period) recomputed as
of the end of the period of the four fiscal quarters most recently ended for
which the Company has delivered financial statements pursuant to
Section 6.01(a) or 6.01(b) after giving effect to the applicable Specified
Acquisition on a Pro Forma Basis; provided that (i) no more than one Specified
Acquisition Period shall be in effect at any time and (ii) following a Specified
Acquisition Period, the maximum permitted Consolidated Leverage Ratio shall
revert to the maximum Consolidated Leverage Ratio permitted above for at least
two fiscal quarters before another Specified Acquisition Period may be invoked.

 

(b)           Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the last day of any fiscal quarter of the Company
to be less than 3.50 to 1.00.

 

7.12        Prepayment of Certain Other Indebtedness, Etc.

 

(a)           (i) Unless no Event of Default exists or would result therefrom or
if such Indebtedness is Junior Financing, amend or modify any of the terms of
any Indebtedness of any Loan Party or any Subsidiary (other than Indebtedness
arising under the Loan Documents) in a manner materially adverse to the
Administrative Agent or the Lenders.

 

(b)           Unless no Event of Default exists or would result therefrom, make
any voluntary or optional prepayment or redemption or acquisition for value of
(including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due) or exchange of
any Junior Financing; it being understood that each of the following shall be
permitted: (1) indemnity and expense reimbursement payments, (2) the refinancing
thereof with the Net Cash Proceeds of, or in exchange for, any Indebtedness
permitted under Section 7.03, provided that (x) the amount of such Indebtedness
is not increased at the time of such refinancing except by an amount otherwise
permitted by this Section 7.03 or equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (y) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms (other than pricing) taken as a whole, of any such
refinancing are no less favorable in any material respect to the Loan Parties
and their Subsidiaries or the Lenders than the terms of the Junior Financing
being refinanced, (4) the conversion of any Junior Financing to common Equity
Interests of the Company, (5) the prepayment of Indebtedness of the Company or
any Loan Party owed to any Loan Party or the prepayment of any other Junior
Financing with the proceeds of any other Junior Financing otherwise permitted by
Section 7.03 or the net proceeds of any issuance of common Equity Interests, and
(7) other prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financing shall be permitted so long as (A) immediately prior
to and immediately after giving effect to such prepayment, redemption, purchase,
defeasance or other payment, no Event of Default exists, and (B) the
Consolidated Leverage Ratio as of the most recent four fiscal quarter period
preceding the date of such transaction for which financial statements were
required to be delivered pursuant to Section 6.01(a) or 6.01(b) (or, if prior to
the first such delivery after the Closing Date, as of June 30, 2016) immediately
preceding such prepayment, redemption, acquisition, exchange, purchase,
defeasance or other payment for which financial statements are available or
required to have been delivered hereunder on a Pro Forma Basis giving effect to
such prepayment, redemption, purchase, defeasance or other payment) is less than
2.50:1.00.

 



  130 

 

 

Notwithstanding the foregoing, in no event shall any of the actions described in
this Section 7.12 be taken in violation of any applicable subordination
agreement or subordination provisions.

 

7.13        Organization Documents; Fiscal Year; Legal Name, Jurisdiction of
Formation and Form of Entity.

 

(a)           Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

 

(b)           Change its fiscal year.

 

(c)           Solely in the case of a Loan Party, without providing at least ten
days’ prior written notice to the Administrative Agent (or such lesser period as
the Administrative Agent may agree), change its legal name, jurisdiction of
formation, chief executive office or form of organization.

 

7.14        Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

7.15        Anti-Social Force.

 

Become a member of an Anti-Social Group, have any Anti-Social Relationship or
engage in any Anti-Social Conduct, whether directly or indirectly through a
third party.

 

7.16        Anti-Corruption Laws.

 

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010 or
other similar anti-corruption legislation in other jurisdictions.

 

7.17        Canadian Defined Benefit Pension Plan

 

Maintain, contribute to, or incur any liability or contingent liability in
respect of a Canadian Defined Benefit Pension Plan.

 



  131 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, and in the currency required hereunder, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee due hereunder or any other amount payable hereunder or under any other
Loan Document; or

 

(b)           Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with
respect to the legal existence of the Borrowers only) or 6.11 or Article VII; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of (i) the Company’s receipt
of written notice thereof from the Administrative Agent or (ii) any Responsible
Officer of the Company obtains actual knowledge thereof; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

(e)           Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (after giving effect to the applicable grace periods,
if any) (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided with respect to either a failure
or event in clause (i) or (ii), such failure or event is unremedied or is not
waived by the affected creditor before the exercise of remedies under
Section 8.02; provided further that this clause (e) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets permitted hereunder that secures such
Indebtedness or (ii) Indebtedness which is convertible into Equity Interests and
converts to Equity Interests of the Company in accordance with its terms and
such conversion is not prohibited hereunder and such conversion does not result
from any default or event of default by any Loan Party or Subsidiary thereunder
or a “change of control”, “fundamental change” or similar occurrence thereunder;
or

 



  132 

 

 

(f)            Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
(other than any Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment or a
proposal for the benefit of creditors or files notice of its intention to do so,
institutes any other proceeding under applicable Law seeking to adjudicate it a
bankrupt or an insolvent, or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors, composition of it or its debts or any
other similar relief; or applies for or consents to the appointment of any
receiver, receiver-manager, receiver and manager, trustee, custodian,
administrator, conservator, liquidator, provisional liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, receiver-manager, receiver and manager, trustee, custodian,
administrator, conservator, liquidator, provisional liquidator, examiner,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or any
step or procedure taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under Section 36 of the Tax Collection Act of
the Netherlands (Invorderingswet 1990); provided that this clause (f) shall not
apply to any transaction consummated in compliance with clause (d) or (e) of
Section 7.04; or

 

(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary (other than any Immaterial Subsidiary) becomes (or is presumed or
deemed under applicable Law to be) unable or admits in writing its inability or
fails generally to pay its debts as they become due or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(h)           Judgments. There is entered against any Loan Party or any
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not paid or covered by independent third-party insurance
as to which the insurer has been notified of the claim and does not dispute
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of 30 consecutive
days; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect (or any similar event occurs in respect of
any Foreign Plans which has resulted or would reasonably be expected to result
in a Material Adverse Effect), or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan (or the Company or any Subsidiary fails to
make any similar payment when due, after the expiration of any applicable grace
period, in respect of a Foreign Plan) which resulted or would reasonably be
expected to result in a Material Adverse Effect; or

 



  133 

 

 

(j)            Canadian Plans. An event occurs with respect to any Canadian Plan
which has resulted or would reasonably be expected to result in a Material
Adverse Effect; or

 

(k)           Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect or, any Lien
purported to be created under any Collateral Document shall cease to be a valid
Lien on any material portion of the Collateral, except (i) as a result of the
sale or other Disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, or (ii) as a result of the Administrative
Agent’s failure to (A) maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Collateral Documents or
(B) file Uniform Commercial Code or PPSA continuation statements; or any Loan
Party contests the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document; or

 

(l)            Change of Control. There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States or other applicable Debtor Relief Laws, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 



  134 

 

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements, (d) payment of Obligations then owing
under any Secured Foreign Credit Facilities (not to exceed the maximum amount
permitted under this Agreement) and (e) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management
Banks and the Foreign Credit Facilities Banks and the in proportion to the
respective amounts described in this clause Fourth payable to them;

 

Fifth, to all other Obligations ratably among the holders thereof in proportion
to the respective amounts described in this clause Fifth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or such Loan Party’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Foreign Credit Facilities (in
each case if not provided by the Administrative Agent or an Affiliate thereof)
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or Foreign Credit Facilities Bank,
as the case may be. Each Cash Management Bank, Hedge Bank or Foreign Credit
Facilities Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

 



  135 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article (other than the Company’s consent rights in Section 9.06) are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks, potential Cash Management Banks
and potential Foreign Credit Facilities Banks) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender, the L/C Issuer and holder of any other Obligation for purposes
of acquiring, holding and enforcing any and all Liens on Collateral, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. The
Lenders also authorize the Administrative Agent to negotiate, execute, deliver
and perform any Intercreditor Agreements.

 

Without limiting the powers of the Administrative Agent pursuant to the terms
hereof or of the other Loan Documents, for the purposes of holding any Liens
granted by any of the Loan Parties pursuant to the Collateral Documents governed
by the laws of the Province of Quebec, each of the Lenders (including in its
capacity as a potential Swing Line Lender, potential Hedge Bank, potential Cash
Management Bank and potential Foreign Credit Facilities Bank) and each L/C
Issuer hereby acknowledges that the Administrative Agent shall be and act as the
hypothecary representative of each of the present and future Lenders (including
in its capacity as a potential Swing Line Lender, potential Hedge Bank,
potential Cash Management Bank and potential Foreign Credit Facilities Bank) and
L/C Issuers for all purposes of Article 2692 of the Civil Code of Quebec (the
“Hypothecary Representative”). Each of the Lenders (including in its capacity as
a potential Swing Line Lender, potential Hedge Bank, potential Cash Management
Bank and potential Foreign Credit Facilities Bank) and L/C Issuers therefore
appoints, to the extent necessary, the Administrative Agent as the Hypothecary
Representative to hold the Liens created pursuant to such Collateral Documents
in order to secure the Obligations. The Administrative Agent accepts to act as
Hypothecary Representative of all present and future Lenders (including in its
capacity as a potential Swing Line Lender, potential Hedge Bank, potential Cash
Management Bank and potential Foreign Credit Facilities Bank) and L/C Issuers
for all purposes of Article 2692 of the Civil Code of Quebec.

 



  136 

 

 

 

 

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or the L/C
Issuer.

 



137

 



 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Company so long as no Event of Default exists (such consent not
to be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 



138

 



 

(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, with the
consent of the Company so long as no Event of Default exists (such consent not
to be unreasonably withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(j) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 



139

 



 

(d)            Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or Canadian
Prime Rate Loans, as applicable, or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04A(c) and 2.04B(c). Upon the appointment by the
Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a)(i) through (a)(vi) of Section 11.01, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 



140

 



 

9.10        Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank, a potential Hedge Bank
and a potential Foreign Credit Facilities Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion to, and
the Administrative Agent shall:

 

(a)            release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise Disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, or (iii) as approved in accordance with
Section 11.01;

 

(b)            subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

(c)            release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11       Secured Cash Management Agreements and Secured Hedge Agreements.

 

No Cash Management Bank, Hedge Bank or Foreign Credit Facilities Bank that
obtains the benefit of Section 8.03, the Guaranty or any Collateral by virtue of
the provisions hereof or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements or
Secured Foreign Credit Facilities except to the extent expressly provided herein
and unless the Administrative Agent has received a Secured Party Designation
Notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank,
Hedge Bank or Foreign Credit Facilities Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements or
Secured Foreign Credit Facilities in the case of the Facility Termination Date.

 



141

 

 

9.12        ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84–14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)            In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 



142

 

 

ARTICLE X

 

GUARANTY

 

10.01     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that
(a) if any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal; and (b) if an Ipso Facto Event has occurred, then immediately on
demand by the Administrative Agent that Guarantor shall pay all Loans, accrued
interest and other amounts referred to in Section 8.02(b) as if it was the
principal obligor.

 

Notwithstanding any provision to the contrary contained herein (including
Sections 6.13 and 6.14) or in any other of the Loan Documents or the other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Loan Documents shall not exceed an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under applicable Debtor Relief Laws and (b) any CFC, U.S.
Subsidiary all or substantially all of the assets of which consist of the Equity
Interests of one or more CFCs, or U.S. Subsidiary that is a Subsidiary of a CFC
only shall have liability for the Obligations of (i) the Company,
(ii) Designated Borrowers that are not U.S. Persons and (iii) any Subsidiary of
the Company under any Secured Foreign Credit Facility, and each such CFC or U.S.
Subsidiary shall not have liability for the Obligations of Loan Parties that are
U.S. Persons. Subsection (b) of the preceding sentence is intended to ensure
that the Guaranty does not and will not constitute a pledge or guaranty
described in Treas. Reg. Section 1.956-2(c)(2) and shall be interpreted
consistently therewith.

 

10.02     Obligations Unconditional.

 

The obligations of the Guarantors under Section 10.01 are joint and several,
and, subject to Section 10.09 and the other limitations herein, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. Each Guarantor agrees that such Guarantor shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Company or any other Loan Party for amounts paid under this Article X until such
time as the Obligations (other than contingent indemnification obligations for
which no claim has been asserted) have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by Law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

 

(a)            at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, renewed, settled or such performance or
compliance shall be waived;

 

(b)            any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;

 



143

 

 

(c)            the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)            any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)            any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

10.03     Reinstatement.

 

The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

10.04     Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.

 

10.05     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 8.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01. The Guarantors
acknowledge and agree that their obligations hereunder shall be secured in
accordance with the terms of the Collateral Documents and that the holders of
the Obligations may exercise their remedies thereunder in accordance with the
terms thereof.

 



144

 

 

10.06     Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 10.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 10.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated. For purposes of this
Section 10.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. This Section 10.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against any Borrower in respect of any payment of
Obligations.

 

10.07      Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

10.08     Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article X by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 



145

 

 

10.09     Release of Guarantors.

 

A Guarantor (other than the Company) shall be automatically released from its
obligations hereunder in the event that such Person ceases to be a Subsidiary as
a result of a transaction permitted under this Agreement or such Guarantor shall
be liquidated in a transaction permitted by Section 7.04. Upon the written
request by the Company delivered to the Administrative Agent, a Guarantor (other
than a North American Loan Party) shall be released from its obligations under
this Article X in the event that a Guaranty by such Guarantor is not required to
comply with the Minimum Guaranty Requirement. In connection with any such
release of a Guarantor, the Administrative Agent shall execute and deliver to
such Guarantor, at the Company’s and such Guarantor’s expense, all releases,
termination statements and other documents that such Guarantor shall reasonably
request to evidence such release.

 

10.10     Waivers by Mexican Guarantors.

 

Each Mexican Guarantor expressly waives, irrevocably and unconditionally:

 

(a)            any right, power or privilege to require any Lender or the
Administrative Agent to first proceed against, initiate any actions before a
court or any other judge or authority, or enforce any other rights or security
or claim of payment from any Borrower, any other Guarantor or any other Person,
before claiming any amounts due from such Mexican Guarantor hereunder;

 

(b)            any right to which any Lender or the Administrative Agent may be
entitled to have the assets of any Borrower, any Guarantor or any other Person
first be used, applied or depleted as payment of the Borrowers’ or the other
Guarantors’ Obligations hereunder, prior to any amount being claimed from or
paid by such Mexican Guarantor hereunder;

 

(c)            any right to which any Lender or the Administrative Agent may be
entitled to have claims against such Mexican Guarantor, or assets to be used or
applied as payment, divided among different Guarantors; and

 

(d)            the benefits of orden, excusión, division, quita, novación,
espera and/or modificación and any right specified in Articles 2813, 2814, 2815,
2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2826, 2827, 2829, 2837, 2838,
2839, 2840, 2844, 2845, 2846, 2847, 2848 and 2849 and any other related or
applicable Articles that are not explicitly set forth herein because of the
Mexican Guarantor’s knowledge thereof, of the Código Civil Federal of Mexico and
the Código Civil of each State of the Mexican Republic and Mexico City.

 



146

 

 

10.11      Guarantees by Irish Guarantors.

 

The guarantee by any Irish Guarantor under this Article X does not apply to any
Obligation (a) to the extent that it would result in such guarantee constituting
unlawful financial assistance within the meaning of section 82 of the Companies
Act 2014 of Ireland or (b) which relates to a standby Letter of Credit which is
issued to a beneficiary resident in Ireland or, where the beneficiary is a legal
person, if its place of establishment to which the standby Letter of Credit
relates is in Ireland.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01     Amendments, Etc.

 

Except as provided in Section 2.16 with respect to an Incremental Facility
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) and the
Company or the applicable Loan Party, as the case may be (with a copy provided
to the Administrative Agent) and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that

 

(a)            no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02, Section 4.03 or of any Default or a
mandatory reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso of this first sentence of this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that (A) only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate and (B) an amendment to any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder shall not be deemed to be a reduction of
the principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing, or any fees or other amounts payable hereunder or under any other
Loan Document;

 

(iv)          change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

 



147

 

 

(v)           change any provision of this Section 11.01(a) or the percentage
referred to in the definition of “Required Lenders” without the written consent
of each Lender directly and adversely affected thereby;

 

(vi)          except as provided in this Agreement, release all or substantially
all of the Collateral without the written consent of each Lender whose
Obligations are secured by such Collateral;

 

(vii)         release the Company without the consent of each Lender, or, except
in connection with a transaction permitted under Section 7.04 or Section 7.05,
all or substantially all of the value of the Guaranty without the written
consent of each Lender whose Obligations are guarantied thereby, except to the
extent such release is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone);

 

(viii)       amend Section 1.06 or the definition of “Alternative Currency”,
“LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency” without the written
consent of each Lender and L/C Issuer obligated to make Credit Extensions in
Alternative Currencies;

 

(ix)          amend Section 2.17 in any manner that modifies the requirement
that all Lenders that would be obligated to make Loans to a Designated Borrower
must agree to the addition of such Designated Borrower; or

 

(b)            unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)            unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)            unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter and any Autoborrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) only
the consent of the Company and the Lenders and L/C Issuer that have agreed to
issue such Extensions of Credit in the applicable Alternative Currency shall be
necessary to amend the definition of “Eurocurrency Rate” to provide for the
addition of a replacement interest rate with respect to such Alternative
Currency, (iii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) Incremental Facility Amendments may be effected in accordance with
Section 2.16, (v) the Required Lenders shall determine whether or not to allow a
Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders, and
(vi)(A) the L/C Commitment reflected on Schedule 1.01(a) may be amended from
time to time by the Company, the Administrative Agent and the applicable L/C
Issuer, to reflect the L/C Commitment of such L/C Issuer in effect from time to
time, (B) the U.S. Swing Line Commitment reflected on Schedule 1.01(a) may be
amended from time to time by the Company, the Administrative Agent and the U.S.
Swing Line Lender to reflect the U.S. Swing Line Commitment of the U.S. Swing
Line Lender in effect from time to time, and (C) the Canadian Swing Line
Commitment reflected on Schedule 1.01(a) may be amended from time to time by the
Company, the Administrative Agent and the Canadian Swing Line Lender to reflect
the Canadian Swing Line Commitment of the Canadian Swing Line Lender in effect
from time to time

 



148

 

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.

 

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Company shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Company shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents,
(b) in addition to (but not in limitation of) the provisions of clause
(e) below, the Administrative Agent and the Company shall be permitted to amend
any provision of any Collateral Document to better implement the intentions of
this Agreement and the other Loan Documents, and in each case, such amendments
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof,
(c) if any amendment to this Agreement is required solely to permit the
designation of a Designated Borrower in accordance with Section 2.17, then such
amendment shall be effective to the extent contained in the related Designated
Borrower Joinder Agreement that is executed by the Company, the applicable
Applicant Borrower, the Administrative Agent and each Lender obligated to make
Loans to such Designated Borrower, (d) the Administrative Agent and the Company
shall be permitted to amend the this Agreement in connection with the joinder of
a new Guarantor to the extent necessary to ensure that the Guaranty by such new
Guarantor complies with any limitations imposed by applicable Law,
(e) Collateral Documents and related documents executed by Loan Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the applicable Loan Party without the
need to obtain the consent of any other Person if such amendment, supplement or
waiver is delivered in order to comply with local law or advice of local counsel
and (f) the Administrative Agent and the Company may make amendments
contemplated by Section 3.03(c). The Lenders hereby expressly authorize the
Administrative Agent to enter into any amendment to the Loan Documents
contemplated by this paragraph.

 

11.02     Notices; Effectiveness; Electronic Communications.

 

(a)             Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 



149

 

 

 

(i)            if to any Loan Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and

 

(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Company Materials or notices through the Platform, any other electronic platform
or electronic messaging service, or through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party or
such Agent Party’s breach in bad faith of its obligations hereunder; provided,
however, that in no event shall any Agent Party have any liability to the
Company, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 



150

 

 

(d)            Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities Laws.

 

(e)            Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party; provided that such indemnity shall not be
available to the extent that such losses, costs, expenses and liabilities are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person and its Related Parties. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 



151

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Loan Parties shall pay (i) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that pursuant to this subsection (a), the Loan Parties shall not be
required to reimburse such fees, charges and disbursements of more than one
counsel to the Administrative Agent, the L/C Issuer and all the Lenders, taken
as a whole, and if necessary, one local counsel in any relevant jurisdiction, to
the Administrative Agent, the L/C Issuer and the Lenders, taken as a whole,
unless the representation of one or more Lenders by such counsel would be
inappropriate due to the existence of an actual or perceived conflict of
interest, in which case, upon prior written notice to the Company, the Loan
Parties shall also be required to reimburse the reasonable and documented out of
pocket fees, charges and disbursements of one additional counsel in each
relevant jurisdiction to each group of affected Lenders similarly situated,
taken as a whole.

 



152

 

 

(b)            Indemnification by the Loan Parties. Upon receipt of a written
request therefor together with supporting documentation, the Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of one counsel to the Indemnitees, taken as a whole, and if
necessary, one local counsel in each relevant jurisdiction, to the Indemnitees,
taken as a whole, unless the representation of one or more Indemnitees by such
counsel would be inappropriate due to the existence of an actual or perceived
conflict of interest, in which case, upon prior written notice to the Company,
the Loan Parties shall also be required to reimburse the reasonable and
documented fees, charges and disbursements of one additional counsel in each
relevant jurisdiction to each group of affected Indemnitees similarly situated,
taken as a whole) incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any Loan Party) arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) arise from such Indemnitee’s claim, litigation,
investigation or proceeding against any other Indemnitee (except when and to the
extent that one of the Indemnitees party to such claim, litigation,
investigation or proceeding was acting in its capacity or in fulfilling its role
as Administrative Agent, a Lead Arranger, L/C Issuer, Swing Line Lender or any
similar role, and except for any claim, litigation, investigation or proceeding
that does not involve any act or omission of the Company or any of its
Affiliates). Without limiting the provisions of Section 3.01(f), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 



153

 

 

(c)            Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposures of
all Lenders at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)            Waiver of Consequential Damages, Etc. Without limiting the Loan
Parties’ indemnification obligations above, to the fullest extent permitted by
applicable Law, no party hereto shall assert, and each other party hereto hereby
waives, any claim against any other party hereto (or any Indemnitee or any Loan
Party or Subsidiary thereof), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof (other than in respect of any such damages incurred
or paid by an Indemnitee to a third party and to which such Indemnitee is
otherwise entitled to indemnification as provided above). No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 



154

 

 

11.06      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except, except as permitted by Section 7.04, that no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the related Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such Assignment) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 in the case of any assignment
in respect of a Commitment (and the related Loans thereunder) unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 



155

 

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving A Commitment (and the related Revolving A Loans thereunder), its
Revolving B Commitment (and the related Revolving B Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)            the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing under Section 8.01(a), 8.01(f) or 8.01(g) at the time
of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Delayed-Draw Term Loan Commitment, any Revolving A
Commitment or any Revolving B Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable facility subject
to such assignment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)            the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of Revolving A Loans and Revolving A
Commitments (each such consent not to be unreasonably withheld or delayed).

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
to (A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 



156

 

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office in the United States a copy
of each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Company
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 



157

 

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person), a Defaulting Lender or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant. The Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(h) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 



158

 

 

(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving A Commitment and Revolving A Loans pursuant to subsection (b) above,
such Lender may, (i) upon thirty days’ notice to the Company and the Lenders,
resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the Company,
resign as the Swing Line Lender.  In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders (with such Lender’s consent) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that (x) no failure by the Company to
appoint any such successor shall affect the resignation of such Lender as an L/C
Issuer or the Swing Line Lender, as the case may be, and (y) any successor L/C
Issuer must be approved by the Administrative Agent (such approval to not be
unreasonably withheld, conditioned or delayed).  If a Lender resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving A Lenders to make Base Rate Loans or Canadian Prime Rate Loans, as
applicable, or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If a Lender resigns as the Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving A Lenders to make Base
Rate Loans or Canadian Prime Rate Loans, as applicable, or fund risk
participations in outstanding Swing Line Loans pursuant to
Section 2.04A(c) and/or 2.04B(c), as applicable.  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, and the acceptance of such
appointment by the applicable Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
L/C Issuer or Swing Line Lender, as the case may be. At the option of the
Company, a successor L/C Issuer or another existing L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the resigning L/C Issuer and outstanding at the time of such resignation or make
other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

 

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, other than in connection
with routine examinations or other routine actions by such regulatory
authorities, such disclosing Administrative Agent, Lender or L/C Issuer agrees
to inform the Company promptly thereof after such disclosure (and shall use
commercially reasonable efforts to inform the Company prior thereto) to the
extent not prohibited by Law), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that such
disclosing Administrative Agent, Lender or L/C Issuer agrees to inform the
Company promptly thereof after such disclosure (and shall use commercially
reasonable efforts to inform the Company prior thereto) in each case to the
extent not prohibited by Law, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.16 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Borrower and its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 



159

 

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary or any Loan Party’s or Subsidiary’s directors,
officers, employees, trustees, investment advisors or agents, including
accountants and legal counsel, relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

The Loan Parties and their Subsidiaries agree that they will not in the future
issue any press releases or other public disclosure in connection with this
Agreement using the name of the Administrative Agent or any Lender or their
respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Administrative Agent, unless
(and only to the extent that) the Loan Parties or such Affiliate is required to
do so under law and then, in any event the Loan Parties or such Subsidiary will
consult with such Person before issuing such press release or other public
disclosure to the extent reasonably practicable.

 

11.08     Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 



160

 

 

11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (including,
without limitation, the Criminal Code (Canada)) (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which when taken together shall
constitute a single contract. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the L/C Issuer constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 



161

 

 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13     Replacement of Lenders.

 

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)            the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)            such assignment does not conflict with applicable Laws; and

 

(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 



162

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)            GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)            SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)            WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 



163

 

 

(d)            SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, BofA Securities, the other Lead Arranger(s) and the
Lenders are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, BofA
Securities, the other Lead Arranger(s) and the Lenders, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, BofA Securities, each other
Lead Arranger and the Lenders each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, BofA Securities, any other Lead Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, BofA Securities, the other Lead Arranger(s), the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, BofA
Securities, any other Lead Arranger nor any Lender has any obligation to
disclose any of such interests to the Loan Parties and their respective
Affiliates. To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, BofA Securities, the other Lead Arranger(s) or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 



164

 

 

11.17      Electronic Execution of Assignments and Certain Other Documents.

 

(a)            The words “delivery,” “execute,” “execution,” “signed,”
“signature,” and words of like import in any Loan Document or any other document
executed in connection herewith shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.

 

(b)            The Borrower hereby acknowledges the receipt of a copy of this
Agreement and all other Loan Documents. The Administrative Agent and each Lender
may, on behalf of the Borrower, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the other Loan Documents.
The Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.

 

11.18     USA PATRIOT Act and Canadian AML Act Notice .

 

Each Lender that is subject to the Act (as hereinafter defined) or any Canadian
AML Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and the Canadian AML Acts, it is required to obtain, verify
and record information that identifies the Loan Parties, which information
includes the name and address of the Loan Parties, information concerning its
direct and indirect holders of Equity Interests and other Persons exercising
Control over it, and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act and the Canadian AML Acts. The Loan Parties shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act and the Canadian AML Acts.

 

11.19     Judgement Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, the Loan Parties agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Loan Parties (or to any other Person who may be entitled thereto under
applicable Law).

 

165

 



 

11.20     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

11.21     Subordination of Intercompany Indebtedness.

 

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
indebtedness, whether now owing or hereafter arising, owing to such
Subordinating Loan Party by any other Loan Party is expressly subordinated to
the payment in full in cash of the Obligations in the manner set forth in this
Section. If the Administrative Agent so requests while an Event of Default
exists, any such indebtedness due and owing shall be enforced and performance
received by the Subordinating Loan Party as trustee for the holders of the
Obligations and the proceeds thereof shall be paid over to the holders of the
Obligations on account of the Obligations, but without reducing or affecting in
any manner the liability of the Subordinating Loan Party under this Agreement or
any other Loan Document. Without limitation of the foregoing, so long as no
Event of Default has occurred and is continuing, the Loan Parties may make and
receive payments with respect to any such indebtedness, provided, that in the
event that any Loan Party receives any payment of any such indebtedness at a
time when such payment is prohibited by this Section, such payment shall be held
by such Loan Party, in trust for the benefit of, and shall be paid forthwith
over and delivered, upon written request, to the Administrative Agent.

 



166

 

 

11.22     Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[SIGNATURE PAGES FOLLOW]

 

167

 



 



Schedule 1.01(a)

 

L/C Commitment; Swing Line Commitments

 

L/C Commitment

 

L/C Issuer L/C Commitment Bank of America, N.A. $75,000,000.00 Royal Bank of
Canada $75,000,000.00 Wells Fargo Bank, N.A., Canadian Branch $75,000,000.00
HSBC Bank Canada $75,000,000.00

 

U.S. Swing Line Commitment

 

U.S. Swing Line Lender U.S. Swing Line Commitment Bank of America, N.A.
$25,000,000.00

 

Canadian Swing Line Commitment

 

Canadian Swing Line Lender Canadian Swing Line Commitment Royal Bank of Canada
$15,000,000.00

 





 

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Revolving A Loan

 

Revolving A Lender  Tax
Jurisdiction  Select One of the Following:
1. ¨ UK Bank Lender
2. ¨ UK Non-Bank Lender
3. ¨ UK Treaty Lender
4. ¨ Not a UK Qualifying Lender  Treaty Passport
Scheme Reference
Number  Revolving A
Commitment   Applicable Percentage
of Aggregate
Revolving A
Commitments  Bank of America, N.A.  United States  1. ¨   2. ¨   3. x   4. ¨ 
13/B/7418/DTTP  $36,147,540.98    7.690966166% Royal Bank of Canada  Canada  1.
¨   2. ¨   3. x   4. ¨  3/R/70780/DTTP  $96,147,540.98    20.456923613% U.S.
Bank National Association  United States  1. ¨   2. ¨   3. x   4. ¨ 
13/U/62184/DTTP  $41,803,278.68    8.894314613% Wells Fargo Bank, N.A., Canada
Branch  United States1  1. ¨   2. ¨   3. x   4. ¨  13/W/61173/DTTP 
$37,622,950.82    8.004883153% Canadian Imperial Bank of Commerce  Canada  1.
¨   2. ¨   3. x   4. ¨  3/C/8001/DTTP  $37,622,950.82    8.004883153% HSBC Bank
Canada  Canada  1. ¨   2. ¨   3. x   4. ¨  3/H/357875/DTTP  $37,622,950.82  
 8.004883153% MUFG Bank, Ltd., Canada Branch  Japan  1. ¨   2. ¨   3. x   4. ¨ 
43/B/322072/DTTP  $29,262,295.08    6.226020230% National Bank of Canada 
Canada  1. ¨   2. ¨   3. ¨   4. x  DTTP application in process  $29,262,295.08  
 6.226020230% Export Development Canada  Canada  1. ¨   2. ¨   3. x   4. ¨  N/A 
$29,262,295.08    6.226020230% The Bank of Nova Scotia  Canada  1. ¨   2. ¨   3.
x   4. ¨  3/T/366714/DTTP  $29,262,295.08    6.226020230% Citizens Bank NA 
United States  1. ¨   2. ¨   3. x   4. ¨  13/C/356159/DTTP  $29,262,295.08  
 6.226020230% Bank of Montreal  Canada  1. ¨   2. ¨   3. x   4. ¨ 
3/M270346/DTTP  $16,721,311.50    3.557725851% Goldman Sachs Bank USA  United
States  1. ¨   2. ¨   3. x   4. ¨  13/G/351779/DTTP  $20,000,000.00  
 4.255319149% Total:           $470,000,000.00    100.000000000%

 



 

 1 Wells Fargo Bank, National Association

 





 

 

Revolving B Loan

 

Term Lender  Tax
Jurisdiction  Select One of the Following:
1. ¨ UK Bank Lender
2. ¨ UK Non-Bank Lender
3. ¨ UK Treaty Lender
4. ¨ Not a UK Qualifying Lender  Treaty Passport
Scheme Reference
Number  Revolving B
Commitment   Applicable Percentage
of Aggregate
Revolving B
Commitments  Bank of America, N.A.  United States  1. ¨   2. ¨   3. x   4. ¨ 
13/B/7418/DTTP  $60,000,000.00    100.000000000% Total:          
$60,000,000.00    100.000000000%

 





 

 

Delayed-Draw Term Loan

 

Delayed-Draw Term Loan Lender  Outstanding
Amount of
Delayed-Draw
Term Loans on
the Third
Amendment
Effective Date   Applicable Percentage
of Delayed-Draw
Term Loans  Bank of America, N.A.  $18,852,459.02    18.852459020% Royal Bank of
Canada  $18,852,459.02    18.852459020% U.S. Bank National Association 
$8,196,721.32    8.196721320% Wells Fargo Bank, N.A., Canada Branch 
$7,377,049.18    7.377049180% Canadian Imperial Bank of Commerce 
$7,377,049.18    7.377049180% HSBC Bank Canada  $7,377,049.18    7.377049180%
MUFG Bank, Ltd., Canada Branch  $5,737,704.92    5.737704920% National Bank of
Canada  $5,737,704.92    5.737704920% Export Development Canada  $5,737,704.92  
 5.737704920% The Bank of Nova Scotia  $5,737,704.92    5.737704920% Citizens
Bank NA  $5,737,704.92    5.737704920% Bank of Montreal  $3,278,688.50  
 3.278688500% Goldman Sachs Bank USA   -    -  Total:  $100,000,000.00  
 100.000000000%

 





 